--------------------------------------------------------------------------------


EXHIBIT 10.96


LOAN AND SECURITY AGREEMENT
 






Dated as of February 9, 2005
 




Between
 




CNL HOTEL DEL PARTNERS, LP,
as Borrower
 




and
 




GERMAN AMERICAN CAPITAL CORPORATION,
as Lender
 


 



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
                                  Page
 
I.
 
 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
 
1
 
Section 1.1
Definitions1
1
Section 1.2
Principles of Construction
31
 
II.
 
 
GENERAL TERMS
 
 
32
 
Section 2.1
Loan; Disbursement to Mezzanine Borrower.
32
Section 2.2
Interest; Loan Payments; Late Payment Charge.
32
Section 2.3
Prepayments
34
Section 2.4
Regulatory Change; Taxes.
37
Section 2.5
Conditions Precedent to Closing
39
 
III.
 
 
CASH MANAGEMENT
 
 
43
 
Section 3.1
Cash Management.
43
 
IV
 
 
REPRESENTATIONS AND WARRANTIES
 
 
54
 
Section 4.1
Mezzanine Borrower Representations.
54
 
V.
 
 
BORROWER COVENANTS
 
 
65
 
Section 5.1
Affirmative Covenants.
65
Section 5.2
Negative Covenants
73
 
VI.
 
 
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
 
 
76
 
Section 6.1
Insurance Coverage Requirements.
76


--------------------------------------------------------------------------------





Section 6.2
Condemnation and Insurance Proceeds
82
 
VII.
 
 
IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS
 
 
86
 
Section 7.1
Impositions and Other Charges
86
Section 7.2
No Liens
86
Section 7.3
Contest
87
 
VIII.
 
 
TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS
 
 
87
 
Section 8.1
Restrictions on Transfers and Indebtedness.
87
Section 8.2
Sale of Building Equipment
88
Section 8.3
Immaterial Transfers and Easements
88
Section 8.4
Transfers of Interests in Borrower
89
Section 8.5
Loan Assumption
90
Section 8.6
Notice Required; Legal Opinions
92
Section 8.7
Leases.
92
 
IX.
 
 
INTEREST RATE CAP AGREEMENT.
 
 
95
 
Section 9.1
Interest Rate Cap Agreement
95
Section 9.2
Pledge and Collateral Assignment
95
Section 9.3
Covenants.
96
Section 9.4
Representations and Warranties
97
Section 9.5
Payments
98
Section 9.6
Remedies
98
Section 9.7
Sales of Rate Cap Collateral (Intermediate Mezzanine)
100
Section 9.8
Public Sales Not Possible
101


--------------------------------------------------------------------------------





Section 9.9
Receipt of Sale Proceeds
101
Section 9.10
Extension Interest Rate Cap Agreement
101
 
X.
 
 
MAINTENANCE OF PROPERTY, ALTERATIONS
 
 
101
 
Section 10.1
Maintenance of Property
102
Section 10.2
Alterations and Expansions
102
 
XI.
 
 
BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION
 
 
105
 
Section 11.1
Books and Records
105
Section 11.2
Financial Statements.
105
 
XII.
 
 
ENVIRONMENTAL MATTERS.
 
 
108
 
Section 12.1
Representations
108
Section 12.2
Covenants.
109
Section 12.3
Environmental Reports
109
Section 12.4
Environmental Indemnification
110
Section 12.5
Recourse Nature of Certain Indemnifications
110
 
XIII.
 
 
RESERVED
 
 
110
 
 
XIV.
 
 
SECURITIZATION AND PARTICIAPTION
 
 
110
 
Section 14.1
Sale of Note and Securitization
110
Section 14.2
Cooperation with Rating Agencies
112
Section 14.3
Securitization Financial Statements
112
Section 14.4
Securitization Indemnification
112
Section 14.5
Retention of Servicer
115
 
XV.
 
 
ASSIGNMENTS AND PARTICIPATIONS.
 
 
115
 
Section 15.1
Assignment and Acceptance
115
Section 15.2
Effect of Assignment and Acceptance
115
Section 15.3
Content
116
Section 15.4
Register
116


--------------------------------------------------------------------------------





Section 15.5
Substitute Notes
116
Section 15.6
Participations
117
Section 15.7
Disclosure of Information
117
Section 15.8
Security Interest in Favor of Federal Reserve Bank
117
 
XVI.
 
 
RESERVED ACCOUNTS
 
 
118
 
Section 16.1
Tax Reserve Account
118
Section 16.2
Insurance Reserve Account
118
Section 16.3
Intentionally Omitted
119
Section 16.4
Low DSCR Reserve Account
119
Section 16.5
Intentionally Deleted
120
Section 16.6
Intentionally Deleted
120
Section 16.7
Franchise Fee Reserve Accounts
120
Section 16.8
Letter of Credit Provisions
120
 
XVII.
 
 
DEFAULTS
 
 
121
 
Section 17.1
Event of Default.
121
Section 17.2
Remedies.
124
Section 17.3
Remedies Cumulative; Waivers
126
Section 17.4
Costs of Collection
126
 
XVIII.
 
 
SPECIAL PROVISIONS
 
 
126
 
Section 18.1
Exculpation.
126
 
XIX.
 
 
MISCELLANEOUS
 
 
129
 
Section 19.1
Survival
129
Section 19.2
Lender's Discretion
129
Section 19.3
Governing Law.
130
Section 19.4
Modification, Waiver in Writing
131
Section 19.5
Delay Not a Waiver
131
Section 19.6
Notices
131
Section 19.7
TRIAL BY JURY
133


--------------------------------------------------------------------------------





Section 19.8
Headings
133
Section 19.9
Severability
133
Section 19.10
Preferences
134
Section 19.11
Waiver of Notice
134
Section 19.12
Expenses; Indemnity.
134
Section 19.13
Exhibits and Schedules Incorporated
136
Section 19.14
Offsets, Counterclaims and Defenses
136
Section 19.15
Liability of Assignees of Mezzanine Lender
137
Section 19.16
No Joint Venture or Partnership; No Third Party Beneficiaries.
137
Section 19.17
Publicity
137
Section 19.18
Waiver of Marshalling of Assets
137
Section 19.19
Waiver of Counterclaim and other Actions
138
Section 19.20
Conflict; Construction of Documents; Reliance
138
Section 19.21
Prior Agreements
138
Section 19.22
Counterparts
139
Section 19.23
Disclosure
139



 


 




--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES
 
EXHIBIT A
TITLE INSURANCE REQUIREMENTS
EXHIBIT B
SURVEY REQUIREMENTS
EXHIBIT C
SINGLE PURPOSE ENTITY PROVISIONS
EXHIBIT D
ENFORCEABILITY OPINION REQUIREMENTS
EXHIBIT E
NON-CONSOLIDATION OPINION REQUIREMENTS
EXHIBIT F
COUNTERPARTY OPINION REQUIREMENTS
EXHIBIT G
FORM OF TENANT ESTOPPEL LETTER
EXHIBIT H
BORROWER ORGANIZATIONAL STRUCTURE
EXHIBIT I
INTEREST RATE CAP AGREEMENT REQUIREMENTS
EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT K
FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
EXHIBIT L
INTENTIONALLY DELETED
EXHIBIT M
COUNTERPARTY ACKNOWLEDGMENT
EXHIBIT N
INTENTIONALLY DELETED
EXHIBIT O
FORM OF INDEPENDENT DIRECTOR CERTIFICATE
EXHIBIT P
INTENTIONALLY OMITTED
EXHIBIT Q
FORM OF TRADEMARK SECURITY AGREEMENT
EXHIBIT R
ARTICLE 8 OPT IN LANGUAGE
   
SCHEDULE I
LABOR SCHEDULE
SCHEDULE II
INTENTIONALLY DELETED
SCHEDULE III
PRE-APPROVED TRANSFEREES
SCHEDULE IV
PRE-APPROVED MANAGERS
SCHEDULE V
OUTPARCELS
SCHEDULE VI
NORTH BEACH PROPERTY
SCHEDULE VII
REVIEW LETTER
SCHEDULE VIII
SCOPE AND LOCATION OF SPA RENOVATION






--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT dated as of February __, 2005 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
Agreement), between CNL HOTEL DEL PARTNERS, LP, a Delaware limited partnership
(Borrower) having an office at c/o CNL Hotels & Resorts, Inc., Center at City
Commons, 450 South Orange Avenue, Orlando, Florida 32801, and GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, having an address at 60 Wall
Street, 10th Floor, New York, New York 10005 (together with its successors and
assigns, Lender).
 
W I T N E S S E T H:
 
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;
 
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
 
NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
 

I.  
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1  
Definitions

 
.
 
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
 
Acceptable Counterparty shall mean a bank or other financial institution which
has a long-term unsecured debt or counterparty rating of "A+" or higher by S&P
and its equivalent by Moody's and, if the counterparty is rated by Fitch, by
Fitch.
 
Acceptable Management Agreement shall mean, with respect to the Property, a new
or amended management agreement with the Manager which agreement (as applicable)
shall be upon terms and conditions no less favorable in all material respects to
the Borrower, Operating Lessee and Lender than those contained in the applicable
Management Agreement or any new or amended management agreement entered into by
Borrower, Operating Lessee, and/or Manager with respect to the Property in
accordance with the terms of Section 5.2.14 hereof.
 
Acceptable Manager shall mean (i) the current Manager as of the Closing Date or
any wholly-owned Affiliate (whether direct or indirect) of KSL DC Operating,
LLC, or a member of KSL DC Operating, LLC, or KSL II Management Operations, LLC
 


--------------------------------------------------------------------------------



(ii) at any time after the Closing Date, any Pre-approved Manager listed on
Schedule IV hereto, provided each such property manager continues to be
Controlled by substantially the same Persons Controlling such property manager
as of the Closing Date (or if such Manager is a publicly traded company, such
Manager continues to be publicly traded on an established securities market),
(iii) any other hotel management company that manages a system of at least six
(6) hotels or resorts of a class and quality of at least as comparable to the
Property (as reasonably determined by Manager and Operating Lessee; provided,
however, Operating Lessee shall obtain Lender's prior approval of such
determination, not to be unreasonably withheld) and containing not fewer than
1,500 hotel rooms in the aggregate (including condominium units under
management) in the aggregate, (iv) any Close Affiliate of any of the foregoing
Persons or (v) any other reputable and experienced professional hotel management
company (A) whose competence, qualifications, and experience in managing
properties of a quality equal to or exceeding the quality of the Property are
comparable to, or greater than that of the current Manager as of the Closing
Date, or a Close Affiliate thereof and (B) with respect to which a Rating Agency
Confirmation has been obtained.
 
Accommodation Security Documents shall mean the Security Instrument, the
Assignment of Leases and UCC-1 Financing Statements which have been executed by
Borrower and Operating Lessee in favor of Lender to secure Borrower's
obligations under the Loan Documents.
 
Account Agreement shall mean the Account and Control Agreement, dated the date
hereof, among Lender, Borrower and Cash Management Bank.
 
Account Collateral shall have the meaning set forth in Section 3.1.2.
 
Acknowledgment shall mean the Acknowledgment, dated on or about the date hereof
made by Counterparty, or as applicable, Acceptable Counterparty in the form of
Exhibit M.
 
Additional Non-Consolidation Opinion shall have the meaning set forth in Section
4.1.29(b).
 
Affiliate shall mean, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with, or any general partner or managing member in, such
specified Person.
 
Agreement shall mean this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
 
ALTA shall mean American Land Title Association, or any successor thereto.
 
Alteration shall mean any demolition, alteration, installation, improvement or
decoration of or to the Property or any part thereof or the Improvements
(including FF&E) thereon.
 


--------------------------------------------------------------------------------



Approved Bank shall have the meaning set forth in the Account Agreement.
 
Assignment and Acceptance shall mean an assignment and acceptance entered into
by Lender and an assignee, and accepted by Lender in accordance with Article XV
and in substantially the form of Exhibit J or such other form customarily used
by Lender in connection with the participation or syndication of mortgage loans
at the time of such assignment.
 
Assignment of Leases shall mean that certain first priority Assignment of
Leases, Rents, Hotel Revenue and Security Deposits, dated as of the date hereof,
from Borrower and Operating Lessee, as assignor, to Lender, as assignee,
assigning to Lender all of Borrower's and Operating Lessee's interest in and to
the Leases, Rents, Hotel Revenue and Security Deposits as security for the Loan,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
 
Assignment of Management Agreement shall mean that certain Manager's Consent,
Subordination of Management Agreement and Non-disturbance Agreement, dated the
date hereof, among Lender, Borrower, Operating Lessee, and Manager, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
 
Bankruptcy Code shall mean Title 11, U.S.C.A., as amended from time to time and
any successor statute thereto.
 
Beneficial when used in the context of beneficial ownership has the analogous
meaning to that specified in Rule 13d-3 under the Securities Exchange Act of
1934, as amended.
 
Best of Borrower's Knowledge, shall mean the actual (as opposed to imputed or
constructive) present knowledge of: Eric Resnick, Peter McDermott, John Brady,
and Barry Bloom after due inquiry, and without creating any personal liability
on the part of any said individuals. In the case where the term "Best of
Borrower's Knowledge" is used in the context of representations or warranties of
Borrower to be made after the date hereof, the term shall include the Person or
Persons, as applicable, that occupy the capacities of said individuals on the
date such representation or warranty to the extent that one or more of such
individuals no longer occupy their current capacities.
 
Borrower has the meaning set forth in the first paragraph of this Agreement.
 
Borrower's Account shall mean following account, or such other account with any
Person subsequently identified in a written notice from Borrower to Lender,
which Borrower's Account shall be under the sole dominion and control of
Borrower:
 


--------------------------------------------------------------------------------



Bank: Bank of America, Los Angeles, CA
 
ABA#: 121000358
 
Attention: Haik Melkonyan
 
Account Name: Concentration Account
 
Account Number: 12355-57180
 
Budget shall mean the operating budget for the Property prepared by Manager on
Borrower's behalf, pursuant to the Management Agreement, for the applicable
Fiscal Year or other period setting forth, in reasonable detail, Manager's
estimates, consistent with the Management Agreement, of the anticipated results
of operations of the Property, including revenues from all sources, all
Operating Expenses, Management Fees and Capital Expenditures.
 
Building Equipment shall have the meaning set forth in the Security Instrument.
 
Business Day shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, California or in the state in which
Servicer is located are not open for business. When used with respect to an
Interest Determination Date, Business Day shall mean any day on which dealings
in deposits in U.S. Dollars are transacted in the London interbank market.
 
Capital Expenditures shall mean any amount incurred in respect of capital items
which in accordance with GAAP would not be included in Borrower’s annual
financial statements for an applicable period as an operating expense of the
Property.
 
Cash shall mean the legal tender of the United States of America.
 
Cash and Cash Equivalents shall mean any one or a combination of the following:
(i) Cash, and (ii) U.S. Government Obligations.
 
Cash Management Bank shall mean LaSalle Bank National Association or any
successor Approved Bank acting as Cash Management Bank under the Account
Agreement or other financial institution approved by the Lender and, if a
Securitization has occurred, the Rating Agencies.
 
Casualty shall mean a fire, explosion, flood, collapse, earthquake or other
casualty affecting the Property.
 
Close Affiliate shall mean with respect to any Person (the "First Person") any
other Person (each, a "Second Person") which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the legal, Beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 75% of all of the legal, Beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 75% of all of the legal, Beneficial and/or equitable
interest in both the First Person and the Second Person.
 


--------------------------------------------------------------------------------



Closing Date shall mean the date of this Agreement set forth in the first
paragraph hereof.
 
Closing Date NOI shall mean $37,883,902.
 
Code shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
Collateral Accounts shall have the meaning set forth in Section 3.1.1.
 
Collection Account shall have the meaning set forth in Section 3.1.1.
 
Condemnation shall mean a taking or voluntary conveyance during the term hereof
of all or any part of the Property or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority, whether or not
the same shall have actually been commenced.
 
Control shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms Controlled, Controlling and Common
Control shall have correlative meanings.
 
Counterparty shall mean the counterparty to the Interest Rate Cap Agreement and
any counterparty under a Replacement Interest Rate Cap Agreement or Extension
Interest Rate Cap Agreement and, if applicable, any credit support provider
identified in the Interest Rate Cap Agreement, Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement.
 
Counterparty Opinion shall have the meaning set forth in Section 9.3(f).
 
Current Debt Service Reserve Account shall have the meaning set forth in Section
3.1.1.
 
DBS shall have the meaning set forth in Section 14.4.2(b).
 
DBS Group shall have the meaning set forth in Section 14.4.2(b).
 
Debt shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or for the deferred purchase price of
property or services; (b) obligations of such Person as lessee under leases
which should have been or should be, in accordance with GAAP, recorded as
capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) obligations issued
for, or liabilities incurred on the account of, such Person;
 


--------------------------------------------------------------------------------



(e) obligations or liabilities of such Person arising under letters of credit,
credit facilities or other acceptance facilities; (f) obligations of such Person
under any guarantees or other agreement to become secondarily liable for any
obligation of any other Person, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss; (g) obligations of such Person
secured by any Lien on any property of such Person, whether or not the
obligations have been assumed by such Person; or (h) obligations of such Person
under any interest rate or currency exchange agreement.
 
Debt Service shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.
 
Default shall mean the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.
 
Default Rate shall have the meaning set forth in the Note.
 
Disclosure Documents shall have the meaning set forth in Section 14.4.1.
 
Disqualified Transferee shall mean any Person or its Close Affiliate that, (i)
has (within the past five (5) years) defaulted, or is now in default, beyond any
applicable cure period, of its material obligations, under any material written
agreement with Lender, any Affiliate of Lender, or, unless approved by the
Rating Agencies, any other financial institution or other person providing or
arranging financing; (ii) has been convicted in a criminal proceeding for a
felony or a crime involving moral turpitude or that is an organized crime figure
or is reputed (as determined by Lender in its sole discretion) to have
substantial business or other affiliations with an organized crime figure; (iii)
has at any time filed a voluntary petition under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (iv) as to which an
involuntary petition (which was not subsequently dismissed within one hundred
twenty (120) days) has at any time been filed under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (v) has at any time filed
an answer consenting to or acquiescing in any involuntary petition filed against
it by any other person under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (vi) has at any time consented to or acquiesced in
or joined in an application for the appointment of a custodian, receiver,
trustee or examiner for itself or any of its property; (vii) has at any time
made an assignment for the benefit of creditors, or has at any time admitted its
insolvency or inability to pay its debts as they become due; or (viii) has been
found by a court of competent jurisdiction or other governmental authority in a
comparable proceeding to have violated any federal or state securities laws or
regulations promulgated thereunder.
 
Downgrade shall have the meaning as set forth in Section 9.3(c) hereof.
 


--------------------------------------------------------------------------------



DSCR shall mean, with respect to a particular period, the ratio of Net Operating
Income to Debt Service (including Senior Mezzanine Loan Debt Service,
Intermediate Mezzanine Loan Debt Service, and Junior Mezzanine Loan Debt
Service) in respect of such period, as computed by Lender from time to time
pursuant to the terms hereof, using in all cases, an assumed loan constant
(instead of actual debt service payable under such loan) per annum equal to the
sum of (a) the lesser of the Initial LIBOR Cap Strike Rate and the Maximum Pay
Rate, in either case then applicable to the Loan and Mezzanine Loans from time
to time, and (b) the average of the LIBOR Margin (Mortgage) and the LIBOR Margin
applicable to each of the Mezzanine Loans (such average weighted to reflect the
size of the associated Loan or Mezzanine Loan, as applicable, as a percentage of
the total combined outstanding principal balance of the Loan and Mezzanine
Loans) (which constant shall be calculated at all times using a 30/360 accrual
convention). If no such period is specified, then the period shall be deemed to
be the immediately preceding four (4) Fiscal Quarters.
 
DSCR Test shall mean the test performed by Lender on a trailing four (4) Fiscal
Quarter basis pursuant to the terms of Section 16.4 hereof following the end of
each Fiscal Quarter to determine whether a Low DSCR Period has occurred and is
continuing.
 
Eligibility Requirements means, with respect to any Person, that such Person (i)
has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder's equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial properties.
 
Eligible Account has the meaning set forth in the Account Agreement.
 
Eligible Collateral shall mean U.S. Government Obligations, Letters of Credit or
Cash and Cash Equivalents, or any combination thereof.
 
Environmental Certificate shall have the meaning set forth in Section 12.2.1.
 
Environmental Claim shall mean any claim, action, cause of action, investigation
or written notice by any Person alleging potential liability (including
potential liability for investigatory costs, cleanup costs, natural resource
damages, property damages, personal injuries or penalties) arising out of, based
upon or resulting from (a) the presence, threatened presence, release or
threatened release into the environment of any Hazardous Materials from or at
the Property, or (b) the violation, or alleged violation, of any Environmental
Law relating to the Property.
 
Environmental Event shall have the meaning set forth in Section 12.2.1.
 
Environmental Indemnity shall mean the Environmental Indemnity, dated the date
hereof, made by Guarantor in favor of Lender.
 


--------------------------------------------------------------------------------



Environmental Law shall have the meaning provided in the Environmental
Indemnity.
 
Environmental Reports shall have the meaning set forth in Section 12.1.
 
ERISA shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.
 
Event of Default shall have the meaning set forth in Section 17.1(a).
 
Excess Cash Flow shall have the meaning set forth in Section 3.1.5.
 
Exchange Act shall have the meaning set forth in Section 14.4.1
 
Exculpated Parties shall have the meaning set forth in Section 18.1.1.
 
Excusable Delay shall mean a delay due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower's lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.
 
Expansion shall mean any expansion or reduction of the Property or any portion
thereof or the Improvements thereon.
 
Extension Interest Rate Cap Agreement shall mean, following the Borrower's
exercise of its option to extend the Maturity Date pursuant to Section 5 of the
Note, an Interest Rate Cap Agreement or Agreements (together with the
confirmations and schedules relating thereto), each from an Acceptable
Counterparty and satisfying the requirements set forth on Exhibit I hereto;
provided that, to the extent any such interest rate cap agreement does not meet
the foregoing requirements, an "Extension Interest Rate Cap Agreement" shall be
such interest rate cap agreement as may be approved by each of the Rating
Agencies (such approval to be evidenced by the receipt of a Rating Agency
Confirmation).
 
FF&E shall mean furniture, fixtures and equipment of the type customarily
utilized in hotel properties in California similar to the Property.
 
FF&E Reserve Account shall mean the "Reserve Fund" as defined in the Management
Agreement.
 
Final Completion shall mean, with respect to any specified work, the final
completion of all such work, including the performance of all "punch list"
items, as confirmed by an Officer's Certificate and, with respect to any
Material Alteration or Material Expansion, a certificate of the Independent
Architect, if applicable.
 


--------------------------------------------------------------------------------



Fiscal Quarter shall mean each quarter within a Fiscal Year in accordance with
GAAP.
 
Fiscal Year shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve month period commencing on January 1 and ending on
December 31 until the Debt is repaid in full, or such other common fiscal year
of Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.
 
Fitch shall mean Fitch Ratings Inc.
 
GAAP shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, to the extent such principles are applicable
to the facts and circumstances on the date of determination, as appropriately
modified by the Uniform System, and as further modified for purposes of
calculating Net Membership Cash Flow.
 
General Partner shall mean CNL Hotel Del Partners GP, LLC, the general partner
of Borrower.
 
Governmental Authority shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
 
Group Services Fee shall mean the "Group Services Expense" as defined in the
Management Agreement, which as of the date hereof consists of the "Sales and
Marketing and Group Services Expense" as defined in the Management Agreement, as
may be adjusted pursuant to Section 5.2.14.
 
Guarantor shall mean, collectively, KSL DC Operating, LLC, a Delaware limited
liability company, and CNL Hospitality Partners, LP, a Delaware limited
partnership.
 
Hazardous Materials shall have the meaning provided in the Environmental
Indemnity.
 
Holding Account shall have the meaning set forth in Section 3.1.1.
 
Hotel Revenue shall mean all revenues, income, Rents, issues, profits,
termination or surrender fees, penalties and other amounts arising from the use
or enjoyment of all or any portion of the Property, including, without
limitation, the rental or surrender of any office space, retail space, parking
space, halls, stores, and offices of
 


--------------------------------------------------------------------------------



every kind, the rental or licensing of signs, sign space or advertising space
and all membership fees and dues, rentals, revenues, receipts, income, accounts,
accounts receivable, cancellation fees, penalties, credit card receipts and
other receivables relating to or arising from rentals, rent equivalent income,
income and profits from guest rooms, meeting rooms, conference and banquet
rooms, food and beverage facilities, health clubs, spas, vending machines,
parking facilities, telecommunication and television systems, guest laundry, the
provision or sale of other goods and services, and any other items of revenue,
receipts or other income as identified in the Uniform System; plus Net
Membership Cash Flow and business interruption insurance Proceeds.
 
Impositions shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes),
governmental assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Agreement), water,
sewer or other rents and charges, excises, levies, fees (including license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property and/or any
Rents and Hotel Revenue (including all interest and penalties thereon), which at
any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a Lien upon (a) Borrower (including all
income, franchise, single business or other taxes imposed on Borrower for the
privilege of doing business in the jurisdiction in which the Property is
located), (b) the Property, or any other collateral delivered or pledged to
Lender in connection with the Loan, or any part thereof, or any Rents or Hotel
Revenue therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Property or the leasing or use of all or any part
thereof. Nothing contained in this Agreement shall be construed to require
Borrower to pay any tax, assessment, levy or charge imposed on (i) any tenant
occupying any portion of the Property, (ii) any manager of the Property,
including any Manager, or (iii) Servicer, Lender or any other third party in the
nature of a capital levy, estate, inheritance, succession, income or net revenue
tax.
 
Improvements shall have the meaning set forth in the Security Instrument.
 
Increased Costs shall have the meaning set forth in Section 2.4.1.
 
Indebtedness shall mean, at any given time, the Principal Amount, together with
all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto, under the Note or in
accordance with the other Loan Documents and all other amounts, sums and
expenses paid by or payable to Lender hereunder or pursuant to the Note or the
other Loan Documents.
 
Indemnified Parties shall have the meaning set forth in Section 19.12(b).
 


--------------------------------------------------------------------------------



Independent shall mean, when used with respect to any Person, a Person who: (i)
does not have any direct financial interest or any material indirect financial
interest in any Borrower or in any Affiliate of any Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.
 
Independent Architect shall mean an architect, engineer or construction
consultant selected by Borrower which is Independent, licensed to practice in
the State and has at least five (5) years of architectural experience and which
is reasonably acceptable to Lender.
 
Independent Director, Independent Manager, or Independent Member shall mean a
Person who is not and will not be while serving and has never been (i) a member
(other than an Independent Member), manager (other than an Independent Manager),
director, (other than an Independent Director), employee, attorney, or counsel
of Borrower or its Affiliates (provided that Borrower and each Mezzanine
Borrower may not have the same Independent Directors, Independent Managers or
Independent Members), (ii) in the seven (7) years prior to the Closing Date, a
customer, supplier or other Person who derives more than 1% of its purchases or
revenues from its activities with Borrower or its Affiliates, (iii) a direct or
indirect legal or beneficial owner in such entity or any of its Affiliates, (iv)
a member of the immediate family of any member, manager, employee, attorney,
customer, supplier or other Person referred to above, or (v) a person
Controlling or under the common Control of anyone listed in (i) through (iv)
above. A Person that otherwise satisfies the foregoing shall not be disqualified
from serving as an Independent Director or Independent Manager or Independent
Member if such individual is at the time of initial appointment, or at any time
while serving as such, is an Independent Director or Independent Manager or
Independent Member, as applicable, of a Single Purpose Entity affiliated with
Borrower, other than each Mezzanine Borrower.
 
Initial LIBOR Cap Strike Rate shall mean 4%.
 
Insurance Requirements shall mean, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
the Property, or such other body exercising similar functions.
 
Insurance Reserve Account shall have the meaning set forth in Section 3.1.1(b).
 
Insurance Reserve Amount shall have the meaning set forth in Section 16.2.
 


--------------------------------------------------------------------------------



Insurance Reserve Trigger shall mean Borrower's failure to deliver to Lender not
less than five Business Days prior to each Payment Date, evidence that all
insurance premiums for the insurance required to be maintained pursuant to the
terms of this Agreement have been paid in full.
 
Intangible shall have the meaning set forth in the Security Instrument.
 
Interest Determination Date shall have the meaning set forth in the Note.
 
Interest Period shall have the meaning set forth in the Note.
 
Intermediate Mezzanine Account shall mean account number 722386.1 at LaSalle
Bank National Association.
 
Intermediate Mezzanine Borrower shall mean CNL Hotel Del Intermediate Mezz
Partners, LP, a Delaware limited partnership.
 
Intermediate Mezzanine Lender shall mean German American Capital Corporation, a
Maryland corporation, its successors and assigns.
 
Intermediate Mezzanine Lender Monthly Debt Service Notice Letter shall mean the
written notice required to be delivered by Intermediate Mezzanine Lender
pursuant to Section 3.1.6(e) of the Intermediate Mezzanine Loan Agreement to
Lender at least five (5) Business Days prior to each Payment Date setting forth
(i) the Intermediate Mezzanine Loan Debt Service payable by Intermediate
Mezzanine Borrower on the first Payment Date occurring after the date such
notice is delivered and (ii) whether or not an Event of default has then
occurred and is continuing under the Intermediate Mezzanine Loan Documents.
 
Intermediate Mezzanine Loan shall mean the $20,000,000 mezzanine loan from
Intermediate Mezzanine Lender to the Intermediate Mezzanine Borrower that is
evidenced and secured by the Intermediate Mezzanine Loan Documents.
 
Intermediate Mezzanine Loan Agreement shall mean that certain Intermediate
Mezzanine Loan and Security Agreement, dated as of the date hereof, between
Intermediate Mezzanine Borrower, as borrower, and Intermediate Mezzanine Lender,
as lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
Intermediate Mezzanine Loan Debt Service shall mean, with respect to any
particular period of time, scheduled interest payments under the Intermediate
Mezzanine Note.
 
Intermediate Mezzanine Loan Default Notice shall mean a notice from Intermediate
Mezzanine Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an "Event of Default" has occurred and is
continuing under any of the Intermediate Mezzanine Loan Documents.
 


--------------------------------------------------------------------------------



Intermediate Mezzanine Loan Default Revocation Notice shall shall have the
meaning set forth in Section 3.1.5(f).
 
Intermediate Mezzanine Loan Documents shall mean, collectively, the Intermediate
Mezzanine Loan Agreement, the Intermediate Mezzanine Note and the Intermediate
Mezzanine Pledge and any and all other agreements, instruments or documents
executed by Intermediate Mezzanine Borrower evidencing, securing or delivered in
connection with the Intermediate Mezzanine Loan and the transactions
contemplated thereby, including, without limitation, officer's certificates.
 
Intermediate Mezzanine Note shall mean that certain Mezzanine Note (Intermediate
Mezzanine), dated the date hereof, made by Intermediate Mezzanine Borrower, as
maker, in favor of Intermediate Mezzanine Lender, as payee, in the principal
amount of $20,000,000.
 
Intermediate Mezzanine Pledge shall mean that certain Pledge and Security
Agreement (Intermediate Mezzanine), dated as of the date hereof, from Mezzanine
Borrower to Intermediate Mezzanine Lender.
 
Interest Rate Cap Agreement shall mean an Interest Rate Agreement or Agreements
(together with the confirmation and schedules relating thereto), or, with
Lender's prior written consent (which shall not be unreasonably withheld or
delayed), a swap or other interest rate hedging instrument, each between a
Counterparty and Borrower obtained by Borrower and collaterally assigned to
Lender pursuant to this Agreement, and each satisfying the requirements set
forth in Exhibit I and, in the case of a swap or other interest rate hedging
agreement consented to by Lender, any additional requirements of the Rating
Agencies).
 
Junior Mezzanine Account shall mean an account to be established at LaSalle Bank
National Association in the event the Junior Mezzanine Account is funded.
 
Junior Mezzanine Borrower shall mean CNL Hotel Del Junior Mezz Partners, LP, a
Delaware limited partnership.
 
Junior Mezzanine Lender shall mean German American Capital Corporation, a
Maryland corporation, its successors and assigns.
 
Junior Mezzanine Lender Monthly Debt Service Notice Letter shall mean the
written notice required to be delivered by Junior Mezzanine Lender pursuant to
Section 3.1.6(e) of the Junior Mezzanine Loan Agreement to Lender at least five
(5) Business Days prior to each Payment Date setting forth (i) the Junior
Mezzanine Loan Debt Service payable by Junior Mezzanine Borrower on the first
Payment Date occurring after the date such notice is delivered and (ii) whether
or not an Event of default has then occurred and is continuing under the Junior
Mezzanine Loan Documents.
 
Junior Mezzanine Loan shall mean the $60,000,000 mezzanine loan from Junior
Mezzanine Lender to the Junior Mezzanine Borrower, to be funded on or
 


--------------------------------------------------------------------------------



after the date hereof, that will be evidenced and secured by the Junior
Mezzanine Loan Documents.
 
Junior Mezzanine Loan Agreement shall mean that certain Mezzanine Loan and
Security Agreement (Junior Mezzanine), to be funded on or after the date hereof,
between Junior Mezzanine Borrower, as borrower, and Junior Mezzanine Lender, as
lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
Junior Mezzanine Loan Debt Service shall mean, with respect to any particular
period of time, scheduled interest payments under the Junior Mezzanine Note.
 
Junior Mezzanine Loan Default Notice shall mean a notice from Junior Mezzanine
Lender (upon which Lender may conclusively rely without any inquiry into the
validity thereof) that an "Event of Default" has occurred and is continuing
under any of the Junior Mezzanine Loan Documents.
 
Junior Mezzanine Loan Default Revocation Notice shall shall have the meaning set
forth in Section 3.1.5(f).
 
Junior Mezzanine Loan Documents shall mean, collectively, the Junior Mezzanine
Loan Agreement, the Junior Mezzanine Note, the Junior Mezzanine Pledge and any
and all other agreements, instruments or documents executed by Junior Mezzanine
Borrower evidencing, securing or delivered in connection with the Junior
Mezzanine Loan and the transactions contemplated thereby, including, without
limitation, officer's certificates.
 
Junior Mezzanine Note shall mean that certain Mezzanine Note (Junior Mezzanine),
to be funded on or after the date hereof, made by Junior Mezzanine Borrower, as
maker, in favor of Junior Mezzanine Lender, as payee, in the principal amount of
$60,000,000.
 
Junior Mezzanine Pledge shall mean that certain Pledge and Security Agreement
(Junior Mezzanine), to be funded on or after the date hereof, from Mezzanine
Borrower to Junior Mezzanine Lender.
 
Land shall have the meaning set forth in the Security Instrument.
 
Late Payment Charge shall have the meaning set forth in Section 2.2.3.
 
Lease shall mean any lease, sublease or subsublease, letting, license,
concession, or other agreement (whether written or oral and whether now or
hereafter in effect) (excluding club membership programs now or hereafter in
effect entitling Persons to preferential access to the Property) pursuant to
which any Person is granted by the Borrower or Operating Lessee a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property or any facilities at the Property (other than typical short-term
occupancy rights of hotel guests which are not the subject of a written
agreement), and every modification, amendment or other agreement relating to
such lease,
 


--------------------------------------------------------------------------------



sublease, subsublease, or other agreement entered into in connection with such
lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
 
Lease Modification shall have the meaning set forth in Section 8.8.1.
 
Legal Requirements shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to Borrower or to the Property and the Improvements and the Building
Equipment thereon, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Property and
the Improvements and the Building Equipment thereon including, without
limitation, building and zoning codes and ordinances and laws relating to
handicapped accessibility.
 
Lender shall have the meaning set forth in the first paragraph of this
Agreement.
 
Letter of Credit shall mean an irrevocable, unconditional, transferable (without
the imposition of any fee except any fees which are expressly payable by the
Borrower), clean sight draft letter of credit (either an evergreen letter of
credit or one which does not expire until at least sixty (60) days after the
Maturity Date (the LC Expiration Date), in favor of Lender and entitling Lender
to draw thereon in New York, New York, based solely on a statement executed by
an officer or authorized signatory of Lender and issued by an Approved Bank. If
at any time (a) the institution issuing any such Letter of Credit shall cease to
be an Approved Bank or (b) the Letter of Credit is due to expire prior to the LC
Expiration Date, Lender shall have the right immediately to draw down the same
in full and hold the proceeds thereof in accordance with the provisions of this
Agreement, unless Borrower shall deliver a replacement Letter of Credit from an
Approved Bank within (i) as to (a) above, twenty (20) days after Lender delivers
written notice to Borrower that the institution issuing the Letter of Credit has
ceased to be an Approved Bank or (ii) as to (b) above, at least twenty (20) days
prior to the expiration date of said Letter of Credit.
 
Liabilities shall have the meaning set forth in Section 14.4.2(b).
 
LIBOR shall have the meaning set forth in the Note.
 
LIBOR Margin (Mortgage) shall mean "LIBOR Margin" as defined in the Note.
 
LIBOR Rate shall have the meaning set forth in the Note.
 
License shall have the meaning set forth in Section 4.1.23.
 


--------------------------------------------------------------------------------



Lien shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting Borrower, the Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and the filing of
mechanic's, materialmen's and other similar liens and encumbrances.
 
Loan shall mean the loan in the amount of $230,000,000 made by Lender to
Borrower pursuant to this Agreement.
 
Loan Documents shall mean, collectively, this Agreement, the Note, the Security
Instrument, the Assignment of Leases, the Trademark Security Agreement, the
Environmental Indemnity, the Assignment of Management Agreement, the Account
Agreement, the Recourse Guaranty and all other documents executed and/or
delivered by Borrower in connection with the Loan including any certifications
or representations delivered by or on behalf of Borrower, any Affiliate of
Borrower, the Manager, or any Affiliate of the Manager (including, without
limitation, any certificates in connection with any legal opinions delivered on
the date hereof), together with all of the Accommodation Security Documents
executed by the Operating Lessee. 
 
Low DSCR Period means any period (i) commencing on the Payment Date following
the conclusion of any two (2) consecutive Fiscal Quarter DSCR Tests for which
the DSCR for the Property is less than 1.05:1.00, and (ii) ending on the day
immediately preceding the Payment Date following the conclusion of any two (2)
consecutive Fiscal Quarter DSCR Tests for which the DSCR exceeds 1.05:1.00.
 
Low DSCR Reserve Account shall have the meaning set forth in Section 3.1.1(j).
 
Management Agreement shall mean that certain Management Agreement, dated
December 18, 2003 between Manager and Operating Lessee, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms hereof.
 
Management Control shall mean, with respect to any direct or indirect interest
in the Borrower or the Property (not including Manager under an Approved
Management Agreement), the power and authority to make and implement or cause to
be made and implemented all material decisions with respect to the operation,
management, financing and disposition of the specified interest.
 
Management Fee shall mean an amount equal to the monthly property management
fees payable to the Manager pursuant to the terms of the Management Agreement
for management services, the Group Services Fee (including, but not limited to,
the Sales and Marketing Group Services Expense payable monthly to Manager equal
to up to one percent (1%) of Hotel Revenues), incentive management fees and any
other fees described in the Management Agreement, and any allocated franchise
fees.
 


--------------------------------------------------------------------------------



Manager shall mean KSL DC Management LLC, or any replacement "Manager" appointed
in accordance with Section 5.2.14 hereof.
 
Manager Accounts shall mean the "Bank Accounts" (as defined in the Management
Agreement) maintained by Manager in the name of Borrower or Operating Lessee
with respect to the Property and in accordance with the terms of the Management
Agreement.
 
Material Adverse Effect shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property, (iii) the business, profits, operations or financial
condition of the Borrower or such Person, as applicable, or (iv) the ability of
Borrower to repay the principal and interest of the Loan as it becomes due or to
satisfy any of Borrower's obligations under the Loan Documents.
 
Material Alteration shall mean any Alteration to be performed by or on behalf of
Borrower at the Property, the total cost of which (including, without
limitation, construction costs and costs of architects, engineers and other
professionals), as reasonably estimated by an Independent Architect, exceeds the
Threshold Amount. The Spa Renovation shall in no event be deemed to be a
Material Alteration.
 
Material Casualty shall mean a Casualty where the loss (i) is in an aggregate
amount equal to or in excess of thirty percent (30%) of the outstanding
Principal Amount or (ii) has caused thirty percent (30%) or more of the hotel
rooms or common areas (including banquet and conference facilities) in the
Property to be unavailable for its applicable use.
 
Material Condemnation shall mean a Condemnation where the loss (i) is in an
aggregate amount equal to or in excess of thirty percent (30%) of the
outstanding Principal Amount or (ii) has caused thirty percent (30%) or more of
the hotel rooms or common areas (including banquet and conference facilities) in
the Property to be unavailable for its applicable use.
 
Material Expansion shall mean any Expansion to be performed by or on behalf of
the Borrower at the Property, the total cost of which, as reasonably estimated
by an Independent Architect, exceeds the Threshold Amount. The Spa Renovation
shall in no event be deemed to be a Material Expansion.
 
Material Lease shall mean any Lease (a) demising a premises within the Property
that is more than 10,000 net rentable square feet or (b) that is for a term
equal to or greater than sixty (60) months.
 
Maturity Date shall have the meaning set forth in the Note.
 
Maturity Date Payment shall have the meaning set forth in the Note.
 
Maximum Legal Rate shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
 


--------------------------------------------------------------------------------



charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
 
Maximum Pay Rate shall mean, (A) the Initial LIBOR Cap Strike Rate through the
Initial Maturity Date and (B) during the term of each Extension Option (as
defined in the Note), the lesser of (i) the product of (x) 6% and (y) a
fraction, the numerator of which is trailing twelve month Net Operating Income
as of the end of the Initial Maturity Date (or First Extended Maturity Date) and
the denominator of which is Closing Date NOI and (ii) the rate, which when added
to the average of the LIBOR Margin (Mortgage) and the LIBOR Margin applicable to
each of the Mezzanine Loans (such average weighted to reflect the size of the
associated Loan or Mezzanine Loan, as applicable, as a percentage of the total
combined outstanding principal balance of the Loan and Mezzanine Loans), equals
10.50%.
 
Mezzanine Borrower shall mean any of Senior Mezzanine Borrower, Intermediate
Mezzanine Borrower or Junior Mezzanine Borrower, as the context may require, and
Mezzanine Borrowers shall mean each such borrower, collectively, as the context
may require.
 
Mezzanine Lender shall mean any of Senior Mezzanine Lender, Intermediate
Mezzanine Lender or Junior Mezzanine Lender, as the context may require, and
Mezzanine Lenders shall mean each such lender, collectively, as the context may
require.
 
Mezzanine Lender Monthly Debt Service Notice Letter shall mean any of the Senior
Mezzanine Lender Monthly Debt Service Notice Letter, Intermediate Mezzanine
Lender Monthly Debt Service Notice Letter or Junior Mezzanine Lender Monthly
Debt Service Notice Letter.
 
Mezzanine Loan shall mean any of Senior Mezzanine Loan, Intermediate Mezzanine
Loan or Junior Mezzanine Loan (if funded) and Mezzanine Loans shall mean each
such loan, collectively.
 
Mezzanine Note shall mean any of Senior Mezzanine Note, Intermediate Mezzanine
Note or Junior Mezzanine Note and Mezzanine Notes shall mean each such note,
collectively.
 
Monetary Default shall mean a Default (i) that can be cured with the payment of
money or (ii) arising pursuant to Section 17.1(a)(vi) or (vii).
 
Monthly Insurance Reserve Amount shall have the meaning set forth in Section
16.2.
 
Monthly Tax Reserve Amount shall have the meaning set forth in Section 16.1.
 
Moody's shall mean Moody's Investors Service, Inc.
 


--------------------------------------------------------------------------------



Net Membership Cash Flow shall mean the net cash flow (whether positive or
negative) consisting of the following, to the extent not otherwise accounted for
in Hotel Revenue or Operating Expenses in accordance with GAAP: (a) cash
received from sales of new club memberships and conversions of existing club
memberships to new club memberships (including deposits and ongoing dues
relating thereto), plus (b) cash principal payments received on membership notes
evidencing the financing of the purchase of new club memberships or the
conversion of existing club memberships, less (c) cash paid to cancel or recall
existing club memberships and refunds of new club membership sales.
 
Net Operating Income shall mean, for any specified period, the excess of
Operating Income over Operating Expenses for the trailing twelve (12) month
period.
 
New Lease shall have the meaning set forth in Section 8.8.1.
 
Non-Consolidation Opinion shall have the meaning provided in Section 2.5.5.
 
Non-Disturbance Agreement shall have the meaning set forth in Section 8.8.9.
 
North Beach Property shall mean the parcels of the Property identified as the
North Beach Parcel on attached Schedule VI hereof.
 
Note shall mean that certain Note in the principal amount of Two Hundred Thirty
Million Dollars ($230,000,000), made by Borrower in favor of Lender as of the
date hereof, as the same may be amended, restated, replaced, substituted
(including any components or subcomponents) or supplemented or otherwise
modified from time to time.
 
Obligations shall have meaning set forth in the recitals of the Security
Instrument.
 
OFAC List means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.
 
Officer's Certificate shall mean a certificate executed by an authorized
signatory of Borrower that is familiar with the financial condition of Borrower
and the operation of the Property or the particular matter which is the subject
of such Officer's Certificate.
 
Operating Asset shall have the meaning set forth in the Security Instrument.
 
Operating Expenses shall mean, for any specified period, without duplication,
all expenses actually paid or payable by or on behalf of Borrower or Operating
Lessee (or by Manager for the account of Borrower or Operating Lessee)
 


--------------------------------------------------------------------------------



during such period in connection with the ownership or operation of the
Property, including costs (including labor) of providing services including
rooms, food and beverage, telecommunications, garage and parking and other
operating departments, as well as real estate and other business taxes, rental
expenses, insurance premiums, utilities costs, administrative and general costs,
repairs and maintenance costs, Third-Party Franchise Fees, Management Fees
actually paid under the Management Agreement, other costs and expenses relating
to the Property, required FF&E reserves, and legal expenses incurred in
connection with the operation of the Property, determined, in each case on an
accrual basis, in accordance with GAAP. "Operating Expenses" shall not include
(i) depreciation or amortization or other noncash items, (ii) the principal of
and interest on the Note, (iii) income taxes or other taxes in the nature of
income taxes, (iv) any expenses (including legal, accounting and other
professional fees, expenses and disbursements) incurred in connection with and
allocable to the issuance of the Note, (v) distributions to the shareholders of
the Borrower or (vi) costs incurred in connection with the sale and marketing of
club memberships (excluding amounts deducted in the calculation of the Net
Membership Cash Flow). Expenses that are accrued as Operating Expenses during
any period shall not be included in Operating Expenses when paid during any
subsequent period.
 
Operating Lease means that certain Lease Agreement dated as of December 18, 2003
between Borrower and Operating Lessee.
 
Operating Lessee means Hotel Del Coronado, LP, a Delaware limited partnership.
 
Operating Lessee GP means CNL Hotel Del Tenant Corp., a Delaware corporation.
 
Operating Income shall mean for any specified period, all income received by
Borrower or Operating Lessee (or by Manager for the account of Borrower or
Operating Lessee) from any Person during such period in connection with the
ownership or operation of the Property, determined on an accrual basis of
accounting determined in accordance with GAAP (with the exception of Net
Membership Cash Flow included in Hotel Revenue), including the following:
 
(i) all amounts payable to Borrower or to Manager for the account of Borrower by
any Person as Rent and/or Hotel Revenue;
 
(ii) all amounts payable to Borrower (or to Manager for the account of Borrower)
pursuant to any reciprocal easement and/or operating agreements, covenants,
conditions and restrictions, condominium documents and similar agreements
affecting the Property and binding upon and/or benefiting Borrower and other
third parties, but specifically excluding the Management Agreement;
 
(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;
 


--------------------------------------------------------------------------------



(iv) business interruption and loss of "rental value" insurance proceeds to the
extent such proceeds are allocable to such specified period; and
 
(v) all investment income with respect to the Collateral Accounts.
 
Notwithstanding the foregoing clauses (i) through (v), Operating Income shall
not include (A) any Proceeds (other than of the types described in clauses (iii)
and (iv) above), (B) any proceeds resulting from the sale, exchange, transfer,
financing or refinancing of all or any part of the Property (other than of the
types described in clause (i) and (iii) above), (C) any repayments received from
Tenants of principal loaned or advanced to Tenants by Borrower, (D) any type of
income that would otherwise be considered Operating Income pursuant to the
provisions above but is paid directly by any Tenant to a Person other than
Borrower or Manager or its agent and (E) other than Net Membership Cash Flow,
any fees or other amounts payable by a Tenant or another Person to Borrower that
are reimbursable to Tenant or such other Person.
 
Opinion of Counsel shall mean opinions of counsel of law firm(s) licensed to
practice in California and New York selected by Borrower and reasonably
acceptable to Lender.
 
Other Charges shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof by any Governmental Authority, other than those required to be
paid by a Tenant pursuant to its respective Lease.
 
Other Taxes shall have the meaning set forth in Section 2.4.3.
 
Outparcels shall mean collectively, (i) the North Beach Property and (ii) the
parcels of the Property set forth on attached Schedule V hereof.
 
Outside Completion Date shall have the meaning set forth in Section 2.3.4(d).
 
Payment Date shall have the meaning set forth in the Note.
 
Permitted Borrower Transferee shall mean any entity (i) that is experienced in
owning and operating (including acting as asset manager of) properties similar
to the Property, (ii) that either (a) has a net worth together with its Close
Affiliates, as of a date no more than six (6) months prior to the date of the
transfer of at least $300 Million (exclusive of the Property) and, immediately
prior to such transfer, controls, together with its Close Affiliates real estate
equity assets of at least $1 Billion or (b) together with its Close Affiliates
owns or has under management or acts as the exclusive fund manager or investment
advisor, at the time of the transfer, not fewer than 6 luxury resort hotels
(excluding the Property) containing not fewer than 3,000 hotel rooms in the
aggregate and (iii) that is not a Disqualified Transferee.
 


--------------------------------------------------------------------------------



Permitted Debt shall mean collectively, (a) the Note and the other obligations,
indebtedness and liabilities specifically provided for in any Loan Document and
secured by this Agreement, the Security Instrument and the other Loan Documents,
(b) the Mezzanine Notes and the other obligations, indebtedness and liabilities
specifically permitted under the Mezzanine Loan Documents (solely as obligations
of the applicable Mezzanine Borrowers), (c) trade payables and other liabilities
incurred in the ordinary course of Borrower's business and payable by or on
behalf of Borrower in respect of the operation of the Property, not secured by
Liens on the Property (other than liens being properly contested in accordance
with the provisions of this Agreement or the Security Instrument), such payables
and liabilities (which shall not include taxes, accrued payroll and benefits,
customer, membership and security deposits and deferred income), not to exceed
at any one time outstanding three percent (3%) of the outstanding Principal
Amount, provided that (but subject to the remaining terms of this definition)
each such amount shall be paid within sixty (60) days following the date on
which each such amount is incurred, (d) purchase money indebtedness and capital
lease obligations incurred in the ordinary course of Borrower's business, having
scheduled annual debt service not to exceed $1,000,000, (e) contingent
obligations to repay customer, membership and security deposits held in the
ordinary course of Borrower's business and (f) obligations incurred in the
ordinary course of Borrower's business for the financing of any applicable
portfolio insurance premiums. Nothing contained herein shall be deemed to
require Borrower to pay any amount, so long as Borrower is in good faith, and by
proper legal proceedings, diligently contesting the validity, amount or
application thereof, provided that in each case, at the time of the commencement
of any such action or proceeding, and during the pendency of such action or
proceeding (i) no Event of Default shall exist and be continuing hereunder, (ii)
adequate reserves with respect thereto are maintained on the books of Borrower
in accordance with GAAP, and (iii) such contest operates to suspend collection
or enforcement, as the case may be, of the contested amount and such contest is
maintained and prosecuted continuously and with diligence. Notwithstanding
anything set forth herein, in no event shall Borrower be permitted under this
provision to enter into a note (other than the Note and the other Loan
Documents) or other instrument for borrowed money other than permitted purchase
money indebtedness as described in this definition.
 
Permitted Encumbrances shall mean collectively, (a) the Liens and security
interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy, (c) Liens, if any,
for Impositions imposed by any Governmental Authority not yet due or delinquent
(other than any such Lien imposed pursuant to Section 401(a)(29) of the Code or
by ERISA), and (d) Liens on personal property items that are the subject of
clause (c) of the definition of Permitted Debt.
 
Permitted Fund Manager means any Person that on the date of determination is (i)
a nationally-recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate, (ii) investing through a fund with
committed capital of at least $250,000,000 and (iii) not subject to a bankruptcy
proceeding.
 


--------------------------------------------------------------------------------



Permitted Investments shall have the meaning set forth in the Account Agreement.
 
Permitted Mezzanine Transfer shall mean (a) a pledge of direct or indirect
equity interests in Borrower to secure the Mezzanine Loans or Revolving Credit
Loan, and (b) any foreclosure (or transfer in lieu thereof) in respect of any
Mezzanine Loan and/or Revolving Credit Loan, provided that the secured party or
the acquirer at foreclosure (or transfer in lieu thereof), as applicable, (i)
shall be a Qualified Transferee or (ii) shall have received a Rating
Confirmation prior to such foreclosure (or such transfer in lieu of
foreclosure), subject in the case of each of clauses (i) and (ii) to the
requirement that the Borrower deliver to Lender and the Rating Agencies a
nonconsolidation opinion satisfactory to the Rating Agencies with respect to any
Person having more than a 49% direct or indirect equity interest (either
individually or together with any interests held by an affiliate of such Person)
in Borrower.
 
Person shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
Physical Conditions Report shall mean, with respect to the Property,
collectively, the (i) seismic report and (ii) structural engineering report
(prepared by an Independent Architect), both of which have been (a) addressed to
Lender (b) prepared based on a scope of work determined by Lender in Lender’s
reasonable discretion, and (c) in form and content acceptable to Lender in
Lender’s reasonable discretion, together with any amendments or supplements
thereto.
 
Plan shall have the meaning set forth in Section 4.1.10.
 
Pre-approved Manager shall mean any entity set forth on Schedule IV.
 
Pre-approved Transferee shall mean any of the entities set forth on Schedule III
hereof, or any Close Affiliates thereof, provided any of the foregoing entities
or their Close Affiliates shall only be a "Pre-approved Transferee" if (i) such
entity continues to be Controlled by substantially the same Persons Controlling
such entity as of the Closing Date or if such Pre-approved Transferee is a
publicly traded company, such Pre-approved Transferee continues to be publicly
traded on an established securities market, (ii) there has been no material
adverse change in the financial condition or results of operations of such
entity since the Closing Date, (iii) such entity is not a Disqualified
Transferee and (iv) if such entity as of the Closing Date is rated (a)
"Investment Grade", there has been no deterioration in such entity's long-term
or short-term credit rating (if any) since the Closing Date below "BBB-" or (b)
below "Investment Grade", there has been no deterioration in such entity's
long-term or short-term credit rating (if any) since the Closing Date.
 
Prepayment Fee shall have the meaning set forth in the Note.
 
Principal Amount shall have the meaning set forth in the Note.
 


--------------------------------------------------------------------------------



Proceeds shall mean amounts, awards or payments payable to Borrower (including,
without limitation, amounts payable under any title insurance policies covering
Borrower's ownership interest in the Property) or Lender in respect of all or
any part of the Property in connection with a Casualty or Condemnation thereof
(after the deduction therefrom and payment to Borrower and Lender, respectively,
of any and all reasonable expenses incurred by Borrower and Lender in the
recovery thereof, including all attorneys' fees and disbursements, the fees of
insurance experts and adjusters and the costs incurred in any litigation or
arbitration with respect to such Casualty or Condemnation).
 
Proceeds Reserve Account shall have the meaning set forth in Section 3.1.1.
 
Prohibited Person means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.
 
Property shall have the meaning set forth in the Security Instrument.
 
Provided Information shall have the meaning set forth in Section 14.1.1.
 
Qualified Transferee shall mean one or more of the following:
 
(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan that satisfies the Eligibility Requirements;
 
(ii) an investment company, money management firm or "qualified institutional
buyer" within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional "accredited investor" within the meaning of
Regulation D under the Securities Act of 1933, as amended, that satisfies the
Eligibility Requirements;
 
(iii) an institution substantially similar to any of the foregoing entities
described in clauses (i) or (ii) that satisfies the Eligibility Requirements;
 
(iv) any entity Controlled (and only so long as such entity continues at all
times to be Controlled) by any of the entities described in clauses (i), (ii) or
(iii) above;
 
(v) an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Transferee under clauses (i), (ii), (iii) or (iv) of this
definition acts as the general partner, managing member or fund manager and at
least 50% of the equity interests in such investment vehicle are owned, directly
or indirectly, by one or more entities that are otherwise Qualified Transferees
under clauses (i), (ii), (iii) or (iv) of this definition.
 


--------------------------------------------------------------------------------



Rate Cap Collateral shall have the meaning set forth in Section 9.2.
 
Rating Agencies shall mean (a) prior to a Securitization, each of S&P, Moody's
and Fitch and any other nationally-recognized statistical rating agency which
has been approved by Lender and (b) after a Securitization has occurred, each
such Rating Agency which has rated the Securities in the Securitization.
 
Rating Agency Confirmation shall mean, collectively, a written affirmation from
each of the Rating Agencies that the credit rating of the Securities given by
such Rating Agency immediately prior to the occurrence of the event with respect
to which such Rating Agency Confirmation is sought will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event, which
affirmation may be granted or withheld in such Rating Agency's sole and absolute
discretion. In the event that, at any given time, no such Securities shall have
been issued and are then outstanding, then the term Rating Agency Confirmation
shall be deemed instead to require the written approval of Lender based on its
good faith determination of whether the Rating Agencies would issue a Rating
Agency Confirmation if any such Securities were outstanding.
 
Real Property shall mean, collectively, the Land, the Improvements and the
Appurtenances (as defined in the Security Instrument).
 
Recourse Guaranty shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, by Guarantor in favor of Lender, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.
 
Register shall have the meaning set forth in Section 15.4.
 
Regulatory Change shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.
 
Relevant Portions shall have the meaning set forth in Section 14.4.2(a).
 
Remaining Property shall have the meaning set forth in Section 2.3.4(a).
 
Rental Management Program shall have the meaning set forth in Section 2.3.4(d).
 
Rents shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever
 


--------------------------------------------------------------------------------



form or nature received by or paid to or for the account of or benefit of
Borrower and/or Operating Lessee from any and all sources arising from or
attributable to the Property and Proceeds, if any, from business interruption or
other loss of income insurance.
 
Restoration shall have the meaning provided in Section 6.2.2.
 
Replacement Interest Rate Cap Agreement shall mean, in connection with a
replacement of an Interest Rate Cap Agreement following a Downgrade of the
Counterparty thereto, an interest rate cap agreement (together with the
confirmation and schedules relating thereto) from an Acceptable Counterparty and
satisfying the requirements set forth on Exhibit I hereto; provided that to the
extent any such interest rate cap agreement does not meet the foregoing
requirements a "Replacement Interest Cap Agreement" shall be such interest rate
cap agreement approved by each of the Rating Agencies, such approval to be
evidenced by the receipt of a Rating Agency Confirmation.
 
Revolving Credit Agreement shall mean that certain Credit Agreement, dated as of
the date hereof, between Revolving Credit Borrower, as borrower, and Revolving
Credit Lender, as lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
 
Revolving Credit Borrower shall mean CNL KSL Partners, LP, a Delaware limited
partnership.
 
Revolving Credit Lender shall mean Deutsche Bank Trust Company Americas, its
successors and assigns.
 
Revolving Credit Loan shall mean the $10,000,000 revolving credit loan from
Revolving Credit Lender to the Revolving Credit Borrower that is evidenced and
secured by the Revolving Credit Loan Documents.
 
Revolving Credit Loan Documents shall mean, collectively, the Revolving Credit
Agreement, the Revolving Credit Note and any and all other agreements,
instruments or documents executed by Revolving Credit Borrower evidencing,
securing or delivered in connection with the Revolving Credit Loan and the
transactions contemplated thereby, including, without limitation, officer's
certificates.
 
Revolving Credit Note shall mean that certain Note, dated the date hereof, made
by Revolving Credit Borrower, as maker, in favor of Revolving Credit Lender, as
payee, in the principal amount of $10,000,000.
 
S&P shall mean Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.
 
Securities shall have the meaning set forth in Section 14.1.
 
Securities Act shall have the meaning set forth in Section 14.4.1.
 
Securitization shall have the meaning set forth in Section 14.1.
 


--------------------------------------------------------------------------------



Security Instrument shall mean that certain first priority Mortgage, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Leases, Rents,
Hotel Revenue and Security Deposits, dated the date hereof, executed and
delivered by Borrower and certain of its affiliates to Lender and encumbering
the Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
Senior Mezzanine Account shall mean account number 722385.1 at LaSalle Bank
National Association.
 
Senior Mezzanine Borrower shall mean CNL Hotel Del Senior Mezz Partners, LP, a
Delaware limited partnership.
 
Senior Mezzanine Lender shall mean German American Capital Corporation, a
Maryland corporation, its successors and assigns.
 
Senior Mezzanine Lender Monthly Debt Service Notice Letter shall mean the
written notice required to be delivered by Senior Mezzanine Lender pursuant to
Section 3.1.5(e) of the Senior Mezzanine Loan Agreement to Lender at least five
(5) Business Days prior to each Payment Date setting forth (i) the Senior
Mezzanine Loan Debt Service payable by Senior Mezzanine Borrower on the first
Payment Date occurring after the date such notice is delivered and (ii) whether
or not an Event of default has then occurred and is continuing under the Senior
Mezzanine Loan Documents.
 
Senior Mezzanine Loan shall mean the $90,000,000 mezzanine loan from Senior
Mezzanine Lender to the Senior Mezzanine Borrower that is evidenced and secured
by the Senior Mezzanine Loan Documents.
 
Senior Mezzanine Loan Agreement shall mean that certain Mezzanine Loan and
Security Agreement (Senior Mezzanine), dated as of the date hereof, between
Senior Mezzanine Borrower, as borrower, and Senior Mezzanine Lender, as lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
 
Senior Mezzanine Loan Debt Service shall mean, with respect to any particular
period of time, scheduled interest payments under the Senior Mezzanine Note.
 
Senior Mezzanine Loan Default Notice shall mean a notice from Senior Mezzanine
Lender (upon which Lender may conclusively rely without any inquiry into the
validity thereof) that an "Event of Default" has occurred and is continuing
under any of the Senior Mezzanine Loan Documents.
 
Senior Mezzanine Loan Default Revocation Notice shall shall have the meaning set
forth in Section 3.1.5(f).
 
Senior Mezzanine Loan Documents shall mean, collectively, the Senior Mezzanine
Loan Agreement, the Senior Mezzanine Note, the Senior Mezzanine Pledge and any
and all other agreements, instruments or documents executed by Senior
 


--------------------------------------------------------------------------------



Mezzanine Borrower evidencing, securing or delivered in connection with the
Senior Mezzanine Loan and the transactions contemplated thereby, including,
without limitation, officer's certificates.
 
Senior Mezzanine Note shall mean that certain Mezzanine Note (Senior Mezzanine),
dated the date hereof, made by Senior Mezzanine Borrower, as maker, in favor of
Senior Mezzanine Lender, as payee, in the principal amount of $90,000,000.
 
Senior Mezzanine Pledge shall mean that certain Pledge and Security Agreement
(Senior Mezzanine), dated as of the date hereof, from Mezzanine Borrower to
Senior Mezzanine Lender.
 
Servicer shall mean such Person designated in writing with an address for such
Person by Lender, in its sole discretion, to act as Lender's agent hereunder
with such powers as are specifically delegated to the Servicer by Lender,
whether pursuant to the terms of this Agreement, the Account Agreement or
otherwise, together with such other powers as are reasonably incidental thereto.
 
Single Purpose Entity shall mean a Person, other than an individual, which (i)
is formed or organized solely for the purpose of owning, holding, developing,
using, operating and financing the Property, (ii) does not engage in any
business unrelated to the Property and the ownership, development, use,
operation and financing thereof, (iii) does not have any assets other than those
related to its interest in the Property or the operation, management and
financing thereof or any indebtedness other than the Permitted Debt, (iv)
maintains its own separate books and records and its own accounts, in each case
which are separate and apart from the books and records and accounts of any
other Person, (v) holds itself out as being a Person, separate and apart from
any other Person, (vi) does not and will not commingle its funds or assets with
those of any other Person, (vii) conducts its own business in its own name;
(viii) maintains separate financial statements, (ix) pays its own liabilities
out of its own funds, (x) observes all partnership, corporate or limited
liability company formalities, as applicable, (xi) pays the salaries of its own
employees, if any, and maintains a sufficient number of employees, if any, in
light of its contemplated business operations, (xii) does not guarantee or
otherwise obligate itself with respect to the debts of any other Person or hold
out its credit as being available to satisfy the obligations of any other
Person, (xiii) does not acquire obligations or securities of its partners,
members or shareholders, (xiv) allocates fairly and reasonably shared expenses,
including, without limitation, any overhead for shared office space, if any,
(xv) uses separate stationary, invoices, and checks, (xvi) maintains an
arms-length relationship with its Affiliates, (xvii) does not pledge its assets
for the benefit of any other Person (other than as permitted under clauses (a)
and (d) of the definition of Permitted Encumbrances) or make any cash loans or
advances to any other Person, (xviii) uses commercially reasonable efforts to
correct any known misunderstanding regarding its separate identity, and (xix)
maintains adequate capital in light of its contemplated business operations. In
addition, if such Person is a partnership, (1) all general partners of such
Person shall be Single Purpose Entities; and (2) if such Person has more than
one general partner, then the organizational documents shall provide that such
Person shall continue (and not dissolve) for so long as a solvent
 


--------------------------------------------------------------------------------



general partner exists. In addition, if such Person is a corporation, then, at
all times: (a) such Person shall have at least two (2) Independent Directors and
(b) the board of directors of such Person may not take any action requiring the
unanimous affirmative vote of 100% of the members of the board of directors
unless all of the directors, including the Independent Directors, shall have
participated in such vote. In addition, if such Person is a limited liability
company, (a) such Person shall have at least two (2) Independent Managers or
Independent Members, (b) if such Person is managed by a board of managers, the
board of managers of such Person may not take any action requiring the unanimous
affirmative vote of 100% of the members of the board of managers unless all of
the managers, including the Independent Managers, shall have participated in
such vote, (c) if such Person is not managed by a board of managers, the members
of such Person may not take any action requiring the affirmative vote of 100% of
the members of such Person unless all of the members, including the Independent
Members, shall have participated in such vote, (d) each managing member shall be
a Single Purpose Entity and (e) its articles of organization, certificate of
formation and/or operating agreement, as applicable, shall provide that until
all of the Indebtedness and Obligations are paid in full such entity will not
dissolve. In addition, the organizational documents of such Person shall provide
that such Person (1) without the unanimous consent of all of the partners,
directors or members, as applicable, shall not with respect to itself or to any
other Person in which it has a direct or indirect legal or beneficial interest
(a) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or other similar official for the benefit of
the creditors of such Person or all or any portion of such Person's properties,
or (b) take any action that might cause such Person to become insolvent,
petition or otherwise institute insolvency proceedings or otherwise seek any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (2) will maintain its books, records, resolutions and
agreements as official records, (3) will hold its assets in its own name, (4)
will maintain its financial statements, accounting records and other
organizational documents, books and records separate and apart from any other
Person, (5) will not identify its partners, members or shareholders, or any
Affiliates of any of them as a division or part of it, (6) will maintain an
arms-length relationship with its Affiliates, and (7) will not enter into or be
a party to any transaction with its partners, members, shareholders, or its
Affiliates except in the ordinary course of business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arms-length transaction with a third party.
 
Spa Renovation shall mean the spa renovation as more particularly described on
attached Schedule VIII.
 
Special Taxes shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the date hereof as result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Lender, such
taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by Lender's net income by the United
 


--------------------------------------------------------------------------------



States of America or any Governmental Authority of the jurisdiction under the
laws under which Lender is organized or maintains a lending office.
 
State shall mean the State in which the Property or any part thereof is located.
 
Sub-Account(s) shall have the meaning set forth in Section 3.1.1.
 
Survey shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Policy, and containing a certification of such surveyor satisfactory to
Lender.
 
Tax Reserve Account shall have the meaning set forth in Section 3.1.1.
 
Tax Reserve Amount shall have the meaning set forth in Section 16.1.
 
Tenant shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property or permitted to use any portion of the facilities at the
Property, other than the Manager and its employees, agents and assigns.
 
Third-Party Franchise Fee shall mean the monthly franchise fee, if any, payable
to the Manager under the Management Agreement or any separate franchise
agreement (provided such Management Agreement or franchise agreement is with a
third-party manager that is not an Affiliate of Borrower and has been approved
by Lender). As of the Closing Date, no Third-Party Franchise Fee is payable.
 
Threshold Amount shall mean an amount equal to $5,340,000; provided, however,
that the Threshold Amount shall not apply to the Spa Renovation which Lender has
pre-approved so long as (i) the Spa Renovation could not result in a Material
Adverse Effect, (ii) the Spa Renovation is commenced within 18 months from the
date hereof and completed in accordance with all Legal Requirements by no later
than 24 months from the date hereof (with delivery to Lender of a valid
certificate of occupancy covering such renovation by such date) and (iii) the
scope and location of the Spa Renovation is consistent in all material respects
with the scope and location set forth on attached Schedule VIII.
 
Title Company shall mean, collectively, First American Title Insurance Company,
Lawyers Title Insurance Company and National Land Tenure.
 
Title Policy shall mean an ALTA mortgagee title insurance policy in a form
acceptable to Lender (or, if the Property is in a State which does not permit
the issuance of such ALTA policy, such form as shall be permitted in such State
and acceptable to Lender) issued by the Title Company with respect to the
Property and insuring the lien of the Security Instrument.
 
Trademark Security Agreement shall have the meaning provided in Section 2.5.14.
 


--------------------------------------------------------------------------------



Transfer shall mean to, directly or indirectly, sell, assign, convey, mortgage,
transfer, pledge, hypothecate, encumber, grant a security interest in, exchange
or otherwise dispose of any beneficial interest or grant any option or warrant
with respect to, or where used as a noun, a direct or indirect sale, assignment,
conveyance, transfer, pledge or other disposition of any beneficial interest by
any means whatsoever whether voluntary, involuntary, by operation of law or
otherwise.
 
UCC or Uniform Commercial Code shall mean the Uniform Commercial Code as in
effect in the State.
 
Underwriter Group shall have the meaning set forth in Section 14.4.2(b).
 
Uniform System shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996), as from
time to time amended.
 
U.S. Government Obligations shall mean any direct obligations of, or obligations
guaranteed as to principal and interest by, the United States Government or any
agency or instrumentality thereof, provided that such obligations are backed by
the full faith and credit of the United States. Any such obligation must be
limited to instruments that have a predetermined fixed dollar amount of
principal due at maturity that cannot vary or change. If any such obligation is
rated by S&P, it shall not have an "r" highlighter affixed to its rating.
Interest must be fixed or tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with said index. U.S. Government
Obligations include, but are not limited to: U.S. Treasury direct or fully
guaranteed obligations, Farmers Home Administration certificates of beneficial
ownership, General Services Administration participation certificates, U.S.
Maritime Administration guaranteed Title XI financing, Small Business
Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds. In no event shall any such obligation have a maturity in excess of 365
days.
 

Section 1.2  
Principles of Construction

 
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP as modified by the
Uniform System. When used herein, the term "financial statements" shall include
the notes and schedules thereto. Unless otherwise specified herein or therein,
all terms defined in this Agreement shall have the definitions given them in
this Agreement when used in any other Loan Document or in any certificate or
other document made or delivered pursuant thereto. All uses of the word
"including" shall mean including, without limitation unless the context shall
indicate otherwise. Unless otherwise specified, the words hereof, herein and
hereunder and words of similar import when used in this Agreement shall refer to
 


--------------------------------------------------------------------------------



this Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.
 

II.  
GENERAL TERMS

 

Section 2.1  
Loan; Disbursement to Borrower

 
.
 
2.1.1  The Loan
 
Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.
 
2.1.2  Disbursement to Borrower
 
Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid hereunder in respect of the Loan may not
be reborrowed. Borrower acknowledges and agrees that the full proceeds of the
Loan have been disbursed by Lender to Borrower on the Closing Date.
 
2.1.3  The Note, Security Instrument and Loan Documents
 
The Loan shall be evidenced by the Note and secured by the Security Instrument,
the Assignment of Leases, this Agreement and the other Loan Documents.
 
2.1.4  Use of Proceeds
 
Borrower shall use the proceeds of the Loan to repay and discharge any existing
mortgage loans secured by the Property, to make cash distributions to its
partners, and as may be otherwise set forth on the Loan closing statement
executed by Borrower at closing.
 

Section 2.2  
Interest; Loan Payments; Late Payment Charge

 


 
2.2.1  Payment of Principal and Interest
 
(i)  Except as set forth in Section 2.2.1(ii), interest shall accrue on the
Principal Amount as set forth in the Note.
 


--------------------------------------------------------------------------------





 
(ii)  Upon the occurrence and during the continuance of an Event of Default and
from and after the Maturity Date if the entire Principal Amount is not repaid on
the Maturity Date, interest on the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Loan shall accrue at the Default Rate calculated from the date
such payment was due without regard to any grace or cure periods contained
herein. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until the actual receipt and collection of the Indebtedness
(or that portion thereof that is then due). To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Indebtedness,
shall itself accrue interest at the same rate as the Loan and shall be secured
by the Security Instrument. This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Indebtedness,
nor as a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default, and Lender retains its rights under the Note
to accelerate and to continue to demand payment of the Indebtedness upon the
happening of any Event of Default.
 
2.2.2  Method and Place of Payment
 
(a)  On each Payment Date, Borrower shall pay or cause to be paid to Lender
interest accruing pursuant to the Note for the entire Interest Period during
which said Payment Date shall occur.
 
(b)  All amounts advanced by Lender pursuant to the applicable provisions of the
Loan Documents, other than the Principal Amount, together with any interest at
the Default Rate or other charges as provided therein, shall be due and payable
hereunder as provided in the Loan Documents. In the event any such advance or
charge is not so repaid by Borrower, Lender may, at its option and upon notice
to Borrower, first apply any payments received under the Note to repay such
advances, together with any interest thereon, or other charges as provided in
the Loan Documents, and the balance, if any, shall be applied in payment of any
installment of interest or principal then due and payable.
 
(c)  The Maturity Date Payment shall be due and payable in full on the Maturity
Date.
 
2.2.3  Late Payment Charge
 
If any interest payment due under the Loan Documents is not paid by Borrower
within five (5) days after to the date on which it is due (or, if such fifth
(5th) day is not a Business Day, then the Business Day immediately preceding
such day) on or prior to the date on which it is due, Borrower shall pay to
Lender upon demand an amount equal to the lesser of three percent (3%) of such
unpaid sum or the Maximum Legal Rate (the Late Payment Charge) in order to
defray the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by
 


--------------------------------------------------------------------------------



this Agreement, the Security Instrument and the other Loan Documents to the
extent permitted by applicable law. Borrower acknowledges and agrees that the
five day grace period with respect to the applicability of the Late Payment
Charge (i) shall only apply to Borrower's first failure to make a monthly
interest payment in any calendar year and (ii) shall not constitute a payment
grace period and shall in no way limit Lender's rights under Article XVII.
 
2.2.4  Usury Savings
 
This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the Principal Amount
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the Principal Amount due under the Note
at a rate in excess of the Maximum Legal Rate, then the LIBOR Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due under the Note. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.
 

Section 2.3  
Prepayments

 
.
 
2.3.1  Prepayments
 
No prepayments of the Indebtedness shall be permitted except as set forth in
Section 4 of the Note. Borrower agrees and acknowledges after the closing of the
Loan that prior to a material Event of Default (as determined by Lender in its
sole and absolute discretion) (x) in the case of prepayments of the Loan in
connection with a Casualty or Condemnation, principal will be applied (to the
extent not used for restoration pursuant to the terms hereof) to the Note and
any substitute or component notes (as applicable) sequentially starting with the
most senior securitized tranche and (y) in the case of all other prepayments of
the Loan, such prepayments will be applied to the Note and any substitute or
component notes (as applicable) pro-rata (on the basis of their respective
principal balances) among the securitized and any non-securitized portions of
the Loan (and pro-rata within the securitized portions of the Loan).
Notwithstanding the foregoing, upon the occurrence and during the continuance of
a material Event of Default (as determined by Lender in its sole and absolute
discretion), Borrower agrees and acknowledges that any principal prepayments of
the Loan will be applied to the Note and any substitute or component notes (as
applicable) sequentially, starting with the most
 


--------------------------------------------------------------------------------



senior securitized tranche (it being acknowledged that during the continuance of
a material Event of Default all securitized portions of the Loan shall be paid
in full prior to the payment of any non-securitized portions of the Loan).
 
2.3.2  Prepayments After Event of Default
 
If, following an Event of Default, Lender shall accelerate the Indebtedness and
Borrower thereafter tenders payment of all or any part of the Indebtedness, or
if all or any portion of the Indebtedness is recovered by Lender after such
Event of Default, (a) such payment may be made only on the next occurring
Payment Date together with all unpaid interest thereon as calculated through the
end of the Interest Period during which such Payment Date occurs (even if such
period extends beyond such Payment Date and calculated as if such payment had
not been made on such Payment Date), and all other fees and sums payable
hereunder or under the Loan Documents, including without limitation, interest
that has accrued at the Default Rate and any Late Payment Charges), (b) such
payment shall be deemed a voluntary prepayment by Borrower, and (c) Borrower
shall pay, in addition to the Indebtedness, an amount equal to the Prepayment
Fee, if applicable.
 
2.3.3  Release of Property
 
Lender shall, at the reasonable expense of Borrower, upon payment in full of the
Principal Amount and interest on the Loan and all other amounts due and payable
under the Loan Documents in accordance with the terms and provisions of the Note
and this Agreement, release the Lien of (i) this Agreement upon the Account
Collateral and the Rate Cap Collateral and (ii) the Security Instrument on the
Property or assign it, in whole or in part, to a new lender. In such event,
Borrower shall submit to Lender, on a date prior to the date of such release or
assignment sufficient to provide a reasonable period for review thereof, a
release of lien or assignment of lien, as applicable, for such property for
execution by Lender. Such release or assignment, as applicable, shall be in a
form appropriate in each jurisdiction in which the Property is located and
satisfactory to Lender in its reasonable discretion. In addition, Borrower shall
provide all other documentation Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment, as applicable.
 
2.3.4  Release of Certain Outparcels
 
(a) General Release Conditions: Provided no Event of Default has occurred and is
continuing, Borrower may request that Lender release one or more of the
Outparcels in accordance with the terms of this Section 2.3.4. Prior to
releasing any Outparcel from the Lien of the Security Instrument pursuant to
this Section 2.3.4, in addition to satisfying the additional conditions set
forth below in Section 2.3.4(b), Borrower shall have satisfied the following
conditions, as determined by Lender (such determination not to be unreasonably
withheld or delayed): (1) the released Outparcel shall constitute a separate
conveyable legal parcel in accordance with the subdivision map act or the
equivalent thereof in the jurisdiction of the applicable Property or other
relevant granted government approvals in such jurisdiction; (2) to the extent
any
 


--------------------------------------------------------------------------------



easements benefiting or burdening such released Outparcel are necessary or
appropriate for the use or operation of such parcel or the remaining portions of
the applicable Property (such remaining portion of an applicable Property, the
Remaining Property), such easements shall have been granted or reserved prior to
or at the time of the release or reconveyance of such released parcel and shall
have been approved by Lender, which approval shall not be unreasonably withheld
or delayed; (3) the Remaining Property shall remain a legal parcel (or parcels)
in compliance in all material respects with all Legal Requirements, zoning,
subdivision, land use and other applicable laws and regulations; (4) at the time
of, but not prior to, any release or reconveyance, each released Outparcel shall
be transferred to a person or entity that does not result in a breach of
Borrower's obligation to be a Single Purpose Entity; (5) Lender shall have
received satisfactory evidence that any tax, bond or assessment that constitutes
a lien against the applicable Property has (i) prior to such release, been
properly allocated between the released Outparcel and the Remaining Property and
(ii) after such release, will be properly assessed against the released
Outparcel and the Remaining Property separately; (6) Lender shall have received
such endorsements to the Title Policy (or substantially equivalent assurance)
for the applicable Property as Lender may reasonably require confirming
continuing title insurance and that (A) the Security Instrument constitutes a
first priority lien (subject to Permitted Encumbrances) on the Remaining
Property after the release, (B) the Remaining Property constitutes a separate
tax lot or tax lots and (C) such release shall not result in the Remaining
Property ceasing to comply in all material respects with all applicable Legal
Requirements, zoning, land use and subdivision laws; (7) Borrower shall have
executed and delivered such documents (including amendments to the Loan
Documents) as Lender may reasonably require to reflect such release; (8) Lender
shall have determined (such determination not to be unreasonably withheld or
delayed) that the proposed uses and structures to be developed on the released
Outparcel are materially consistent and/or complementary with the existing uses
of the applicable Property and could not materially and adversely affect the
Remaining Property; (9) Borrower shall pay to Lender all reasonable
out-of-pocket
 


--------------------------------------------------------------------------------



costs and expenses incurred by Lender (including, without limitation, attorneys
fees and any applicable costs and expenses of the Rating Agencies) in connection
with each such release; (10) Borrower shall have provided Lender at least thirty
(30) days prior written notice of such requested release; (11) if any portion of
any Property is released to an Affiliate of Borrower, Borrower shall deliver to
Lender a new non-consolidation opinion in form acceptable to Lender and (12)
Borrower shall submit to Lender not less than fifteen (15) days prior to the
date of such proposed release (which must be on a Business Day), a release of
Liens (and related Loan Documents) for each applicable release Outparcel (for
execution by Lender) in a form appropriate in the applicable state and otherwise
satisfactory to Lender in its reasonable discretion and all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release (collectively, Outparcel Release Instruments) (for execution by Lender)
together with an Officer's Certificate certifying that (i) the Outparcel Release
Instruments are in compliance with all Legal Requirements, (ii) the release to
be effected will not violate the terms of this Agreement and (iii) the release
to be effected will not impair or otherwise adversely affect the Liens, security
interests and other rights of Lender under the Loan Documents not being released
(or as to the parties to the Loan Documents and Properties subject to the Loan
Documents not being released). The Release Conditions described in this
paragraph are hereinafter collectively referred to as the General Release
Conditions.
 
(b)  Additional Outparcel Release Conditions: Prior to releasing any Outparcel
from the Loan, Borrower shall have satisfied the General Release Conditions and
additionally, Borrower shall (i) in the case of each Outparcel (or portion
thereof) that is transferred to an affiliate of Borrower, cause such parcel (or
portion thereof) to be developed (if at all) with uses and structures materially
consistent and/or complementary with the existing uses at the Property, and (ii)
in the case of each Outparcel (or portion thereof) that is transferred to any
person or entity that is not an affiliate of Borrower, impose deed restrictions
(which run with the land) or obtain such transferee's covenant (which, in either
case, shall be enforceable by the owner of the applicable Remaining Property and
its successors and assigns) to be developed as provided in clause (i) above.
Borrower shall further covenant and agree to enforce, consistent with Borrower's
reasonable judgment, such transferee's deed restrictions and covenants. Lender's
approval (which shall not be unreasonably withheld or delayed) of the deed
restrictions or covenants provided for in clause (ii) above shall be an
additional condition to the release or reconveyance of any Outparcel or portion
thereof. The foregoing covenants of Borrower shall survive the release of any
such Outparcel.
 
(c)  Development Of Outparcels Other Than The North Beach Property: Borrower
shall have the right to develop one or more of the Outparcels (subject to the
terms of Section 2.3.4(d) below) following release of such Outparcels (provided
such release is subject to compliance with the terms of Section 2.3.4(a) and (b)
above) without obtaining Lender's prior consent to such development provided
such development will not impair or otherwise adversely affect the Liens,
security interests and other rights of Lender under the Loan Documents.
 
(d)  Development Of The North Beach Property: Borrower shall have the right to
demolish up to nine (9) "keys" (comprising all of the units) of the North
 


--------------------------------------------------------------------------------



Beach Property in order to allow new keys to be built without obtaining Lender's
prior consent to such development provided such development will not impair or
otherwise adversely affect the Liens, security interests and other rights of
Lender under the Loan Documents and the other conditions of this section are
complied with. Any development on the North Beach Property (irrespective of
whether or not the North Beach Property has been released from the Liens of the
Security Instrument before or after such development) must be managed by an
Affiliate of Borrower as part of a rental management program approved by Lender
in its reasonable discretion (the Rental Management Program). Borrower must
complete within 24 months following any demolition of any "key" on the North
Beach Property, subject to an outside completion date of no later than six (6)
months prior to the Maturity Date, as the same may be extended in accordance
with the terms of the Note (the Outside Completion Date), a new hotel room or
condominium complex on the North Beach Property with no fewer than 12 individual
keys which complies in all material respects with all Legal Requirements and the
terms hereof (with delivery of a permanent certificate of occupancy for such
development delivered to Lender before the expiration of such 24 month period
or, if no such permanent certificate of occupancy has been issued, delivery to
Lender of a temporary certificate of occupancy with no material conditions
remaining that are necessary to deliver a permanent certificate of occupancy to
Lender). After development of the North Beach Property, at least 12 individual
keys on such property must be part of the Rental Management Program that is
collaterally assigned to Lender. To the extent Borrower fails to complete
development of the North Beach Property in accordance with the requirements
hereof by the Outside Completion Date, Borrower will be required to pay to
Lender a $3,500,000 payment (to be applied to reduce the Loan) within two (2)
Business Days of the Outside Completion Date. Notwithstanding the foregoing,
this Section 2.3.4(d) shall be inapplicable if, prior to Securitization, and
prior to the commencement of any demolition or construction work on the North
Beach Property, Borrower subdivides and conveys the North Beach Property in
accordance with, and pursuant to, Sections 2.3.4(a) and Section 2.3.4(b).
 
(e)  Future Cooperation: Lender acknowledges that Borrower may seek Lender's
consent to reconfigure the boundaries of one or more of the Outparcels in the
future, whether because of changes made to the existing Master Plan in
connection with obtaining any related approval thereof by applicable
governmental authorities or otherwise. Lender agrees it will reasonably
cooperate with Borrower (and will cause any servicer of the Loan to reasonably
cooperate) in amending the boundaries of such Outparcel(s) to the extent such
amendments do not, in Lender's reasonable discretion, impair (except to a de
minimus extent) the value of the Property below its appraised value as of the
date hereof.
 

Section 2.4  
Regulatory Change; Taxes

 
.
 


--------------------------------------------------------------------------------





 
2.4.1  Increased Costs
 
If, at any time prior to the first Securitization of the Loan, as a result of
any Regulatory Change or compliance of Lender therewith, the basis of taxation
of payments to Lender of the principal of or interest on the Loan is changed or
Lender or the company Controlling Lender shall be subject to (i) any tax, duty,
charge or withholding of any kind with respect to this Agreement (excluding
federal taxation of the overall net income of Lender); or (ii) any reserve,
special deposit or similar requirements relating to any extensions of credit or
other assets of, or any deposits with or other liabilities, of Lender or any
company Controlling Lender is imposed, modified or deemed applicable; or (iii)
any other condition affecting loans to borrowers subject to LIBOR-based interest
rates is imposed on Lender or any company Controlling Lender and Lender
determines that, by reason thereof, the cost to Lender or any company
Controlling Lender of making, maintaining or extending the Loan to Borrower is
increased, or any amount receivable by Lender or any company Controlling Lender
hereunder in respect of any portion of the Loan to Borrower is reduced, in each
case by an amount deemed by Lender in good faith to be material (such increases
in cost and reductions in amounts receivable being herein called Increased
Costs), then Lender shall provide notice thereof to Borrower and Borrower agrees
that it will pay to Lender upon Lender's written request such additional amount
or amounts as will compensate Lender or any company Controlling Lender for such
Increased Costs to the extent Lender determines that such Increased Costs are
allocable to the Loan and provided that Lender is generally exercising rights
similar to those set forth in this Section 2.4.1 against other borrowers
similarly situated to Borrower. Lender will notify Borrower of any event
occurring after the date hereof which will entitle Lender to compensation
pursuant to this Section 2.4.1 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation; provided,
however, that, if Lender fails to deliver a notice within 90 days after the date
on which an officer of Lender responsible for overseeing this Agreement knows or
has reason to know of its right to additional compensation under this Section
2.4.1, Lender shall only be entitled to additional compensation for any such
Increased Costs incurred from and after the date that is 90 days prior to the
date Borrower received such notice. If Lender requests compensation under this
Section 2.4.1, Borrower may, by notice to Lender, require that Lender furnish to
Borrower a statement setting forth the basis for requesting such compensation
and the method for determining the amount thereof, and a description as to why
Section 2.4.5 is not applicable.
 
2.4.2  Special Taxes
 
At all times prior to the first Securitization of the Loan, Borrower shall make
all payments hereunder free and clear of and without deduction for Special
Taxes. If, at any time prior to the first Securitization of the Loan, Borrower
shall be required by law to deduct any Special Taxes from or in respect of any
sum payable hereunder or under any other Loan Document to Lender, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.4.2) Lender
 


--------------------------------------------------------------------------------



receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, and (iii)
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
2.4.3  Other Taxes
 
In addition, for all periods prior to the first Securitization of the Loan,
Borrower agrees to pay any present or future stamp or documentary taxes or other
excise or property taxes, charges, or similar levies which arise from any
payment made hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, or the Loan
(hereinafter referred to as Other Taxes).
 
2.4.4  Indemnity
 
Borrower shall indemnify Lender for all periods prior to the first
Securitization of the Loan, for the full amount of Special Taxes and Other Taxes
(including any Special Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.4.4) paid by Lender and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Special Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within thirty
(30) days after the date Lender makes written demand therefore
 
2.4.5  Change of Office
 
To the extent that changing the jurisdiction of Lender's applicable office would
have the effect of minimizing Special Taxes, Other Taxes or Increased Costs,
Lender shall use reasonable efforts to make such a change, provided that same
would not otherwise be disadvantageous to Lender.
 
2.4.6  Survival
 
Without prejudice to the survival of any other agreement of Borrower hereunder,
the agreements and obligations of Borrower contained in this Section 2.4 shall
survive the payment in full of principal and interest hereunder, and the
termination of this Agreement.
 

Section 2.5  
Conditions Precedent to Closing

 
.
 
The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by, or on behalf of, Borrower or waiver by Lender of the following
conditions precedent no later than the Closing Date; provided, however, that
unless a condition precedent shall expressly survive the Closing Date pursuant
to a separate agreement, by funding the Loan, Lender shall be deemed to have
waived any such conditions not theretofore fulfilled or satisfied:
 
2.5.1  Representations and Warranties; Compliance with Conditions
 
The representations and warranties of Borrower contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the Closing Date with the same effect as if made on and as of such
date, and no Default or Event of Default shall have occurred and be continuing;
and Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.
 
2.5.2  Delivery of Loan Documents; Title Policy; Reports; Leases
 
(a)  Loan Documents. Lender shall have received an original copy of this
Agreement, the Note and all of the other Loan Documents, in each case, duly
executed (and to the extent required, acknowledged) and delivered on behalf of
Borrower and any other parties thereto.
 


--------------------------------------------------------------------------------





 
(b)  Security Instrument, Assignment of Leases. Lender shall have received
evidence that original counterparts of the Security Instrument and Assignment of
Leases, in proper form for recordation, have been delivered to the Title Company
for recording, so as effectively to create, in the reasonable judgment of
Lender, upon such recording valid and enforceable first priority Liens upon the
Property, in favor of Lender (or such other trustee as may be required or
desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents.
 
(c)  UCC Financing Statements. Lender shall have received evidence that the UCC
financing statements relating to the Security Instrument and this Agreement have
been delivered to the Title Company for filing in the applicable jurisdictions.
 
(d)  Title Insurance. Lender shall have received a pro forma Title Policy or a
Title Policy issued by the Title Company and dated as of the Closing Date, with
reinsurance and direct access agreements acceptable to Lender. Such Title Policy
shall (i) provide coverage in the amount of the Loan, (ii) insure Lender that
the Security Instrument creates a valid, first priority Lien on the Property,
free and clear of all exceptions from coverage other than Permitted Encumbrances
and standard exceptions and exclusions from coverage (as modified by the terms
of any endorsements), (iii) contain the endorsements and affirmative coverages
set forth on Exhibit A (or such other endorsements and affirmative coverages
approved by Lender) and such additional endorsements and affirmative coverages
as Lender may reasonably request, and (iv) name Lender as the insured. The Title
Policy shall be assignable. Lender also shall have received evidence that all
premiums in respect of such Title Policy have been paid.
 
(e)  Survey. Lender shall have received a current or rectified Survey for the
Property, containing the survey certification substantially in the form attached
hereto as Exhibit B or such other form as approved by Lender. Such Survey shall
reflect the same legal description contained in the Title Policy referred to in
clause (d) above. The surveyor's seal shall be affixed to the Survey and the
surveyor shall provide a certification for such Survey in form and substance
acceptable to Lender.
 
(f)  Insurance. Lender shall have received valid certificates of insurance for
the policies of insurance required hereunder, satisfactory to Lender in its
reasonable discretion, and evidence of the payment of all insurance premiums
currently due and payable for the existing policy period.
 
(g)  Environmental Reports. Lender shall have received an Environmental Report
in respect of the Property satisfactory to Lender.
 
(h)  Zoning. Lender shall have received an ALTA 3.1 zoning endorsement for the
Title Policy.
 


--------------------------------------------------------------------------------





 
(i)  Certificate of Occupancy. Lender shall have received a copy of the valid
certificates of occupancy for the Property or evidence acceptable to Lender that
a certificate of occupancy is not required by applicable law.
 
(j)  Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first Lien as of the
Closing Date on the Property, subject only to Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents, and Lender shall
have received satisfactory evidence thereof.
 
2.5.3  Related Documents
 
Each additional document not specifically referenced herein, but relating to the
transactions contemplated herein, shall have been duly authorized, executed and
delivered by all parties thereto and Lender shall have received and approved
certified copies thereof.
 
2.5.4  Delivery of Organizational Documents
 
On or before the Closing Date, Borrower shall deliver, or cause to be delivered,
to Lender copies certified by an Officer's Certificate, of all organizational
documentation related to Borrower, Operating Lessee, Guarantor and Manager and
certain of its Affiliates as have been requested by Lender and/or the formation,
structure, existence, good standing and/or qualification to do business of
Borrower, Operating Lessee, Guarantor, Manager and such Affiliates, as Lender
may request in its sole discretion, including, without limitation, good standing
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and incumbency
certificates as may be requested by Lender. Each of the organizational documents
of Borrower shall contain provisions having a substantive effect materially
similar to that of the language set forth in Exhibit C or such other language as
approved by Lender. Lender hereby approves the organizational documents of
Borrower delivered to Lender on the date hereof.
 
2.5.5  Opinions of Borrower's Counsel
 
.
 
(a)  Lender shall have received a Non-Consolidation Opinion substantially in
compliance with the requirements set forth in Exhibit E or in such other form
approved by the Lender (the Non-Consolidation Opinion).
 
(b)  Lender shall have received the Opinion of Counsel substantially in
compliance with the requirements set forth in Exhibit D or in such other form
approved by the Lender.
 


--------------------------------------------------------------------------------





 
(c)  Lender shall have received from Counterparty the Counterparty Opinion
substantially in compliance with the requirements set forth in Exhibit F or in
such other form approved by the Lender.
 
2.5.6  Budgets
 
Borrower shall have delivered the Budget for the current Fiscal Year, which
Budget shall be certified by an Officer's Certificate.
 
2.5.7  Completion of Proceedings
 
All corporate and other proceedings taken or to be taken in connection with the
transactions contemplated by this Agreement and other Loan Documents and all
documents incidental thereto shall be satisfactory in form and substance to
Lender, and Lender shall have received all such counterpart originals or
certified copies of such documents as Lender may reasonably request.
 
2.5.8  Payments
 
All payments, deposits or escrows, if any, required to be made or established by
Borrower under this Agreement, the Note and the other Loan Documents on or
before the Closing Date shall have been paid.
 
2.5.9  Interest Rate Cap Agreement
 
Lender shall have received the original Interest Rate Cap Agreement which shall
be in form and substance satisfactory to Lender and an original counterpart of
the Acknowledgment executed and delivered by the Counterparty.
 
2.5.10  Account Agreement
 
Lender shall have received the original of the Account Agreement executed by
each of Cash Management Bank, Operating Lessee and Borrower.
 
2.5.11  Assignment of Management Agreement
 
Lender shall have received the original of the Assignment of Management
Agreement executed by each of Operating Lessee, Borrower and Manager.
 
2.5.12  Subordination of Operating Lease
 
Lender shall have received the original of the Subordination of Operating Lease,
executed by Operating Lessee.
 
2.5.13  Reserved
 


--------------------------------------------------------------------------------





 
2.5.14  Trademark Security Agreement
 
Lender shall have received the original of the Trademark Security Agreement in
the form of Exhibit Q executed by Borrower (the Trademark Security Agreement).
 
2.5.15  Intentionally Omitted
 
.
 
2.5.16  Independent Director Certificate
 
Lender shall have received executed Independent Director certificates
substantially in the form attached as Exhibit O.
 
2.5.17  Transaction Costs
 
Borrower shall have paid or reimbursed Lender for all title insurance premiums,
recording and filing fees, costs of Environmental Reports, Physical Conditions
Reports, appraisals and other reports, the reasonable fees and costs of Lender's
counsel and all other third party out-of-pocket expenses incurred in connection
with the origination of the Loan.
 


--------------------------------------------------------------------------------





 
2.5.18  Material Adverse Effect
 
No event or condition shall have occurred since the date of Borrower's most
recent financial statements previously delivered to Lender which has or could
reasonably be expected to have a Material Adverse Effect. The Operating Income
and Operating Expenses of the Property and all other features of the transaction
shall be as represented to Lender without material adverse change. Neither
Borrower nor any of its constituent Persons shall be the subject of any
bankruptcy, reorganization, or insolvency proceeding.
 
2.5.19  Leases and Rent Roll
 
Lender shall have received copies of all Leases, certified as requested by
Lender. Lender shall have received a certified rent roll of the Property dated
within thirty (30) days prior to the Closing Date.
 
2.5.20  Reserved
 
.
 
2.5.21  Tax Lot
 
Lender shall have received evidence that the Property constitutes one (1) or
more separate tax lots, which evidence shall be reasonably satisfactory in form
and substance to Lender.
 
2.5.22  Physical Conditions Report
 
Lender shall have received a Physical Conditions Report (or re-certified
Physical Conditions Report) with respect to the Property, which report shall be
satisfactory in form and substance to Lender.
 
2.5.23  Management Agreement
 
Lender shall have received a certified copy of the Management Agreement which
shall be satisfactory in form and substance to Lender.
 
2.5.24  Appraisal
 
. Lender shall have received an appraisal of the Property, which shall be
satisfactory in form and substance to Lender.
 
2.5.25  Financial Statements
 
. Lender shall have received certified copies of financial statements with
respect to the Property for the three most recent Fiscal Years, each in form and
substance satisfactory to Lender.
 


--------------------------------------------------------------------------------





 
2.5.26  Further Documents
 
. Lender or its counsel shall have received such other and further approvals,
opinions, documents and information as Lender or its counsel may have reasonably
requested including the Loan Documents in form and substance satisfactory to
Lender and its counsel.
 

III.  
CASH MANAGEMENT

 

Section 3.1  
Cash Management

 
.
 
3.1.1  Establishment of Accounts
 
. Borrower hereby confirms that, simultaneously with the execution of this
Agreement, pursuant to the Account Agreement, Operating Lessee has established
with Cash Management Bank, in the name of Borrower for the benefit of Lender, as
secured party, a collection amount (the
 
Collection Account), which has been established as an interest-bearing deposit
account, and a holding account (the Holding Account), which has been established
as a securities account. Both the Collection and the Holding Account and each
sub-account of either such account and the funds deposited therein and the
securities and other assets credited thereto shall serve as additional security
for the Loan. Pursuant to the Account Agreement, Borrower shall irrevocably
instruct and authorize Cash Management Bank to disregard any and all orders for
withdrawal from the Collection Account or the Holding Account made by, or at the
direction of, Borrower or Operating Lessee other than to transfer all amounts on
deposit in the Collection Account on a daily basis to the Holding Account.
Borrower agrees that, prior to the payment in full of the Indebtedness, the
terms and conditions of the Account Agreement shall not be amended or modified
without the prior written consent of Lender (which consent Lender may grant or
withhold in its sole discretion), and if a Securitization has occurred, the
delivery by Borrower of a Rating Agency Confirmation. In recognition of Lender's
security interest in the funds deposited into the Collection Account and the
Holding Account, Borrower shall identify both the Collection Account and the
Holding Account with the name of Lender, as secured party. The Collection
Account shall be named as follows: "Hotel del Coronado f/b/o German American
Capital Corporation, as secured party Collection Account," account number
722393.1. The Holding Account shall be named as follows: "Hotel del Coronado
f/b/o German American Capital Corporation, as secured party Holding Account,"
account number 722384.1. Borrower confirms that it has established with Cash
Management Bank the following sub-accounts of the Holding Account (each, a
Sub-Account and, collectively, the Sub-Accounts and together with the Holding
Account and the Collection Account, the Collateral Accounts), which (i) may be
ledger or book entry sub-accounts and need not be actual sub-accounts, (ii)
shall each be linked to the Holding Account, (iii) shall each be a "Securities
Account" pursuant to Article 8 of
 


--------------------------------------------------------------------------------



the UCC and (iv) shall each be an Eligible Account to which certain funds shall
be allocated and from which disbursements shall be made pursuant to the terms of
this Agreement:
 
(a)  a sub-account for the retention of Account Collateral in respect of
Impositions and Other Charges for the Property with the account number
722384.1-1 (the Tax Reserve Account);
 
(b)  a sub-account for the retention of Account Collateral in respect of
insurance premiums for the Property with the account number 722384.1-2 (the
Insurance Reserve Account);
 
(c)  a sub-account for the retention of Account Collateral in respect of current
Debt Service on the Loan with the account number 722384.1-3 (the Current Debt
Service Reserve Account);
 
(d)  a sub- account for the retention of Account Collateral in respect of
certain Proceeds as more fully set forth in Section 6.2 with the account number
722384.1-6 (the Proceeds Reserve Account);
 
(e)  a sub-account for the retention of Account Collateral in respect of
Third-Party Franchise Fees with the account number 722384.1-4 in the event that
Third-Party Franchise Fees become payable (the Franchise Fee Reserve Account);
 
(f)  a sub-account for the retention of Account Collateral in respect of
reserves relating to a Low DSCR Period with the account number 722384.1-5 (the
Low DSCR Reserve Account).
 
3.1.2  Pledge of Account Collateral
 
. To secure the full and punctual payment and performance of the Obligations,
Borrower and Operating Lessee hereby collaterally assigns, grants a security
interest in and pledges to Lender, to the extent not prohibited by applicable
law (and shall cause Operating Lessee to execute the Acommodation Security
Documents with respect thereto), a first priority continuing security interest
in and to the following property of Borrower and/or Operating Lessee, as
applicable, whether now owned or existing or hereafter acquired or arising and
regardless of where located (all of the same, collectively, the Account
Collateral):
 
(a)  the Collateral Accounts and Manager Accounts and all cash, checks, drafts,
securities entitlements, certificates, instruments and other property,
including, without limitation, all deposits and/or wire transfers from time to
time deposited or held in, credited to or made to Collateral Accounts;
 
(b)  any and all amounts invested in Permitted Investments;
 
(c)  all interest, dividends, cash, instruments, securities entitlements and
other property from time to time received, receivable or otherwise payable in
respect
 


--------------------------------------------------------------------------------



of, or in exchange for, any or all of the foregoing or purchased with funds from
the Collateral Accounts; and
 
(d)  to the extent not covered by clauses (a), (b) or (c) above, all proceeds
(as defined under the UCC) of any or all of the foregoing.
 
In addition to the rights and remedies herein set forth, Lender shall have all
of the rights and remedies with respect to the Account Collateral available to a
secured party at law or in equity, including, without limitation, the rights of
a secured party under the UCC, as if such rights and remedies were fully set
forth herein.
 
This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.
 
3.1.3  Maintenance of Collateral Accounts
 
.
 
(a)  Borrower agrees that the Collection Account is and shall be maintained (i)
as a "deposit account" (as such term is defined in Section 9-102(a) of the UCC),
(ii) in such a manner that Lender shall have control (within the meaning of
Section 9-104(a) of the UCC) over the Collection Account and (iii) such that
neither the Borrower, Operating Lessee nor Manager shall have any right of
withdrawal from the Deposit Accounts and, except as provided herein, no Account
Collateral shall be released to the Borrower, Operating Lessee or Manager from
the Collection Account. Without limiting the Borrower's obligations under the
immediately preceding sentence, Borrower shall only establish and maintain the
Collection Account with a financial institution that has executed an agreement
substantially in the form of the Account Agreement or in such other form
acceptable to Lender in its sole discretion.
 
(b)  Borrower agrees that each of the Holding Account and the Sub-Accounts is
and shall be maintained (i) as a "securities account" (as such term is defined
in Section 8-501(a) of the UCC), (ii) in such a manner that Lender shall have
control (within the meaning of Section 8-106(d)(2) of the UCC) over the Holding
Account and any Sub-Account, (iii) such that neither Borrower, Operating Lessee,
nor Manager shall have any right of withdrawal from the Holding Account or the
Sub-Accounts and, except as provided herein, no Account Collateral shall be
released to Borrower from the Holding Account or the Sub-Accounts, (iv) in such
a manner that the Cash Management Bank shall agree to treat all property
credited to the Holding Account or the Sub-Accounts as "financial assets" and
(v) such that all securities or other property underlying any financial assets
credited to the Accounts shall be registered in the name of Cash Management
Bank, indorsed to Cash Management Bank or in blank or credited to another
securities account maintained in the name of Cash Management Bank and in no case
will any financial asset credited to any of the Collateral Accounts be
registered in the name of Borrower, payable to the order of Borrower or
specially indorsed to Borrower except to the extent the foregoing have been
specially indorsed to Cash Management Bank or in blank. Without limiting
Borrower's obligations under the
 


--------------------------------------------------------------------------------



immediately preceding sentence, Borrower shall only establish and maintain the
Holding Account with a financial institution that has executed an agreement
substantially in the form of the Account Agreement or in such other form
acceptable to Lender in its sole discretion.
 
(c)  The Collateral Accounts shall be Eligible Accounts. The Collateral Accounts
shall be subject to such applicable laws, and such applicable regulations of the
Board of Governors of the Federal Reserve System and of any other banking or
governmental authority, as may now or hereafter be in effect. Income and
interest accruing on the Collateral Accounts or any investments held in such
accounts shall be periodically added to the principal amount of such account and
shall be held, disbursed and applied in accordance with the provisions of this
Agreement and the Account Agreement. Borrower shall be the beneficial owner of
the Collateral Accounts for federal income tax purposes and shall report all
income on the Collateral Accounts.
 
3.1.4  Deposits into Sub-Accounts
 
. On the date hereof, Borrower has deposited the following amounts into the
Sub-Accounts:
 
(i)  $0.00 into the Tax Reserve Account;
 

(ii)  
$0.00 into the Insurance Reserve Account;

 
(iii)  $0.00 into the Current Debt Service Reserve Account;
 
(iv)  $0.00 into the Proceeds Reserve Account;
 
(v)  $0.00 into the Franchise Fee Reserve Account; and
 
(vi)  $0.00 into the Low DSCR Reserve Account.
 
3.1.5  Monthly Funding of Sub-Accounts
 
.
 
(a)  Borrower hereby irrevocably authorizes Lender to transfer (and, pursuant to
the Account Agreement shall irrevocably authorize Cash Management Bank to
execute any corresponding instructions of Lender), and Lender shall transfer (or
cause Cash Management Bank to transfer pursuant to disbursement instructions
from Lender), from the Holding Account by 11:00 a.m. New York time on each
Business Day, or as soon thereafter as sufficient funds are in the Holding
Account to make the applicable transfers, funds in the following amounts and in
the following order of priority:
 
(i)  at any such time that Manager does not reserve for and pay Impositions and
Other Charges directly, funds in an amount equal to the Monthly Tax Reserve
Amount and any other amounts required pursuant to Section 16.1 for the month
 


--------------------------------------------------------------------------------



in which the Payment Date immediately following the date of the transfer from
the Holding Account occurs and transfer the same to the Tax Reserve Account;
 
(ii)  prior to such time as Borrower maintains blanket policies of insurance
pursuant to Section 6.1.16 and Section 16.2, funds in an amount equal to the
Monthly Insurance Reserve Amount for the month in which the Payment Date
immediately following the date of the transfer from the Holding Account occurs
and transfer the same to the Insurance Reserve Account, or following an
Insurance Reserve Trigger, funds sufficient (calculated on a monthly basis from
the Insurance Reserve Trigger until the month in which the premium is due) to
permit Lender to pay insurance premiums for the insurance required to be
maintained pursuant to the terms of this Agreement and the Security Instrument
on the respective due dates therefor (up to a maximum amount equal to the
aggregate annual insurance premium required hereunder), and Lender shall so pay
such funds to the insurance company having the right to receive such funds;
 
(iii)  funds in an amount equal to the amount of Debt Service due on the Payment
Date for the month in which the Payment Date immediately following the date of
the transfer from the Holding Account occurs and transfer the same to the
Current Debt Service Reserve Account;
 
(iv)  funds in an amount equal to the amount of any sums previously withdrawn
from the Low DSCR Reserve Account and deposited into the Current Debt Service
Reserve Account due to a shortfall therein, and transfer the same to the Low
DSCR Reserve Account, until such Collateral Accounts have been replenished;
 
(v)  funds in an amount equal to the Third-Party Franchise Fees, if any, and
transfer the same into the Franchise Fee Reserve Account;
 
(vi)  provided no Event of Default has occurred and is continuing and to the
extent Lender receives the Senior Mezzanine Lender Monthly Debt Service Notice
Letter, funds in an amount equal to the Senior Mezzanine Loan Debt Service for
the month in which the Payment Date immediately following the date of the
transfer from the Holding Account occurs and transfer the same to the Senior
Mezzanine Account;
 
(vii)  provided (a) no Event of Default has occurred and is continuing
hereunder, (b) Lender has not received any written notice from Senior Mezzanine
Lender of any Event of Default that has then occurred and is continuing under
the Senior Mezzanine Loan Documents and (c) Lender receives the Intermediate
Mezzanine Lender Monthly Debt Service Notice Letter, funds in an amount equal to
the Intermediate Mezzanine Loan Debt Service for the month in which the Payment
Date immediately following the date of the transfer from the Holding account
occurs and transfer the same to the Intermediate Mezzanine Account. If no Event
of Default has occurred and is continuing hereunder and Lender receives written
notice from Senior Mezzanine Lender that an Event of Default has then occurred
and is continuing under the Senior Mezzanine Loan Documents, any amounts that
would otherwise have been
 


--------------------------------------------------------------------------------



distributed to the Intermediate Mezzanine Account absent such default shall
instead be distributed to the Senior Mezzanine Account for application in
accordance with the Senior Mezzanine Loan Documents;
 
(viii)  provided (a) no Event of Default has occurred and is continuing
hereunder, (b) Lender has not received any written notice from Senior Mezzanine
Lender of any Event of Default that has occurred and is continuing under the
Senior Mezzanine Loan Documents, (c) Lender has not received any written notice
from Intermediate Mezzanine Lender of any Event of Default that has occurred and
is continuing under the Intermediate Mezzanine Loan Documents and (d) that the
Junior Mezzanine Loan has been funded and Lender receives the Junior Mezzanine
Lender Monthly Debt Service Notice Letter, funds in an amount equal to Junior
Mezzanine Loan Debt Service for the month in which the Payment Date immediately
following the date of the transfer from the Holding Account occurs and transfer
the same to the Junior Mezzanine Account. If no Event of Default has occurred
and is continuing hereunder and Lender receives written notice from Senior
Mezzanine Lender that an Event of Default has then occurred and is continuing
under the Senior Mezzanine Loan Documents, any amounts that would otherwise have
been distributed to the Junior Mezzanine Account absent such default shall
instead be distributed to the Senior Mezzanine Account for application in
accordance with the Senior Mezzanine Loan Documents (notwithstanding the
occurrence or absence of any Event of Default that has then occurred and is
continuing under the Intermediate Mezzanine Loan Documents). If no Event of
Default has occurred and is continuing hereunder, Lender has not received
written notice from Senior Mezzanine Lender that an Event of Default has then
occurred and is continuing under the Senior Mezzanine Loan Documents, and Lender
receives written notice from Intermediate Mezzanine Lender that an Event of
Default has then occurred and is continuing under the Intermediate Mezzanine
Loan Documents, any amounts that would otherwise have been distributed to the
Junior Mezzanine Account absent such default shall instead be distributed to the
Intermediate Mezzanine Account for application in accordance with the
Intermediate Mezzanine Loan Documents;
 
(ix)  during any Low DSCR Period, funds in an amount equal to 75% of the balance
(if any) remaining or deposited into the Holding Account after the foregoing
deposits set forth in Sections 3.1.5(a)(i) through (vii) and transfer the same
to the Low DSCR Reserve Account; and
 
(x)  provided no Event of Default shall have occurred and is then continuing,
funds in an amount equal to the balance (if any) remaining or deposited in the
Holding Account after the foregoing deposits (such remainder being hereinafter
referred to as Excess Cash Flow) and transfer the same to the Borrower's
Account, free of any Lien or continuing security interest.
 
(b)  If Lender shall reasonably determine that there will be insufficient
amounts in the Holding Account to make the transfer pursuant to clause (a)(iii)
of this Section 3.1.5 on the date required hereunder, Lender shall without
notice to Borrower, transfer, to the extent of available funds therein from the
Low DSCR Reserve Account to the Holding Account, an amount equal to such
deficits and immediately transfer such
 


--------------------------------------------------------------------------------



funds from the Holding Account into the Current Debt Service Reserve Account in
order to make the transfer pursuant to clause (iii) of Section 3.1.5(a). If
after such allocation, Lender shall reasonably determine that there are still
insufficient funds in the Holding Account to make any such transfer, or if
Lender shall reasonably determine that there will be insufficient amounts in the
Holding Account to make the of the other transfers pursuant to this Section
3.1.5 on the date required hereunder, Lender shall provide notice to Borrower of
such insufficiency (except that in no event shall Lender be required to notify
Borrower of any deficiency in the Current Debt Service Reserve Account, such
deficiency on any Payment Date, after application of available funds from the
Low DSCR Reserve Accounts, being an Event of Default) and, within five (5)
Business Days after receipt of said notice Borrower shall deposit into the
Holding Account an amount equal to the shortfall of available funds in the
Holding Account taking into account any funds which accumulate in the Holding
Account during such five (5) day Business Day period. Upon the occurrence of an
Event of Default due to a deficiency in the Current Debt Service Reserve Account
on any Payment Date, Lender shall notify Borrower of said Event of Default
within five (5) Business Days thereafter; provided, however, Lender's failure to
notify Borrower shall not be deemed a waiver of said Event of Default.
Notwithstanding anything to the contrary contained in this Agreement or in the
other Loan Documents, Borrower shall not be deemed to be in Default hereunder or
thereunder (and no Default Rate or Late Payment Charge shall be applicable) in
the event funds sufficient for a required transfer are held in an appropriate
Sub-Account and Lender or Cash Management Bank fails to timely make any transfer
from such Sub-Account as contemplated by this Agreement.
 
(c)  Notwithstanding anything to the contrary contained herein or in the
Security Instrument, but subject to Section 7.3, to the extent that Borrower
shall fail to pay any mortgage recording tax, costs, expenses or other amounts
pursuant to Section 19.12 of this Agreement within the time period set forth
therein, Lender shall have the right, at any time, upon five (5) Business Days'
notice to Borrower, to withdraw from the Holding Account, an amount equal to
such unpaid taxes, costs, expenses and/or other amounts and pay such amounts to
the Person(s) entitled thereto.
 
(d)  In the event of any prepayment of the Loan by the Borrower that is
permitted or required under this Agreement, Lender shall, provided no Event of
Default has occurred and is continuing, disburse to the Borrower funds from the
Low DSCR Reserve Account, representing the same proportion of the total amount
deposited in such accounts immediately prior to such disbursement as the amount
of the Loan prepaid by the Borrower bears to the total Debt outstanding
immediately prior to such Prepayment.
 
(e)  Lender agrees to deliver each Mezzanine Lender Monthly Debt Service Notice
Letter and corresponding disbursement instructions to Cash Management Bank
within two (2) Business Days of Lender's receipt thereof to the extent any
Mezzanine Lender is entitled to a payment pursuant to the terms of Section 3.1.5
above.
 
(f)  Borrower hereby irrevocably directs that all Excess Cash Flow shall (in
lieu of transferring such funds to the Borrower's Account as Borrower may have
so directed): (i) to the extent Lender has received a Senior Mezzanine Loan
Default
 


--------------------------------------------------------------------------------



Notice and until such time as Lender receives a Senior Mezzanine Loan Default
Revocation Notice, be deposited directly into the Senior Mezzanine Loan Deposit
Account for application as provided in the Senior Mezzanine Loan Agreement, (ii)
provided Lender has not received a Senior Mezzanine Loan Default Notice but has
received an Intermediate Mezzanine Loan Default Notice and until such time as
Lender receives an Intermediate Mezzanine Loan Default Revocation Notice, be
deposited directly in the Intermediate Mezzanine Loan Account, (iii) provided
Lender has not received a Senior Mezzanine Loan Default Notice, or a
Intermediate Mezzanine Loan Default Notice, but has received a Junior Mezzanine
Loan Default Notice and until such time as Lender receives a Junior Mezzanine
Loan Default Revocation Notice, be deposited directly in the Junior Mezzanine
Loan Account. The direction set forth in the immediately preceding sentence
shall not be changed or terminated without the written consent of each Mezzanine
Lender. Notwithstanding any provision herein to the contrary, no Mezzanine Loan
Default Notice shall be required for the deposit of Proceeds into the respective
Mezzanine Loan Deposit Account in accordance with the terms of Section 6.2.3
hereof.
 
3.1.6  Payments from Sub-Accounts
 
. Borrower irrevocably authorizes Lender to make and, provided no Event of
Default shall have occurred and be continuing, Lender hereby agrees to make, the
following payments from the Sub-Accounts to the extent of the monies on deposit
therefor:
 
(i)  if notified (timely) by Borrower or otherwise determined by Lender in its
reasonable discretion that Manager will not pay Impositions or Other Charges,
funds from the Tax Reserve Account to Lender sufficient to permit Lender to pay
(or otherwise to Borrower to reimburse Borrower for) (A) Impositions and (B)
Other Charges, on the respective due dates therefor, and Lender shall so pay
such funds to the Governmental Authority having the right to receive such funds
(or shall reimburse Borrower or Operating Lessee upon confirmation of payment);
 
(ii)  prior to such time as Borrower maintains blanket policies of insurance
pursuant to Section 6.1.16 and Section 16.2, and otherwise following an
Insurance Reserve Trigger, funds from the Insurance Reserve Account to Lender
sufficient to permit Lender to pay insurance premiums for the insurance required
to be maintained pursuant to the terms of this Agreement and the Security
Instrument, on the respective due dates therefor, and Lender shall so pay such
funds to the insurance company having the right to receive such funds;
 
(iii)  funds from the Current Debt Service Reserve Account to Lender sufficient
to pay Debt Service on each Payment Date, and Lender, on each Payment Date,
shall apply such funds to the payment of the Debt Service payable on such
Payment Date;
 
(iv)  no more frequently than once in any calendar month, and provided Borrower
shall have complied with the procedures set forth in Section 16.7,
 


--------------------------------------------------------------------------------



funds from the Franchise Fee Reserve Account (if applicable) to the Borrower's
Account to pay the Third-Party Franchise Fee (if applicable); and
 
(v)  funds from the Low DSCR Reserve Account sufficient to pay any shortfalls in
the Current Debt Service Reserve Account for Debt Service due with respect to
the Loan on each Payment Date, and Lender, on each Payment Date, shall apply
such funds to the payment of the Debt Service shortfall payable on such Payment
Date.
 
3.1.7  Cash Management Bank
 
.
 
(a)  Lender shall have the right to replace the Cash Management Bank with a
financial institution reasonably satisfactory to Borrower in the event that (i)
the Cash Management Bank fails, in any material respect, to comply with the
Account Agreement, (ii) the Cash Management Bank named herein is no longer the
Cash Management Bank or (iii) the Cash Management Bank is no longer an Approved
Bank. Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right at Borrower's sole cost and expense to replace Cash
Management Bank at any time, without notice to Borrower. Borrower shall
cooperate with Lender in connection with the appointment of any replacement Cash
Management Bank and the execution by the Cash Management Bank and the Borrower
of an Account Agreement and delivery of same to Lender (with a copy to each
Mezzanine Lender).
 
(b)  So long as no Event of Default shall have occurred and be continuing,
Borrower shall have the right at its sole cost and expense to replace the Cash
Management Bank with a financial institution that is an Approved Bank, provided
that such financial institution and Borrower shall execute and deliver to Lender
(with a copy to each Mezzanine Lender) an Account Agreement substantially
similar to the Account Agreement executed as of the Closing Date.
 
3.1.8  Borrower's Account Representations, Warranties and Covenants
 
. Borrower represents, warrants and covenants that (i) as of the date hereof,
Borrower has caused Operating Lessee to direct all Tenants under the Leases to
mail all checks and wire all funds with respect to any payments due under such
Leases directly to Manager, (ii) Borrower shall cause Manager and Operating
Lessee to deposit all amounts payable to Borrower or Operating Lessee pursuant
to the Management Agreement directly into the Collection Account, (iii) Borrower
and Operating Lessee shall pay or cause to be paid all Rents, Cash and Cash
Equivalents or other items of Operating Income not otherwise collected by
Manager within two Business Days after receipt thereof by Borrower, Operating
Lessee or its Affiliates directly into the Collection Account and, until so
deposited, any such amounts held by Borrower, Operating Lessee or Manager shall
be deemed to be Account Collateral and shall be held in trust by it for the
benefit, and as the property, of Lender and shall not be commingled with any
other
 


--------------------------------------------------------------------------------



funds or property of Borrower, Operating Lessee or Manager, (iv) other than the
Manager Accounts, there are no accounts other than the Collateral Accounts
maintained by Borrower, Operating Lessee or Manager with respect to the Property
or the collection of Rents and credit card company receivables with respect to
the Property and (v) so long as the Loan shall be outstanding, neither Borrower,
Operating Lessee, Manager, nor any other Person shall open any other operating
accounts with respect to the Property or the collection of Rents or credit card
company receivables with respect to the Property, except for the Collateral
Accounts and the Manager Accounts; provided that, Borrower and Manager shall not
be prohibited from utilizing one or more separate accounts for the disbursement
or retention of funds that have been transferred to the Borrower's Account
pursuant to Section 3.1.5.
 
3.1.9  Account Collateral and Remedies
 
.
 
(a)  Upon the occurrence and during the continuance of an Event of Default,
without additional notice from Lender to Borrower, (i) Lender may, in addition
to and not in limitation of Lender's other rights, make any and all withdrawals
from, and transfers between and among, the Collateral Accounts as Lender shall
determine in its sole and absolute discretion to pay any Obligations; (ii) all
Excess Cash Flow shall be retained in the Holding Account or applicable
Sub-Accounts, (iii) all payments to any Mezzanine Lender pursuant to Section
3.1.5 shall immediately cease and (iv) Lender may liquidate and transfer any
amounts then invested in Permitted Investments to the Collateral Accounts to
which they relate or reinvest such amounts in other Permitted Investments as
Lender may reasonably determine is necessary to perfect or protect any security
interest granted or purported to be granted hereby or to enable Lender to
exercise and enforce Lender's rights and remedies hereunder with respect to any
Account Collateral or to preserve the value of the Account Collateral.
 
(b)  Upon the occurrence and during the continuance of an Event of Default,
Borrower hereby irrevocably constitutes and appoints Lender as Borrower's true
and lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of Borrower with respect to the Account
Collateral, and do in the name, place and stead of Borrower, all such acts,
things and deeds for and on behalf of and in the name of Borrower, which
Borrower could or might do or which Lender may deem necessary or desirable to
more fully vest in Lender the rights and remedies provided for herein and to
accomplish the purposes of this Agreement. The foregoing powers of attorney are
irrevocable and coupled with an interest. Upon the occurrence and during the
continuance of an Event of Default, Lender may perform or cause performance of
any such agreement, and any reasonable expenses of Lender incurred in connection
therewith shall be paid by Borrower as provided in Section 5.1.16.
 
(c)  Borrower hereby expressly waives, to the fullest extent permitted by law,
presentment, demand, protest or any notice of any kind (except as expressly
required under the Loan Documents) in connection with this Agreement or the
Account
 


--------------------------------------------------------------------------------



Collateral. Borrower acknowledges and agrees that ten (10) Business Days' prior
written notice of the time and place of any public sale of the Account
Collateral or any other intended disposition thereof shall be reasonable and
sufficient notice to Borrower within the meaning of the UCC.
 
3.1.10  Transfers and Other Liens
 
. Borrower agrees that it will not (i) sell or otherwise dispose of any of the
Account Collateral except as may be expressly permitted under the Loan
Documents, or (ii) create or permit to exist any Lien upon or with respect to
all or any of the Account Collateral, except for the Lien granted to Lender
under this Agreement.
 
3.1.11  Reasonable Care
 
. Beyond the exercise of reasonable care in the custody thereof, Lender shall
have no duty as to any Account Collateral in its possession or control as agent
therefor or bailee thereof or any income thereon or the preservation of rights
against any person or otherwise with respect thereto. Lender shall be deemed to
have exercised reasonable care in the custody and preservation of the Account
Collateral in its possession if the Account Collateral is accorded treatment
substantially equal to that which Lender accords its own property, it being
understood that Lender shall not be liable or responsible for any loss or damage
to any of the Account Collateral, or for any diminution in value thereof, by
reason of the act or omission of Lender, its Affiliates, agents, employees or
bailees, except to the extent that such loss or damage results from Lender's
gross negligence or willful misconduct. In no event shall Lender be liable
either directly or indirectly for losses or delays resulting from any event
which may be the basis of an Excusable Delay, computer malfunctions,
interruption of communication facilities, labor difficulties or other causes
beyond Lender's reasonable control or for indirect, special or consequential
damages except to the extent of Lender's gross negligence or willful misconduct.
Notwithstanding the foregoing, Borrower acknowledges and agrees that (i) Lender
does not have custody of the Account Collateral, (ii) Cash Management Bank has
custody of the Account Collateral, (iii) the initial Cash Management Bank was
chosen by Borrower and (iv) Lender has no obligation or duty to supervise Cash
Management Bank or to see to the safe custody of the Account Collateral.
 
3.1.12  Lender's Liability
 
.
 
(a)  Lender shall be responsible for the performance only of such duties with
respect to the Account Collateral as are specifically set forth in this Section
3.1 or elsewhere in the Loan Documents, and no other duty shall be implied from
any provision hereof. Lender shall not be under any obligation or duty to
perform any act with respect to the Account Collateral which would cause it to
incur any expense or liability or to institute or defend any suit in respect
hereof, or to advance any of its own monies. Borrower shall indemnify and hold
Lender, its employees and officers harmless from and against any loss, cost or
damage (including, without limitation, reasonable attorneys' fees
 


--------------------------------------------------------------------------------



and disbursements) incurred by Lender in connection with the transactions
contemplated hereby with respect to the Account Collateral (excluding losses on
Permitted Investments) except as such may be caused by the gross negligence or
willful misconduct of Lender, its employees, officers or agents.
 
(b)  Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by it in good faith to be genuine, and, in so acting, it may
be assumed that any person purporting to give any of the foregoing in connection
with the provisions hereof has been duly authorized to do so. Lender may consult
with counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by it
hereunder and in good faith in accordance therewith.
 
3.1.13  Continuing Security Interest
 
. This Agreement shall create a continuing security interest in the Account
Collateral and shall remain in full force and effect until payment in full of
the Indebtedness; provided, however, such security interest shall automatically
terminate with respect to funds which were duly deposited into Borrower's
Account in accordance with the terms hereof. Upon payment in full of the
Indebtedness, this security interest shall automatically terminate without
further notice from any party and Borrower shall be entitled to the return, upon
its request, of such of the Account Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof and Lender shall execute such
instruments and documents as may be reasonably requested by Borrower to evidence
such termination and the release of the Account Collateral.
 

IV.  
REPRESENTATIONS AND WARRANTIES

 

Section 4.1  
Borrower Representations

 
Borrower represents and warrants as of the Closing Date that:
 
4.1.1  Organization
 
. Each of Borrower, Operating Lessee, and CNL Hospitality Partners, LP is a
limited partnership, and each of KSL DC Operating, LLC and Manager is a limited
liability company, and has been duly organized and is validly existing and in
good standing pursuant to the laws of the State of Delaware with requisite power
and authority to own its properties and to transact the businesses in which it
is now engaged. Each of Borrower, Operating Lessee, Guarantor and Manager has
duly qualified to do business and is in good standing in each jurisdiction where
it is required to be so qualified in connection with its properties, businesses
and operations. Each of Borrower, Operating Lessee, Guarantor and Manager
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged (provided, however, with respect to
Guarantor only, those rights, licenses, permits and authorizations that would
cause a Material Adverse Effect), and the sole business of Borrower is the
ownership of the Property. The organizational structure of Borrower is
accurately depicted by the
 


--------------------------------------------------------------------------------



schematic diagram attached hereto as Exhibit H. Borrower shall not itself, and
shall not permit Operating Lessee to, change its name, identity, corporate
structure or jurisdiction of organization unless it shall have given Lender
thirty (30) days prior written notice of any such change and shall have taken
all steps reasonably requested by Lender to grant, perfect, protect and/or
preserve the security interest granted hereunder to Lender.
 
4.1.2  Proceedings
 
. Each of Borrower, Operating Lessee, Guarantor and Manager has full power to
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents. This Agreement and
the other Loan Documents have been duly executed and delivered by, or on behalf
of, Borrower, Operating Lessee, Guarantor and Manager, as applicable, and
constitute legal, valid and binding obligations of Borrower, Operating Lessee,
Guarantor and Manager, as applicable, enforceable against Borrower, Operating
Lessee, Guarantor and Manager, as applicable, in accordance with their
respective terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).
 
4.1.3  No Conflicts
 
. The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower, Operating Lessee, Guarantor and Manager, as applicable,
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Borrower, Operating Lessee, Guarantor or
Manager pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement or other agreement or instrument to which
Borrower, Operating Lessee, Guarantor or Manager is a party or by which any of
Borrower's, Operating Lessee's, Guarantor's or Manager's property or assets is
subject (unless consents from all applicable parties thereto have been
obtained), nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority, and any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower, Operating Lessee, Guarantor or Manager of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect.
 
4.1.4  Litigation
 
. There are no lawsuits, administrative proceedings, arbitration proceedings, or
other such legal proceedings that have been filed and served upon Borrower (or
with respect to which Borrower has otherwise received proper notice) or, to the
Best of Borrower's Knowledge, otherwise pending or threatened against or
affecting Borrower, Operating Lessee, Manager, or the Property whose outcome, if
determined against Borrower, Manager, Operating Lessee, or the Property, would
have a Material
 


--------------------------------------------------------------------------------



Adverse Effect. To the Best of Borrower's Knowledge, Schedule I includes each
pending action against Borrower, Operating Lessee, Manager or otherwise
affecting the Property that involves a claim or claims for either (a) monetary
damages exceeding $25,000, or (b) injunctive relief or other equitable remedy
that could have a Material Adverse Effect, excluding: (i) actions for monetary
damages only that have been tendered to, and accepted without reservation of
rights by, the liability insurance carrier for the Property, (ii) worker's
compensation claims, and (iii) any proceedings by employees working at the
Property where the amount claimed in such proceeding is less than $25,000; to
the Best of Borrower's Knowledge, the aggregate amount of such claims described
in subclause (iii) of this sentence is less than $200,000. There are no
arbitration proceedings, governmental investigations, actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the Best of Borrower's Knowledge, threatened against or affecting
Guarantor which, if determined against Guarantor would have a Material Adverse
Effect.
 
4.1.5  Agreements
 
. Neither Borrower nor Operating Lessee is a party to any agreement or
instrument or subject to any restriction which is reasonably likely to have a
Material Adverse Effect. Neither Borrower nor Operating Lessee is in default in
any respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower, Operating Lessee, or the Property is
bound, which default is reasonably likely to have a Material Adverse Effect.
Neither Borrower nor Operating Lessee has any material financial obligation
(contingent or otherwise) under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower or Operating Lessee
is a party or by which Borrower, Operating Lessee, or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property, including membership programs disclosed in writing to
Lender on or prior to the date hereof, and (b) obligations under the Loan
Documents.
 
4.1.6  Title
 
. Borrower has good, marketable and insurable fee simple title to the Land and
the Improvements, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. Borrower or Operating Lessee, as
applicable, has good and marketable title to the remainder of the Property, free
and clear of all Liens whatsoever except the Permitted Encumbrances. The
Security Instrument, when properly recorded in the appropriate records, and
Accommodation Security Documents, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected first mortgage lien on the Land and the Improvements,
subject only to Permitted Encumbrances and (b) perfected security interests in
and to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances. Except as may be indicated in and insured
over by the Title Policy, to the Best of Borrower's Knowledge, there are no
claims for payment for work, labor or materials affecting the Property which are
or may become a lien prior to, or of equal priority with, the Liens created by
the Loan Documents. Borrower represents and warrants that none of the Permitted
Encumbrances will have a Material Adverse Effect. Borrower shall preserve its
right, title and interest in and to the Property for so long as the Note remains
outstanding and will warrant and defend same and the validity and priority of
the Lien hereof from and against any and all claims whatsoever other than the
Permitted Encumbrances.
 
4.1.7  No Bankruptcy Filing
 
. None of Borrower, Operating Lessee, Manager or Guarantor, is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of such entity's
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it or against Operating Lessee, Manager
or Guarantor.
 
4.1.8  Full and Accurate Disclosure
 
. To the Best of Borrower's Knowledge, no statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no fact
presently known to Borrower which has not been disclosed which has a Material
Adverse Effect, or to the Best of Borrower's Knowledge could reasonably be
expected to have a Material Adverse Effect.
 
4.1.9  All Property
 
. The Property constitutes all of the real property, personal property,
equipment and fixtures currently (i) owned or leased by Borrower or Operating
Lessee or (ii) used in the operation of the business located on the Property,
other than items owned by Manager or any Tenants (excluding items owned by
Operating Lessee).
 
4.1.10  ERISA
 
(a)  Borrower does not maintain or contribute to and is not required to
contribute to, an "employee benefit plan" as defined by Section 3(3) of ERISA,
which is subject to Title IV of ERISA (other than a "multiemployer plan" as
defined by Section 3(37) of ERISA), and Borrower (i) has no knowledge of any
material liability which has been incurred or is expected to be incurred by
Borrower which is reasonably likely to result in a Material Adverse Effect and
is or remains unsatisfied for any taxes or penalties or unfunded contributions
with respect to any "employee benefit plan" or any "plan," within the meaning of
Section 4975(e)(1) of the Internal Revenue Code or any other benefit plan (other
than a "multiemployer plan") maintained, contributed to, or required to be
contributed to by Borrower or by any entity that is under common control with
Borrower within the meaning Section 4001(a)(14) of ERISA (each, an ERISA
Affiliate) (each, a Plan) or any plan that would be a Plan but for the fact that
it is a multiemployer
 


--------------------------------------------------------------------------------



plan within the meaning of ERISA Section 3(37); and (ii) has made and shall
continue to make when due all required contributions to all such Plans (other
than Plans relating to ERISA Affiliates), if any, where the failure to so
contribute is reasonably likely to result in a Material Adverse Effect. Each
such Plan (other than Plans relating to ERISA Affiliates), if any, has been and
will be administered in material compliance with its terms and the applicable
provisions of ERISA, the Internal Revenue Code, and any other applicable federal
or state law; and no action shall be taken or fail to be taken that would result
in the disqualification or loss of tax-exempt status of any such Plan intended
to be qualified and/or tax exempt; and
 
(b)  With respect to any "multiemployer plan," (i) Borrower has not, since
September 26, 1980, made or suffered a "complete withdrawal" or a "partial
withdrawal," as such terms are respectively defined in Sections 4203 and 4205 of
ERISA, (ii) Borrower has made and shall continue to make when due all required
contributions to all such "multiemployer plans" and (iii) no ERISA Affiliate
has, since September 26, 1980, made or suffered a "complete withdrawal" or a
"partial withdrawal," as such terms are respectively defined in Sections 4203
and 4205 of ERISA which withdrawal is reasonably expected to have a Material
Adverse Effect.
 
(c)  Borrower is not an employee benefit plan, as defined in Section 3(3) of
ERISA, whether or not subject to Title I of ERISA, none of the assets of
Borrower constitutes or will constitute plan assets of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101 and transactions by or with
Borrower are not subject to similar laws regulating investment of, and fiduciary
obligations with respect to, plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code currently in effect (Similar Laws), which
prohibit or otherwise restrict the transactions contemplated by this Agreement.
 
4.1.11  Compliance
 
. Borrower and the Property and the use thereof comply in all material respects
with all applicable Legal Requirements, including, without limitation, building
and zoning ordinances and codes except where the failure to so comply is not
reasonably expected to result in a Material Adverse Effect. To the Best of
Borrower's Knowledge, neither Borrower nor Operating Lessee is in default or in
violation of any order, writ, injunction, decree or demand of any Governmental
Authority. To the Best of Borrower's Knowledge, there has not been committed by
Borrower or Operating Lessee any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against the Property or any part thereof or any monies paid in performance of
Borrower's obligations under any of the Loan Documents.
 
4.1.12  Financial Information
 
. To the Best of Borrower's Knowledge, all financial data including, without
limitation, the statements of cash flow
 


--------------------------------------------------------------------------------



and income and operating expense, that have been delivered by or on behalf of
Borrower to Lender in respect of the Property (i) are true, complete and correct
in all material respects, (ii) fairly represent the financial condition of the
Property as of the date of such reports, and (iii) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein. Neither Borrower nor Operating Lessee has any material contingent
liabilities, liabilities for delinquent taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and could reasonably be expected to have a Material
Adverse Effect, except as referred to or reflected in said financial statements
and operating statements. Since the date of such financial statements, there has
been no material adverse change in the financial condition, operations or
business of Borrower or Operating Lessee from that set forth in said financial
statements.
 
4.1.13  Condemnation
 
. No Condemnation has been commenced or, to the Best of Borrower's Knowledge, is
contemplated with respect to all or any portion of the Property.
 
4.1.14  Federal Reserve Regulations
 
. None of the proceeds of the Loan will be used for the purpose of purchasing or
carrying any "margin stock" as defined in Regulation U, Regulation X or
Regulation T or for the purpose of reducing or retiring any Indebtedness which
was originally incurred to purchase or carry "margin stock" or for any other
purpose which might constitute this transaction a "purpose credit" within the
meaning of Regulation U or Regulation X. As of the Closing Date, Borrower does
not own any "margin stock."
 
4.1.15  Utilities and Public Access
 
. The Property has rights of access to public ways and is served by water,
sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its intended uses. To the Best of Borrower's Knowledge, all
utilities necessary to the existing use of the Property are located either in
the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property. All roads necessary for the use of the Property for its
current purposes have been completed and, if necessary, dedicated to public use.
 
4.1.16  Not a Foreign Person
 
. Borrower is not a foreign person within the meaning of § 1445(f)(3) of the
Code.
 
4.1.17  Separate Lots
 


--------------------------------------------------------------------------------



. The Property is comprised of one (1) or more contiguous parcels which
constitute a separate tax lot or lots and does not constitute or include a
portion of any other tax lot not a part of the Property.
 
4.1.18  Assessments
 
. To the Best of Borrower's Knowledge, there are no pending or proposed special
or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.
 
4.1.19  Enforceability
 
. The Loan Documents are not subject to any existing right of rescission,
set-off, counterclaim or defense by Borrower, including the defense of usury,
nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable
(subject to applicable bankruptcy, insolvency and similar laws affecting rights
of creditors generally, and subject as to enforceability, to general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law)), and Borrower has not asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.
 
4.1.20  No Prior Assignment
 
. There are no prior sales, transfers or assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding following the funding of the Loan, other than those being
terminated or assigned to Lender concurrently herewith.
 
4.1.21  Insurance
 
. Borrower has obtained and has delivered to Lender certified copies or
certificates of all insurance policies required under this Agreement, reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement. Borrower has not, and to the Best of Borrower's Knowledge no Person
has, done by act or omission anything which would impair the coverage of any
such policy.
 
4.1.22  Use of Property
 
. The Property is used exclusively for hotel purposes and other appurtenant and
related uses.
 
4.1.23  Certificate of Occupancy; Licenses
 
. To the Best of Borrower's Knowledge, all material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required of Borrower for the legal use, occupancy and
operation of the Property for hotel purposes (collectively, the Licenses), have
been obtained and
 


--------------------------------------------------------------------------------



are in full force and effect. Borrower shall keep and maintain all Licenses
necessary for the operation of the Property for hotel purposes. The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property.
 
4.1.24  Flood Zone
 
. Except as may be shown on the Survey with respect to portions of the
Improvements other than buildings and enclosed structures, none of the
Improvements on the Property are located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards.
 
4.1.25  Physical Condition
 
. To the Best of Borrower's Knowledge and except as expressly disclosed in the
Physical Conditions Report, the Property, including, without limitation, all
buildings, Improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; to the Best of Borrower's Knowledge and
except as disclosed in the Physical Conditions Report, there exists no
structural or other material defects or damages in or to the Property, whether
latent or otherwise, and Borrower has not received any written notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
 
4.1.26  Boundaries
 
. To the Best of Borrower's Knowledge and except as disclosed on the Survey, all
of the Improvements lie wholly within the boundaries and building restriction
lines of the Real Property, and no improvements on adjoining properties encroach
upon the Real Property, and no easements or other encumbrances upon the Real
Property encroach upon any of the Improvements, so as to have a Material Adverse
Effect on the value or marketability of the Real Property except those which are
insured against by the Title Policy.
 
4.1.27  Leases
 
. The Property is not subject to any Leases other than the Leases described in
the certified rent roll delivered in connection with the origination of the
Loan. Such certified rent roll is true, complete and correct in all material
respects as of the date set forth therein. No Person has any possessory interest
in the Property or right to occupy the same (other than typical short-term
occupancy rights of hotel guests which are not the subject of a written
agreement) except under and pursuant to the provisions of the Leases. The
current Leases are in full force and effect and to the Best of Borrower's
Knowledge, there are no material defaults thereunder by either party (other than
as expressly disclosed on the certified rent roll delivered to Lender or the
Tenant estoppel certificates delivered
 


--------------------------------------------------------------------------------



to Lender in connection with the closing of the Loan) and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute material defaults thereunder. No Rent has been paid more than
one (1) month in advance of its due date, except as disclosed in the Tenant
estoppel certificates delivered to Lender in connection with the closing of the
Loan. There has been no prior sale, transfer or assignment, hypothecation or
pledge by Borrower of any Lease or of the Rents received therein, which will be
outstanding following the funding of the Loan, other than those being assigned
to Lender concurrently herewith. No Tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the property
of which the leased premises are a part.
 
4.1.28  Filing and Recording Taxes
 
. All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid by any Person under applicable
Legal Requirements currently in effect in connection with the transfer of the
Property to Borrower have been paid and the granting and recording of the
Security Instrument and the UCC financing statements required to be filed in
connection with the Loan. All mortgage, mortgage recording, stamp, intangible or
other similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Instrument, have been
paid, and, under current Legal Requirements, the Security Instrument is
enforceable against Borrower in accordance with its terms by Lender (or any
subsequent holder thereof) subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law.
 
4.1.29  Single Purpose Entity/Separateness
 
Borrower hereby represents, warrants and covenants that each of Operating
Lessee, CNL Hotel Del Tenant Corp., Borrower, General Partner, each Mezzanine
Borrower, each general partner of each Mezzanine Borrower, Revolving Credit
Borrower and the general partner of Revolving Credit Borrower is and has been
since the date of its respective formation, a Single Purpose Entity, except that
(i) other than the general partners of Borrower and Operating Lessee (each of
which has two Independent Directors), and (ii) other than the general partners
of Revolving Credit Borrower (which does not have an Independent Director), each
of the general partners of the Mezzanine Borrowers and Revolving Credit Borrower
has a single Independent Director.
 
(a)  All of the assumptions made in the Non-Consolidation Opinion, including,
but not limited to, any exhibits attached thereto and any certificates delivered
by Borrower in connection with the issuance of the Non-Consolidation Opinion,
are true and correct in all respects and any assumptions made in any subsequent
non-consolidation opinion delivered in connection with the Loan Documents (an
Additional Non-Consolidation Opinion), including, but not limited to, any
exhibits attached thereto,
 


--------------------------------------------------------------------------------



are true and correct in all material respects. Borrower has complied with all of
the assumptions made with respect to it in the Non-Consolidation Opinion. To the
Best of Borrower's Knowledge, each entity other than Borrower with respect to
which an assumption shall be made in any Additional Non-Consolidation Opinion
will have complied and will comply with all of the assumptions made with respect
to it in any Additional Non-Consolidation Opinion.
 
4.1.30  Management Agreement
 
. The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder. The
Manager is not an Affiliate of Borrower.
 
4.1.31  Illegal Activity
 
. No portion of the Property has been or will be purchased with proceeds of any
illegal activity.
 
4.1.32  Intentionally Deleted
 
.
 
4.1.33  Tax Filings
 
. Borrower has filed (or has obtained effective extensions for filing) all
federal, state and local tax returns required to be filed and has paid or made
adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by Borrower.
 
4.1.34  Solvency/Fraudulent Conveyance
 
. Borrower (a) has not entered into the transaction contemplated by this
Agreement or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. After giving effect to
the Loan, the fair saleable value of Borrower's assets exceeds and will,
immediately following the making of the Loan, exceed Borrower's total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower's assets is and
will, immediately following the making of the Loan, be greater than Borrower's
probable liabilities, including the maximum amount of its contingent liabilities
on its Debts as such Debts become absolute and matured. Borrower's assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur Debt and liabilities
 


--------------------------------------------------------------------------------



(including contingent liabilities and other commitments) beyond its ability to
pay such Debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower).
 
4.1.35  Investment Company Act
 
. Borrower is not (a) an investment company or a company Controlled by an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, (b) a holding company or a subsidiary company of a holding company or
an affiliate of either a holding company or a subsidiary company within the mean
of the Public Utility Holding Company Act of 1935, as amended or (c) subject to
any other federal or state law or regulation which purports to restrict or
regulate its ability to borrow money.
 
4.1.36  Interest Rate Cap Agreement
 
. The Interest Rate Cap Agreement is in full force and effect and enforceable
against Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency or similar laws generally affecting the enforcement of creditors'
rights and subject as to enforceability to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
4.1.37  Labor
 
. Except as described on Schedule I, no work stoppage, labor strike, slowdown or
lockout is pending or threatened by employees and other laborers at the
Property. Except as described on Schedule I, neither Borrower, Operating Lessee,
nor Manager (i) is involved in or, to the Best of Borrower's Knowledge,
threatened with any material labor dispute, material grievance or litigation
relating to labor matters involving any employees and other laborers at the
Property, including, without limitation, violation of any federal, state or
local labor, safety or employment laws (domestic or foreign) and/or charges of
unfair labor practices or discrimination complaints, (ii) to the Best of
Borrower's Knowledge, has engaged with respect to the Property, in any unfair
labor practices within the meaning of the National Labor Relations Act or the
Railway Labor Act, or (iii) is a party to, or bound by, any existing collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property.
 
4.1.38  Brokers
 
. Neither Borrower nor, to the Best of Borrower's Knowledge, Lender has dealt
with any broker or finder with respect to the loan transactions contemplated by
the Loan Documents and neither party has done any acts, had any negotiations or
conversations, or made any agreements or promises which will in any way create
or give rise to any obligation or liability for the payment by either party of
any brokerage fee, charge, commission or other compensation to any Person with
respect to the transactions contemplated by the Loan Documents. Borrower
covenants and agrees that it shall pay as and when due any and all brokerage
fees, charges, commissions or
 


--------------------------------------------------------------------------------



other compensation or reimbursement due to any broker of Borrower with respect
to the transactions contemplated by the Loan Documents. Borrower and Lender
shall each indemnify and hold harmless the other from and against any loss,
liability, cost or expense, including any judgments, attorneys' fees, or costs
of appeal, incurred by the other party and arising out of or relating to any
claim for brokerage commissions or finder's fees alleged to be due as a result
of the indemnifying party's agreements or actions. The provisions of this
Section 4.1.38 shall survive the expiration and termination of this Agreement
and the payment of the Indebtedness.
 
4.1.39  No Other Debt
 
. Borrower has not borrowed or received debt financing that has not been
heretofore repaid in full, other than the Permitted Debt.
 
4.1.40  Taxpayer Identification Number
 
. Borrower's Federal taxpayer identification number is 20-0493938.
 
4.1.41  Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws
 
. (i) None of Borrower or any Person who owns any equity interest in or Controls
Borrower or, to the Best of Borrower's Knowledge, Guarantor, currently is
identified on the OFAC List or otherwise qualifies as a Prohibited Person, and
Borrower has implemented procedures to ensure that no Person who now or
hereafter owns any equity interest in Borrower or Guarantor is a Prohibited
Person or Controlled by a Prohibited Person, and (ii) none of Borrower or
Guarantor is in violation of any Legal Requirements relating to anti-money
laundering or anti-terrorism, including, without limitation, Legal Requirements
related to transacting business with Prohibited Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the
related regulations issued thereunder, including temporary regulations, all as
amended from time to time.
 
4.1.42  Knowledge Qualifications
 
. Borrower represents that Eric Resnick, Peter McDermott, John Brady and/or
Barry Bloom are in a position to have meaningful knowledge with respect to the
matters set forth in the Loan Documents which have been qualified to the
knowledge of such Persons.
 
4.1.43  Leases
 
. Borrower represents that it has heretofore delivered to Lender true and
complete copies of all Leases and any and all amendments or modifications
thereof.
 


--------------------------------------------------------------------------------





 
4.1.44  FF&E
 
. Manager is reserving for FF&E on a monthly basis in accordance with the terms
of the Management Agreement not less than an amount equal to four percent (4%)
of gross revenues with respect to the Property; such reserves are maintained in
the FF&E Reserve Account (subject to disbursements therefrom as permitted by the
Management Agreement).
 
4.1.45  Survival of Representations
 
. Borrower agrees that all of the representations and warranties of Borrower set
forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall be deemed given and made as of the date of the funding of the
Loan and survive for so long as any amount remains owing to Lender under this
Agreement or any of the other Loan Documents by Borrower or Guarantor unless a
longer survival period is expressly stated in a Loan Document with respect to a
specific representation or warranty, in which case, for such longer period. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.
 

V.  
BORROWER COVENANTS

 

Section 5.1  
Affirmative Covenants

 
.
 
From the Closing Date and until payment and performance in full of all
obligations of Borrower under the Loan Documents, Borrower hereby covenants and
agrees with Lender to comply with and to cause Operating Lessee to comply with,
the following covenants, and in such connection, references in this Article V to
Borrower shall alternatively mean Operating Lessee, as the context may require:
 
5.1.1  Performance by Borrower
 
. Borrower shall observe, perform and fulfill each and every covenant, term and
provision of each Loan Document executed and delivered by, or applicable to,
Borrower, in accordance with the provisions of each Loan Document, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower, as applicable, without the prior written consent
of Lender.
 
5.1.2  Existence; Compliance with Legal Requirements; Insurance
 


--------------------------------------------------------------------------------



. Subject to Borrower's right of contest pursuant to Section 7.3, Borrower shall
comply and cause the Property to be in compliance with all Legal Requirements
applicable to the Borrower, Manager and the Property and the uses permitted upon
the Property. Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises necessary to comply with all Legal Requirements
applicable to it and the Property. There shall never be committed by Borrower,
and Borrower shall not knowingly permit any other Person in occupancy of or
involved with the operation or use of the Property to commit, any act or
omission affording the federal government or any state or local government the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower's obligations under any of the Loan Documents.
Borrower hereby covenants and agrees not to commit, knowingly permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used in the conduct of its business
and shall keep the Property in good working order and repair, and from time to
time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully set forth
in the Security Instrument. Borrower shall keep the Property insured at all
times to such extent and against such risks, and maintain liability and such
other insurance, as is more fully set forth in this Agreement.
 
5.1.3  Litigation
 
. Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Borrower
which, if determined adversely to Borrower, would have a Material Adverse
Effect.
 
5.1.4  Single Purpose Entity
 
.
 
(a)  Borrower and General Partner are and shall each remain a Single Purpose
Entity.
 
(b)  Borrower shall continue to maintain its own deposit account or accounts,
separate from those of any Affiliate, with commercial banking institutions. None
of the funds of Borrower will be commingled with the funds of any other
Affiliate.
 
(c)  To the extent that Borrower shares the same officers or other employees as
any of its Affiliates, the salaries of and the expenses related to providing
benefits to such officers and other employees shall be fairly allocated among
such entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with all such common officers and employees.
 
(d)  To the extent that Borrower jointly contracts with any of its Affiliates to
do business with vendors or service providers or to share overhead expenses, the
costs incurred in so doing shall be allocated fairly among such entities, and
each such entity shall bear its fair share of such costs. To the extent that
Borrower contracts or does
 


--------------------------------------------------------------------------------



business with vendors or service providers where the goods and services provided
are partially for the benefit of any other Person, the costs incurred in so
doing shall be fairly allocated to or among such entities for whose benefit the
goods and services are provided, and each such entity shall bear its fair share
of such costs. All material transactions between (or among) Borrower and any of
its Affiliates shall be conducted on substantially the same terms (or on more
favorable terms for Borrower) as would be conducted with third parties.
 
(e)  To the extent that Borrower or any of its Affiliates have offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs among them, and each such entity shall bear its fair share of such
expenses.
 
(f)  Borrower shall conduct its affairs strictly in accordance with its
organizational documents, and observe all necessary, appropriate and customary
corporate, limited liability company or partnership formalities, as applicable,
including, but not limited to, obtaining any and all consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, without limitation, payroll and
intercompany transaction accounts.
 
(g)  In addition, Borrower shall: (i) maintain books and records separate from
those of any other Person; (ii) maintain its assets in such a manner that it is
not more costly or difficult to segregate, identify or ascertain such assets;
(iii) hold regular meetings of its board of directors, shareholders, partners or
members, as the case may be, and observe all other corporate, partnership or
limited liability company, as the case may be, formalities; (iv) hold itself out
to creditors and the public as a legal entity separate and distinct from any
other entity; (v) prepare separate tax returns and financial statements, or if
part of a consolidated group, then it will be shown as a separate member of such
group; (vi) transact all business with its Affiliates on an arm's-length basis
and pursuant to enforceable agreements; (vii) conduct business in its name and
use separate stationery, invoices and checks; (viii) not commingle its assets or
funds with those of any other Person; and (ix) not assume, guarantee or pay the
debts or obligations of any other Person.
 
5.1.5  Consents
 
. If Borrower is a corporation, the board of directors of such Person may not
take any action requiring the unanimous affirmative vote of 100% of the members
of the board of directors unless all of the directors, including the Independent
Directors, shall have participated in such vote. If Borrower is a limited
liability company, (a) if such Person is managed by a board of managers, the
board of managers of such Person may not take any action requiring the unanimous
affirmative vote of 100% of the members of the board of managers unless all of
the managers, including the Independent Managers, shall have participated in
such vote, (b) if such Person is not managed by a board of managers, the members
of such Person may not take any action requiring the affirmative vote of 100% of
the members of such Person unless all of the members, including the Independent
Members, shall have participated in such vote. An affirmative vote of 100% of
the directors, board of managers or members, as applicable, of Borrower
 


--------------------------------------------------------------------------------



shall be required to (i) file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings or to authorize Borrower to do so or (ii) file
an involuntary bankruptcy petition against any Close Affiliate, Manager, or any
Close Affiliate of Manager. Furthermore, Borrower's formation documents shall
expressly state that for so long as the Loan is outstanding, Borrower shall not
be permitted to (i) dissolve, liquidate, consolidate, merge or sell all or
substantially all of Borrower's assets other than in connection with the
repayment of the Loan or (ii) engage in any other business activity and such
restrictions shall not be modified or violated for so long as the Loan is
outstanding.
 
5.1.6  Access to Property
 
. Borrower shall permit agents, representatives and employees of Lender and the
Rating Agencies to inspect the Property or any part thereof during normal
business hours on Business Days upon reasonable advance notice.
 
5.1.7  Notice of Default
 
. Borrower shall promptly advise Lender (a) of any event or condition that has
or is likely to have a Material Adverse Effect and (b) of the occurrence of any
Default or Event of Default of which Borrower has knowledge.
 
5.1.8  Cooperate in Legal Proceedings
 
. Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which would reasonably
be expected to affect in any material adverse way the rights of Lender hereunder
or under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings which may have a
Material Adverse Effect.
 
5.1.9  Perform Loan Documents
 
. Borrower shall observe, perform and satisfy all the terms, provisions,
covenants and conditions of, and shall pay when due all costs, fees and expenses
to the extent required, under the Loan Documents executed and delivered by, or
applicable to, Borrower.
 
5.1.10  Insurance
 
.
 
(a)  Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Proceeds lawfully or equitably payable in connection with the Property,
and Lender shall be reimbursed for any expenses incurred in connection therewith
(including reasonable attorneys' fees and disbursements) out of such Proceeds.
 


--------------------------------------------------------------------------------





 
(b)  Borrower shall comply with all Insurance Requirements and shall not bring
or keep or permit to be brought or kept any article upon any of the Property or
cause or permit any condition to exist thereon which would be prohibited by any
Insurance Requirement, or would invalidate insurance coverage required hereunder
to be maintained by Borrower on or with respect to any part of the Property
pursuant to Section 6.1.
 
5.1.11  Further Assurances; Separate Notes
 
.
 
(a)  Borrower shall execute and acknowledge (or cause to be executed and
acknowledged) and deliver to Lender all documents, and take all actions,
reasonably required by Lender from time to time to confirm the rights created or
now or hereafter intended to be created under this Agreement and the other Loan
Documents and any security interest created or purported to be created
thereunder, to protect and further the validity, priority and enforceability of
this Agreement and the other Loan Documents, to subject to the Loan Documents
any property of Borrower intended by the terms of any one or more of the Loan
Documents to be encumbered by the Loan Documents, or otherwise carry out the
purposes of the Loan Documents and the transactions contemplated thereunder.
Borrower agrees that it shall, upon request, reasonably cooperate with Lender in
connection with any request by Lender to sever the Note into two (2) or more
separate substitute or component notes in an aggregate principal amount equal to
the Principal Amount and to reapportion the Loan among such separate substitute
notes, including, without limitation, by executing and delivering to Lender new
substitute or component notes to replace the Note, amendments to or replacements
of existing Loan Documents to reflect such severance and/or Opinions of Counsel
with respect to such substitute or component notes, amendments and/or
replacements, provided that Borrower shall bear no costs or expenses in
connection therewith (other than administrative costs and expenses of Borrower),
and the holders of such substitute or component notes shall designate a lead
lender or agent for such holders to whom Borrower may direct all communications
with respect to the Loan. Any such substitute or component notes may have
varying principal amounts and economic terms, provided, however, that (i) the
maturity date of any such substitute or component notes shall be the same as the
scheduled Maturity Date of the Note immediately prior to the issuance of such
substitute notes, (ii) the substitute notes shall provide for amortization of
the Principal Amount on a weighted average basis over a period not less than the
amortization period provided under the Note, if any, immediately prior to the
issuance of the substitute notes, (iii) the weighted average LIBOR Margin for
the term of the substitute notes shall not exceed the LIBOR Margin under the
Note and Mezzanine Notes immediately prior to the issuance of such substitute
notes; and (iv) the economics of the Loan, taken as a whole, shall not change in
a manner which is adverse to Borrower. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply payment of all sums due
under such substitute notes in such order and priority as Lender shall elect in
its sole and absolute discretion.
 


--------------------------------------------------------------------------------





 
(b)  Borrower further agrees that if, in connection with the Securitization, it
is determined by the Rating Agencies that a portion of the Securitization would
not receive an "investment grade" rating unless the principal amount of the Loan
were to be decreased and, as a result, the principal amount of the Loan is
decreased, then (i) the Borrower shall take all actions as are necessary to
effect the "resizing" of any or all of the Mezzanine Loans and the Loan, (ii)
the Borrower shall cause the respective Mezzanine Borrower(s) to comply with its
agreements to effect a "resizing", and (iii) Lender shall on the date of the
"resizing" of the Loan lend to the respective Mezzanine Borrower(s) (by way of a
reallocation of the principal amount of the Loan and the respective Mezzanine
Loan(s)) such additional amount equal to the amount of the principal reduction
of the Loan provided that Borrower and the respective Mezzanine Borrower(s)
execute and deliver any and all necessary amendments or modifications to the
Loan Documents and the respective Mezzanine Loan Documents. In addition,
Borrower and Lender agree that if, in connection with the Securitization, it is
determined by the Rating Agencies that, if the principal amount of any or all of
the Mezzanine Loan(s) were to be decreased and, as a result the principal amount
of the Loan were increased, more "investment grade" rated securities could be
issued, then (i) if "resizing" to decrease the size of the respective Mezzanine
Loan(s) and increase the size of the Loan is provided for in the respective
Mezzanine Loan Documents, each of them shall take all actions provided for in
the documentation for the Loan as are necessary to effect the "resizing" of the
Loan and the respective Mezzanine Loan(s), (ii) Borrower shall cause the
respective Mezzanine Borrower(s) to comply with its agreements to effect a
"resizing" and (iii) Lender shall on the date of the "resizing" of the Loan lend
to the Borrower (by way of a reallocation of the principal amount of the Loan
and the respective Mezzanine Loan(s)) an additional amount equal to the amount
of principal reduction of the respective Mezzanine Loan(s), provided that
Borrower and the respective Mezzanine Borrower(s) execute and deliver any and
all necessary modifications to the Loan Documents and Mezzanine Loan Documents.
In connection with the foregoing, Borrower agrees, at Lender's sole cost and
expense other than with respect to Borrower's, Operating Lessee's, each
Guarantor's and their Affiliate's counsel fees, to execute and deliver such
documents and other agreements reasonably required by any Mezzanine Lender
and/or Lender to "re-size" the Loan and the Mezzanine Loan(s), including,
without limitation, an amendment to this Agreement, the Note, the Security
Instrument and the other Loan Documents and, if the principal amount of the Loan
is increased, an endorsement to the Title Policy reflecting an increase in the
insured amount thereunder. Borrower agrees to reimburse Lender for all costs and
expenses (including, without limitation, reasonable attorneys' fees and
expenses) incurred by Lender in connection with any "resizing" of the Loan.
Notwithstanding the foregoing, Lender agrees that any "resizing" of the Loan and
the Mezzanine Loan(s) shall not change the economics of the Loan and the
Mezzanine Loan(s) taken as a whole in a manner which is adverse to Borrower .
 
(c)  In addition, Borrower shall, at Borrower's sole cost and expense:
 


--------------------------------------------------------------------------------





 
(i)  furnish to Lender, to the extent not otherwise already furnished to Lender
and reasonably acceptable to Lender, all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents;
 
(ii)  execute and deliver, from time to time, such further instruments
(including, without limitation, delivery of any financing statements under the
UCC) as may be reasonably requested by Lender to confirm the Lien of the
Security Instrument on any Building Equipment, Operating Asset or any
Intangible;
 
(iii)  execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary to evidence,
preserve and/or protect the collateral at any time securing or intended to
secure the obligations of Borrower under the Loan Documents, as Lender may
reasonably require;
 
(iv)  do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the carrying out of the terms and conditions of
this Agreement and the other Loan Documents, as Lender shall reasonably require
from time to time; and
 
(v)  cause its New York counsel to re-issue the New York opinion delivered on
the date hereof (in identical form and without updating) in favor of a trustee
in a Securitization if such trustee is different that the trustee currently
listed in such opinion.
 
5.1.12  Mortgage Taxes
 
. Borrower shall pay all taxes, charges, filing, registration and recording
fees, excises and levies payable with respect to the Note or the Liens created
or secured by the Loan Documents, other than income, franchise and doing
business taxes imposed on Lender.
 
5.1.13  Operation
 
. Borrower shall, and shall cause Manager to, (i) promptly perform and/or
observe all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any "event of default" under the Management Agreement of which
it is aware; (iii) enforce in a commercially reasonable manner the performance
and observance of all of the covenants and agreements required to be performed
and/or observed by the Manager under the Management Agreement.
 
5.1.14  Business and Operations
 


--------------------------------------------------------------------------------





 
. Borrower shall continue to engage in the businesses presently conducted by it
as and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Property. Borrower shall qualify to do business
and shall remain in good standing under the laws of the State in which the
Property is located and as and to the extent required for the ownership,
maintenance, management and operation of the Property.
 
5.1.15  Title to the Property
 
. Borrower shall warrant and defend (a) its title to the Property and every part
thereof, subject only to Liens permitted hereunder (including Permitted
Encumbrances) and (b) the validity and priority of the Liens of the Security
Instrument, the Assignment of Leases and this Agreement on the Property, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys' fees and court costs) incurred by Lender if an interest in the
Property, other than as permitted hereunder, is claimed by another Person.
 
5.1.16  Costs of Enforcement
 
. In the event (a) that this Agreement or the Security Instrument is foreclosed
upon in whole or in part or that this Agreement or the Security Instrument is
put into the hands of an attorney for collection, suit, action or foreclosure,
(b) of the foreclosure of any security agreement prior to or subsequent to this
Agreement in which proceeding Lender is made a party, or a mortgage prior to or
subsequent to the Security Instrument in which proceeding Lender is made a
party, or (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or any of its constituent Persons or an
assignment by Borrower or any of its constituent Persons for the benefit of its
creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including reasonable
attorneys' fees and costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.
 
5.1.17  Estoppel Statement
 
.
 
(a)  Borrower shall, from time to time, upon thirty (30) days' prior written
request from Lender, execute, acknowledge and deliver to the Lender, an
Officer's Certificate, stating that this Agreement and the other Loan Documents
are unmodified and in full force and effect (or, if there have been
modifications, that this Agreement and the other Loan Documents are in full
force and effect as modified and setting forth such modifications), stating the
amount of accrued and unpaid interest and the outstanding principal amount of
the Note and containing such other information, qualified to the Best of
Borrower's Knowledge, with respect to the Borrower, the Property and the Loan as
Lender shall reasonably request. The estoppel certificate shall also state
either that no Default exists hereunder or, if any Default shall exist
hereunder, specify such Default and the steps being taken to cure such Default.
 
(b)  Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days of Lender's request, tenant estoppel certificates from
each Tenant under Leases entered into after the Closing Date in substantially
the form and substance of the estoppel certificate set forth in Exhibit G
provided that Borrower shall not be required to deliver such certificates more
frequently than one time in any calendar year; provided, however, that there
shall be no limit on the number of times Borrower may be required to obtain such
certificates if a Default hereunder or under any of the Loan Documents has
occurred and is continuing.
 
5.1.18  Loan Proceeds
 
. Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section 2.1.4.
 
5.1.19  No Joint Assessment
 
. Borrower shall not suffer, permit or initiate the joint assessment of the
Property (a) with any other real property constituting a tax lot separate from
the Property and (b) which constitutes real property with any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of the Property.
 
5.1.20  No Further Encumbrances
 
. Borrower shall do, or cause to be done, all things necessary to keep and
protect the Property and all portions thereof unencumbered from any Liens,
easements or agreements granting rights in or restricting the use or development
of the Property, except for (a) Permitted Encumbrances, (b) Liens permitted
pursuant to the Loan Documents, (c) Liens for Impositions prior to the
imposition of any interest, charges or expenses for the non-payment thereof and
(d) any Liens permitted pursuant to Leases.
 


--------------------------------------------------------------------------------





 
5.1.21  Leases
 
. Borrower shall promptly after receipt thereof deliver to Lender a copy of any
notice received with respect to the Leases claiming that Borrower is in default
in the performance or observance of any of the material terms, covenants or
conditions of any of the Leases, if such default is reasonably likely to have a
Material Adverse Effect.
 
5.1.22  Membership Programs
 
. Borrower shall receive Lender's prior written consent to make any material
modifications to any existing membership program or similar program at the
Property or enter into any new membership or similar program at the Property to
the extent such modification or new program (i) would allow any member to redeem
a membership deposit prior to Borrower obtaining at least one new membership
deposit in an amount at least equal to the existing deposit to be redeemed
(i.e., a 1:1 redemption program) or (ii) could adversely affect the value of
Lender's security for the Loan. Borrower shall cause any membership deposits
which are not subject to a minimum 1:1 redemption program to be held in a
separate interest bearing account and if requested by Lender, shall, at its sole
cost and expense promptly cause any such deposits to be held in an account under
the control of Lender. If Lender consents to any membership or similar program
that does not have a minimum 1:1 redemption method, Borrower agrees at its sole
cost and expense to promptly establish any reserves with Lender and make any
corresponding modifications to the Loan Documents as are requested by the Rating
Agencies.
 
5.1.23  Article 8 "Opt In" Language
 
. Each organizational document of Borrower, General Partner, each Mezzanine
Borrower and each of the other entities identified in Section 4.1.29 hereof
shall be modified to include the language set forth on Exhibit R.
 
5.1.24  FF&E. Borrower shall cause Manager to reserve for FF&E on a monthly
basis in accordance with the Management Agreement not less than an amount equal
to four percent (4%) of gross revenues with respect to the Property, such
reserves to be maintained in the FF&E Reserve Account.
 

Section 5.2  
Negative Covenants

 
.
 
From the Closing Date until payment and performance in full of all Obligations
of Borrower under the Loan Documents or the earlier release of the Lien of this
Agreement or the Security Instrument in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that it will not do (and will not permit Operating Lessee to do), or
permit to be
 


--------------------------------------------------------------------------------



done, directly or indirectly, any of the following (and in such connection,
references in this Article V to Borrower shall alternatively mean Operating
Lessee, as the context may require):
 
5.2.1  Incur Debt
 
. Incur, create or assume (or permit General Partner, Operating Lessee or CNL
Hotel Del Tenant Corp. to incur, create or assume) any Debt other than Permitted
Debt or Transfer all or any part of the Property or any interest therein, except
as permitted in the Loan Documents;
 
5.2.2  Encumbrances
 
. Other than in connection with a Permitted Mezzanine Transfer, Incur, create or
assume or permit the incurrence, creation or assumption of any Debt secured by
an interest in Borrower, General Partner, Operating Lessee, CNL Hotel Del Tenant
Corp., Mezzanine Borrowers or Manager and shall not Transfer or permit the
Transfer of any interest in such Persons except as permitted pursuant to Article
VIII;
 
5.2.3  Engage in Different Business
 
. Engage, or permit Operating Lessee to engage, directly or indirectly, in any
business other than that of entering into this Agreement and the other Loan
Documents to which Borrower is a party and the use, ownership, management,
leasing, renovation, financing, development, operation and maintenance of the
Property and activities related thereto;
 
5.2.4  Make Advances
 
. Make or permit Operating Lessee to make advances or make loans to any Person,
or hold any investments, except as expressly permitted pursuant to the terms of
this Agreement or any other Loan Document;
 
5.2.5  Partition
 
. Partition or permit the partition of the Property;
 
5.2.6  Commingle
 
. Commingle its assets or permit Operating Lessee to commingle its assets with
the assets of any of Borrower's and/or Operating Lessee's Affiliates;
 
5.2.7  Guarantee Obligations
 
. Guarantee or permit Operating Lessee to guarantee any obligations of any
Person;
 
5.2.8  Transfer Assets
 


--------------------------------------------------------------------------------





 
. Transfer or permit Operating Lessee to transfer any asset other than in the
ordinary course of business or Transfer any interest in the Property except as
may be permitted hereby or in the other Loan Documents;
 
5.2.9  Amend Organizational Documents
 
. Amend or modify any of its, Operating Lessee's, CNL Hotel Del Tenant Corp.'s
or General Partner's organizational documents without Lender's consent, other
than in connection with any Transfer permitted pursuant to Article VIII or to
reflect any change in capital accounts, contributions, distributions,
allocations or other provisions that do not and could not reasonably be expected
to have a Material Adverse Effect and provided that each such Person remain a
Single Purpose Entity;
 
5.2.10  Dissolve
 
. Dissolve, wind-up, terminate, liquidate, merge with or consolidate into
another Person, except following or simultaneously with a repayment of the Loan
in full or as expressly permitted pursuant to this Agreement;
 
5.2.11  Bankruptcy
 
. (i) File (or permit General Partner, CNL Hotel Del Tenant Corp. or Operating
Lessee to file) a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings, (ii) dissolve, liquidate, consolidate, merge
 


--------------------------------------------------------------------------------



or sell all or substantially all of Borrower's assets other than in connection
with the repayment of the Loan, (iii) engage (or permit General Partner, CNL
Hotel Del Tenant Corp. or Operating Lessee to engage) in any other business
activity or (iv) file or solicit the filing (or permit General Partner, CNL
Hotel Del Tenant Corp. or Operating Lessee to file or solicit the filing) of an
involuntary bankruptcy petition against Borrower, Operating Lessee, General
Partner, CNL Hotel Del Tenant Corp., Manager or any Close Affiliate of any such
Person without obtaining the prior consent of all of the directors of Borrower,
including, without limitation, the Independent Directors;
 
5.2.12  ERISA
 
. Engage in any activity that would subject it to regulation under ERISA or
qualify it as an "employee benefit plan" (within the meaning of Section 3(3) of
ERISA) to which ERISA applies and Borrower's assets do not and will not
constitute plan assets within the meaning of 29 C.F.R. Section 2510.3-101;
 
5.2.13  Distributions
 
. From and after the occurrence and during the continuance of an Event of
Default, make (or permit Operating Lessee to make) any distributions to or for
the benefit of any of Borrower's or Operating Lessee's shareholders, partners or
members, as the case may be, or its or their Affiliates (provided, without
limiting any of the terms of the Assignment of Management Agreement, Lender
hereby agrees that payment of any Management Fees is not deemed a
"distribution");
 
5.2.14  Manager
 
.
 
(a)  Borrower represents, warrants and covenants on behalf of itself and
Operating Lessee that the Property shall at all times be managed by an
Acceptable Manager pursuant to an Acceptable Management Agreement.
 
(b)  Notwithstanding any provision to the contrary contained herein or in the
other Loan Documents, except as provided in this Section 5.2.14, Borrower may
not amend, modify, supplement, alter or waive any right under the Management
Agreement (or permit any such action) without the receipt of a Rating Agency
Confirmation. Without the receipt of a Rating Agency Confirmation, Borrower
shall be permitted to make any nonmaterial modification, change, supplement,
alteration or amendment to the Management Agreement and to waive any nonmaterial
rights thereunder, provided that no such modification, change, supplement,
alteration, amendment or waiver shall affect the cash management procedures set
forth in the Management Agreement or the Loan Documents, decrease the cash flow
of the Property, adversely affect the marketability of the Property, change the
definitions of "default" or "event of default," change the definitions of
"operating expense" or words of similar meaning to add additional items to such
definitions, change any definitions or provisions so as to reduce the payments
due the Borrower thereunder, change the timing of remittances to the Borrower
thereunder, increase or decrease reserve requirements,
 


--------------------------------------------------------------------------------



change the term of the Management Agreement or increase any Management Fees
payable under the Management Agreement; provided, however, the Group Services
Fee may include amounts in addition to the existing Sales and Marketing Group
Services Expense if and to the extent such amounts are attributable to services
that would otherwise constitute an Operating Expense or fee and such services
qualify under the provisions of the Management Agreement.
 
(c)  Borrower may enter into a new Management Agreement with an Acceptable
Manager upon receipt of a Rating Agency Confirmation (or, if such manager is a
Pre-approved Manager, upon receipt of Lender's prior written consent) with
respect to the Management Agreement and delivery of an acceptable
Non-Consolidation Opinion covering such replacement manager if such Person (i)
is not covered by the Non-Consolidation Opinion or an Additional
Non-Consolidation Opinion, and (ii) is an Affiliate of Borrower.
 
(d)  Borrower hereby agrees that, subject to any non-disturbance provisions of
the Assignment of Management Agreement, Lender shall have the right to terminate
the Manager subsequent to (i) an Event of Default on the part of Manager under
the Management Agreement, and (ii) an acceleration of the Loan.
 
5.2.15  Franchise Fee and Management Fee
 
. Borrower may not, without the prior written consent of Lender (which may be
withheld in its sole and absolute discretion) take or permit to be taken any
action that would increase the percentage amount of the Management Fee, or add a
new type of fee (other than a "Group Services Expense" as permitted by Section
5.2.14 above) payable to Manager relating to the Property, including, without
limitation, the Franchise Fee and Management Fee.
 
5.2.16  Reserved
 
.
 
5.2.17  Modify Account Agreement
 
. Without the prior consent of Lender, which shall not be unreasonably withheld,
delayed or conditioned (and if a Securitization shall have occurred, a Rating
Agency Confirmation obtained by Borrower), Borrower shall not execute any
modification to the Account Agreement;
 
5.2.18  Zoning Reclassification
 
. Except as contemplated by Section 2.3.4, without the prior written consent of
Lender, which consent shall not be unreasonably withheld, (a) initiate or
consent to any zoning reclassification of any portion of the Property, (b) seek
any variance under any existing zoning ordinance that would result in the use of
the Property becoming a non-conforming use under any zoning ordinance or any
other applicable land use law, rule or regulation, or (c) allow any portion of
the Property to be used in any manner that could result in the use of the
Property becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation;
 
5.2.19  Reserved
 
.
 
5.2.20  Debt Cancellation
 
. Cancel or otherwise forgive or release any material claim or debt owed to it
by any Person, except for adequate consideration or in the ordinary course of
its business and except for termination of a Lease as permitted by Section 8.8;
 


--------------------------------------------------------------------------------





 
5.2.21  Misapplication of Funds
 
. Distribute any revenue from the Property or any Proceeds in violation of the
provisions of this Agreement, fail to remit amounts to the Collection Accounts
or Holding Account, as applicable, as required by Section 3.1, misappropriate
any security deposit or portion thereof or apply the proceeds of the Loan in
violation of Section 2.1.4; or
 
5.2.22  Single-Purpose Entity
 
. Fail to be (or permit Operating Lessee, General Partner, or Operating Lessee
GP) to fail to be a Single-Purpose Entity or take or suffer any action or
inaction the result of which would be to cause such Person to cease to be a
Single-Purpose Entity.
 

VI.  
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 6.1  
Insurance Coverage Requirements

 
. Borrower shall, at its sole cost and expense, keep in full force and effect
insurance coverage of the types and minimum limits as follows during the term of
this Agreement for the mutual benefit of Borrower and Lender:
 
6.1.1  Property Insurance
 
. Insurance insuring against loss or damage by standard perils included within
the classification "All Risks of Physical Loss". Except as otherwise provided in
section 6.1.11, such insurance (i) shall be Replacement Cost Coverage in an
amount equal to $276,000,000 or such lesser amounts approved by Lender in its
sole discretion (or after a Securitization, upon receipt of a Rating Agency
Confirmation), and (ii) shall have deductibles no greater than $1,000,000 for
insurance required hereunder (or, with respect to named storm windstorm
insurance, deductibles no greater than the sum of (x) 5% of the insured value of
the applicable Property and (y) $10,000,000, and with respect to non-Federal
flood insurance, deductibles no greater than $10,000,000 per occurrence). The
policies of insurance carried in accordance with this paragraph shall be paid
annually in advance and shall contain a "Replacement Cost Endorsement" with a
waiver of depreciation and with an "Agreed Amount Endorsement";
 
6.1.2  Liability Insurance
 
. Commercial general liability insurance, including broad form property damage,
blanket contractual and personal injuries (including death resulting therefrom)
coverages and containing minimum limits per occurrence of $1,000,000 with a
$2,000,000 general aggregate for any policy year. In addition, at least
$100,000,000 excess and/or umbrella liability insurance shall be obtained and
maintained for claims,
 


--------------------------------------------------------------------------------



including legal liability imposed upon Borrower and all related court costs and
attorneys' fees and disbursements;
 
6.1.3  Workers' Compensation Insurance
 
. Worker's compensation insurance with respect to all employees of Borrower as
and to the extent required by any Governmental Authority or Legal Requirement
and employer's liability coverage of at least $1,000,000 which is scheduled to
the excess and/or umbrella liability insurance as referenced in Section 6.1.2
above;
 
6.1.4  Commercial Rents Insurance
 
. Business interruption insurance in an amount sufficient to avoid any
co-insurance penalty and equal to the greater of (A) the estimated gross
revenues (minus estimated variable costs which will no longer be incurred due to
the business interruption) from the operation of the Property (including (x) the
total payable under the Leases and all Rents and (y) the total of all other
amounts to be received by Borrower or third parties that are the legal
obligation of the Tenants), net of non-recurring expenses, for a period of up to
the next succeeding eighteen (18) months (subject to adjustment for each such 18
month period), or (B) the projected Operating Expenses (including Debt Service)
for the maintenance and operation of the Property for a period of up to the next
succeeding eighteen (18) months as the same may be reduced or increased from
time to time due to changes in such Operating Expenses. The amount of such
insurance shall be (a) increased from time to time as and when the Rents
increase or the estimates of (or the actual) gross revenue (minus estimated (or
actual) variable costs which will no longer be incurred due to the business
interruption) increases or (b) decreased from time to time to the extent Rents
or the estimates of such gross revenue or variable costs decreases;
 
6.1.5  Builder's All-Risk Insurance
 
. During any period of repair or restoration, builder's "all risk" insurance in
amounts equal to not less than the full insurable value of the applicable
Improvements and insuring against such risks (including fire and extended
coverage and collapse of the Improvements to agreed limits) as Lender may
request, in form and substance acceptable to Lender;
 
6.1.6  Boiler and Machinery Insurance
 
. Insurance against loss or damage from explosion of steam boilers, air
conditioning equipment, high pressure piping, machinery and equipment, pressure
vessels or similar apparatus now or hereafter installed in any of the
Improvements and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available at reasonable premiums and
are generally required by institutional lenders for properties comparable to the
Property;
 


--------------------------------------------------------------------------------





 
6.1.7  Flood Insurance
 
. Flood insurance if any part of any structure or improvement comprising the
Property is located in an area identified by the Federal Emergency Management
Agency as an area federally designated a "100 year flood plain" and (a) flood
insurance is generally available at reasonable premiums and in such amount as
generally required by institutional lenders for similar properties or (b) if not
so available from a private carrier, from the federal government at commercially
reasonable premiums to the extent available;
 
6.1.8  Terrorism Insurance
 
. Provided that foreign insurance coverage (Terrorism Insurance) relating to the
acts of terrorism on behalf of foreign individuals or interests as contemplated
by the Foreign Terrorism Insurance Act is either (i) commercially available,
(ii) commonly obtained by owners of commercial properties in the same geographic
area as the Property and which are similar to the Property or (iii) maintained
for another hotel property in the same geographic area as the Property which is
at least 51% owned directly or indirectly by Guarantor, Borrower shall be
required to carry Terrorism Insurance throughout the term of the Loan (including
any extension terms) on a per occurrence basis in an amount equal to
$276,000,000. Borrower shall limit the deductible amount for Terrorism Insurance
to no more than $1,000,000;
 
6.1.9  Demolition and Increased Construction Costs
 
. Coverage to compensate for the cost of demolition and the increased cost of
construction for the Property;
 
6.1.10  Law and Ordinance Insurance
 
. Law and ordinance insurance coverage in an amount no less than $25,000,000;
 
6.1.11  Other Insurance
 
. Upon sixty (60) days' notice, such other reasonable types of insurance not
covered in Sections 6.1.1 through 6.1.10 and in such reasonable amounts as
Lender from time to time may reasonably require against such other insurable
hazards (but not earthquake) which at the time are commonly insured against for
property similar to the Property located in or around the region in which the
Property is located and as may be reasonably required to protect Lender's
interests. Provided that seismic insurance coverage (Seismic Insurance) is
either (i) commercially available, (ii) commonly obtained by owners of
commercial properties in the same geographic area as the Property and which are
similar to the Property or (iii) maintained for another hotel property in the
same geographic area as the Property which is at least 51% owned directly or
indirectly by Guarantor, Borrower shall be required to carry Seismic Insurance
throughout the term
 


--------------------------------------------------------------------------------



of the Loan (including any extension terms) in an amount equal to $60,000,000
(the "Seismic Required Coverage Amount") (with a maximum deductible of five
percent (5%) of the total insurable value per building, unless a greater
deductible is agreed to by Lender in writing in its reasonable discretion);
provided, however; if Borrower maintains a seismic deductible of less than five
percent (5%), the Seismic Required Coverage Amount may be reduced by the
difference between (i) 10% of the Seismic Required Coverage Amount and (ii) the
actual amount of the seismic deductible; provided, further, that in no event
shall the Seismic Required Coverage Amount exceed the amount of Seismic
Insurance that Borrower can purchase for $500,000 (on a per annum basis).
 
6.1.12  Ratings of Insurers
 
. Borrower shall maintain insurance coverage with one or more domestic primary
insurers reasonably acceptable to Lender, having claims-paying-ability and
financial strength ratings by S&P of not less than (i) "A" (and its equivalent
by the other Rating Agencies) in the case of insurance coverage required under
Sections 6.1.1 and 6.1.4 and (ii) "A-" (and its equivalent by the other Rating
Agencies) in the case of insurance coverage required under Sections 6.1.2, 6.1.3
and 6.1.5 through 6.1.12 (Lender shall not unreasonably withhold its consent in
the event Borrower shall request a reduced rating requirement for the insurance
coverage required by Section 6.1.11); provided, however, if the insurance
provided pursuant to Sections 6.1.1 and 6.1.4 is procured by a syndication of
more then five (5) insurers then the foregoing requirement under clause (i)
shall not be violated if such insurance is provided under a blanket policy or
separate policies and at least sixty percent (60%) of the property coverage
under policies is with carriers having a claims paying ability rating of "A" or
better by S&P and its equivalent by the other Rating Agencies (provided,
however, any seismic insurance required hereunder may be provided by insurers
with lower claims paying ratings). Notwithstanding the foregoing, after a
Securitization, the claims paying ability rating of an insurer may be lesser
than "A-", if Borrower shall have obtained a Rating Agency Confirmation with
respect thereto (provided, however, any seismic insurance required hereunder may
be provided by insurers with lower claims paying ratings). All insurers
providing insurance required by this Agreement shall be authorized to issue
insurance in the applicable State.
 
6.1.13  Form of Insurance Policies; Endorsements
 
. The Policies (i) shall name Lender and its successors and/or assigns as their
interest may appear as an additional insured or as a loss payee (except that in
the case of general liability insurance, Lender shall be named an additional
insured and not a loss payee); (ii) shall contain a Non-Contributory Standard
Lender Clause and, except with respect to general liability insurance and
workers' compensation insurance, a Lender's Loss Payable Endorsement, or their
equivalents; (iii) shall include effective waivers by the insurer of all claims
for insurance premiums against all loss payees, additional insureds and named
insureds (other than Borrower) and all rights of subrogation against any loss
payee, additional insured or named insured; (iv) shall be assigned to Lender;
(v) except as otherwise provided above, shall be subject to a deductible, if
any, not greater in any material respect than the deductible for such
 


--------------------------------------------------------------------------------



coverage on the date hereof; (vi) shall contain such provisions as Lender deems
reasonably necessary or desirable to protect its interest, including
endorsements providing that neither Borrower, Lender nor any other party shall
be a Contributor-insurer (except deductibles) under said Policies and that no
material modification, reduction, cancellation or termination in amount of, or
material change (other than an increase) in, coverage of any of the Policies
shall be effective until at least thirty (30) days after receipt by each named
insured, additional insured and loss payee of written notice thereof or ten (10)
days after receipt of such notice with respect to nonpayment of premium; (vii)
shall permit Lender to pay the premiums and continue any insurance upon failure
of Borrower to pay premiums when due, upon the insolvency of Borrower or through
foreclosure or other transfer of title to the Property (it being understood that
Borrower's rights to coverage under such policies may not be assignable without
the consent of the insurer); and (viii) shall provide that any proceeds shall be
payable to Lender and that the insurance shall not be impaired or invalidated by
virtue of (A) any act, failure to act, negligence of, or violation of
declarations, warranties or conditions contained in such policy by the Borrower,
Lender or any other named insured, additional insured or loss payee, except for
the willful misconduct of Lender knowingly in violation of the conditions of
such policy, (B) the occupation, use, operation or maintenance of the Property
for purposes more hazardous than permitted by the terms of the Policy, (C) any
foreclosure or other proceeding or notice of sale relating to the Property, or
(D) any change in the possession of the Property without a change in the
identity of the holder of actual title to the Property (provided that with
respect to items (C) and (D), any notice requirements of the applicable Policies
are satisfied). Lender agrees that the insurance policies delivered to Lender on
the date hereof are satisfactory to Lender.
 
6.1.14  Premiums; Certificates; Renewals
 
.
 


--------------------------------------------------------------------------------





 
(a)  Borrower shall pay or cause to be paid the premiums for such Policies (the
Insurance Premiums) as the same become due and payable and shall furnish to
Lender the receipts for the payment of the Insurance Premiums or other evidence
of such payment reasonably satisfactory to Lender (provided, however, that
Borrower is not required to furnish such evidence of payment to Lender if such
Insurance Premiums are to be paid by Lender pursuant to the terms of this
Agreement). Within thirty (30) days after request by Lender, Borrower shall
obtain such increases in the amounts of coverage required hereunder as may be
reasonably requested in writing by Lender or as may be requested in writing by
the Rating Agencies (except with respect to the Terrorism Insurance and seismic
insurance required hereunder), taking into consideration changes in liability
laws, changes in prudent customs and practices, and the like. In the event
Borrower satisfies the requirements under this Section 6.1.15 through the use of
a Policy covering properties in addition to the Property, then (unless such
policy is provided in substantially the same manner as it is as of the date
hereof), Borrower shall provide evidence satisfactory to Lender that the
Insurance Premiums for the Property are separately allocated under such Policy
to the Property and that payment of such allocated amount (A) shall maintain the
effectiveness of such Policy as to the Property and (B) shall otherwise provide
the same protection as would a separate policy that complies with the terms of
this Agreement as to the Property, notwithstanding the failure of payment of any
other portion of the insurance premiums. If no such allocation is available,
Lender shall have the right to increase the amount required to be deposited into
the Insurance Reserve Account in an amount sufficient to purchase a nonblanket
Policy covering the Property from insurance companies which qualify under this
Agreement.
 
(b)  Borrower shall deliver to Lender on or prior to the Closing Date
certificates setting forth in reasonable detail the material terms (including
any applicable notice requirements) of all Policies from the respective
insurance companies (or their authorized agents) that issued the Policies,
including that such Policies may not be canceled or modified in any material
respect without thirty (30) days' prior notice to Lender, or ten (10) days'
notice with respect to nonpayment of premium. Borrower shall deliver to Lender,
concurrently with each change in any Policy, a certificate with respect to such
changed Policy certified by the insurance company issuing that Policy, in
substantially the same form and containing substantially the same information as
the certificates required to be delivered by Borrower pursuant to the first
sentence of this clause (i) and stating that all premiums then due thereon have
been paid to the applicable insurers and that the same are in full force and
effect (or if such certificate and/or other information described in this clause
(ii) shall not be obtainable by Borrower, Borrower may deliver an Officer's
Certificate to such effect in lieu thereof).
 
(c)  Within three (3) Business Days prior to the expiration, termination or
cancellation of any Policy, Borrower shall renew such policy or obtain a
replacement policy or policies (or a binding commitment for such replacement
policy or policies), which shall be effective no later than the date of the
expiration, termination or cancellation of the previous policy, and shall
deliver to Lender a certificate in respect of
 


--------------------------------------------------------------------------------



such policy or policies (A) containing the same information as the certificates
required to be delivered by Borrower pursuant to clause (b) above, or a copy of
the binding commitment for such policy or policies and (B) confirming that such
policy complies with all requirements hereof.
 
(d)  If Borrower does not furnish to Lender the certificates as required under
clause (c) above, upon three (3) Business Days prior notice to Borrower, Lender
may procure, but shall not be obligated to procure, such replacement policy or
policies and pay the Insurance Premiums therefor, and Borrower agree to
reimburse Lender for the cost of such Insurance Premiums promptly on demand.
 
(e)  Concurrently with the delivery of each replacement policy or a binding
commitment for the same, Borrower shall deliver to Lender a report or
attestation from a duly licensed or authorized insurance broker or from the
insurer, setting forth the particulars as to all insurance obtained by Borrower
pursuant to this Section 6.1 and then in effect and stating that all Insurance
Premiums then due thereon have been paid in full to the applicable insurers,
that such insurance policies are in full force and effect and that, in the
opinion of such insurance broker or insurer, such insurance otherwise complies
with the requirements of this Section 6.1 (or if such report shall not be
available after Borrower shall have used reasonable efforts to provide the same,
Borrower will deliver to Lender an Officer's Certificate containing the
information to be provided in such report).
 
6.1.15  Separate Insurance
 
. Borrower shall not take out separate insurance contributing in the event of
loss with that required to be maintained pursuant to this Section 6.1 unless
such insurance complies with this Section 6.1.
 
6.1.16  Blanket Policies
 
. The insurance coverage required under this Section 6.1 may be effected under a
blanket policy or policies covering the Property and other properties and assets
not constituting a part of the Property; provided that any such blanket policy
shall specify, except in the case of public liability insurance, the portion of
the total coverage of such policy that is allocated to the Property, and any
sublimits in such blanket policy applicable to the Property, which amounts shall
not be less than the amounts required pursuant to this Section 6.1 and which
shall in any case comply in all other respects with the requirements of this
Section 6.1. Upon Lender's request, Borrower shall deliver to Lender an
Officer's Certificate setting forth (i) the number of properties covered by such
policy, (ii) the location by city (if available, otherwise, county) and state of
the properties, (iii) the average square footage of the properties (or the
aggregate square footage), (iv) a brief description of the typical construction
type included in the blanket policy and (v) such other information as Lender may
reasonably request.
 
6.1.17  Securitization
 


--------------------------------------------------------------------------------



Following any Securitization, Borrower shall name any trustee, servicer or
special servicer designated by Lender as a loss payee, and any trustee, servicer
and special servicer as additional insureds, with respect to any Policy for
which Lender is to be so named hereunder.
 


 

Section 6.2  
Condemnation and Insurance Proceeds

 
.
 
6.2.1  Right to Adjust
 
(a)  If the Property is damaged or destroyed, in whole or in part in any
material respect, by a Casualty, Borrower shall give prompt written notice
thereof to Lender, generally describing the nature and extent of such Casualty.
Following the occurrence of a Casualty, Borrower, regardless of whether proceeds
are available, shall in a reasonably prompt manner proceed to restore, repair,
replace or rebuild the Property to the extent practicable to be of at least
equal value and of substantially the same character as prior to the Casualty,
all in accordance with the terms hereof applicable to Alterations.
 
(b)  Subject to clause (e) below, in the event of a Casualty where the loss does
not exceed $5,000,000, Borrower may settle and adjust such claim; provided that
such adjustment is carried out in a competent and timely manner. In such case,
Borrower are hereby authorized to collect and receipt for Lender any Proceeds.
 
(c)  Subject to clause (e) below, in the event of a Casualty where the loss
exceeds $5,000,000, Borrower may settle and adjust such claim only with the
consent of Lender (which consent shall not be unreasonably withheld or delayed)
and Lender shall have the opportunity to participate, at Borrower's cost, in any
such adjustments.
 
(d)  The proceeds of any Policy shall be due and payable solely to Lender and
held and applied in accordance with the terms hereof (or, if mistakenly paid to
the Borrower, shall be held in trust by the Borrower for the benefit of Lender
and shall be paid over to Lender by the Borrower within two (2) Business Days of
receipt).
 
(e)  Notwithstanding the terms of clauses (a) and (b) above, Lender shall have
the sole authority to adjust any claim with respect to a Casualty and to collect
all Proceeds if an Event of Default shall have occurred and is continuing.
 
6.2.2  Right of the Borrower to Apply to Restoration
 
. In the event of (a) a Casualty that does not constitute a Material Casualty,
or (b) a Condemnation that does not constitute a Material Condemnation, Lender
shall permit the application of the Proceeds (after reimbursement of any
expenses incurred by Lender) to reimburse or pay Borrower for the cost of
restoring, repairing, replacing or rebuilding or otherwise curing title defects
at the Property (the Restoration),
 


--------------------------------------------------------------------------------



in the manner required hereby, provided and on the condition that (1) no Event
of Default shall have occurred and be then continuing and (2) in the reasonable
judgment of Lender:
 
(i)  the Property can be restored to an economic unit not materially less
valuable (taking into account the effect of the termination of any Leases and
the proceeds of any rental loss or business interruption insurance which the
Borrower receives or is entitled to receive, in each case, due to such Casualty
or Condemnation) and not materially less useful than the same was prior to the
Casualty or Condemnation,
 
(ii)  the Property, after such Restoration and stabilization, will adequately
secure the outstanding balance of the Loan,
 
(iii)  the Restoration can be completed by the earliest to occur of:
 
(A)  the date on which the business interruption insurance carried by Borrower
with respect to the Property shall expire;
 
(B)  the 180th day prior to the Maturity Date, and
 
(C)  with respect to a Casualty, the expiration of the payment period on the
rental loss or business interruption insurance coverage in respect of such
Casualty; and
 
(iv)  after receiving reasonably satisfactory evidence to such effect, during
the period of the Restoration, the sum of (A) income derived from the Property,
plus (B) proceeds of rental loss insurance or business interruption insurance,
if any, payable together with such other monies as Borrower may irrevocably make
available for the Restoration, will equal or exceed 105% of the sum of (x)
Operating Expenses and (y) the Debt Service.
 
Notwithstanding the foregoing, if any of the conditions set forth in sub-clauses
(1) and (2) of the proviso in this Section 6.2.2 is not satisfied, then, unless
Lender shall otherwise elect, at its sole option, the Proceeds shall be applied
in the following order of priority: (A) first, to prepay the principal of the
Loan; (B) second, to pay the amount of (1) all accrued and unpaid interest in
respect of the Principal Amount of the Indebtedness so prepaid through the date
which is the final day of the Interest Period in which such prepayment is made
(including, if an Event of Default has occurred and is then continuing, interest
owed at the Default Rate), and (2) all other sums (excluding any Prepayment Fee)
then due and owing under the Loan Documents and (C) third, to reimburse Lender
for any fees and expenses of Lender incurred in connection therewith (it being
agreed that, upon satisfaction in full of the entitlements under clauses (A),
(B) and (C) of this sentence, Borrower shall be entitled to receive a release of
the Lien of the Mortgage and the other Loan Documents with respect to the
Property in accordance with and subject to the terms of Section 2.3.3 hereof and
any surplus Proceeds shall be paid over to (i) the Senior Mezzanine Lender to be
applied in accordance with the terms of the Senior Mezzanine Loan Agreement, or
(ii) if the Senior Mezzanine Loan is no longer outstanding, to the Intermediate
Mezzanine Lender to be applied in accordance with the terms of the Intermediate
Mezzanine Loan Agreement or (iii) if the Senior Mezzanine Loan and
 


--------------------------------------------------------------------------------



Intermediate Mezzanine Loan are no longer outstanding, to the Junior Mezzanine
Lender (if funded and outstanding) to be applied in accordance with the terms of
the Junior Mezzanine Loan Agreement).
 
6.2.3  Material Casualty or Condemnation and Lender's Right to Apply Proceeds
 
. In the event of a Material Casualty or a Material Condemnation, then Lender
shall have the option to (i) apply the Proceeds hereof in the following order of
priority: (A) first, to prepay the principal of the Loan; (B) second, to pay the
amount of (1) all accrued and unpaid interest in respect of the Principal Amount
of the Indebtedness so prepaid through the date which is the final day of the
Interest Period in which such prepayment is made (including, if an Event of
Default has occurred and is then continuing, interest owed at the Default Rate),
and (2) all other sums (excluding any Prepayment Fee) then due and owing under
the Loan Documents; (C) third, to reimburse Lender for any fees and expenses of
Lender incurred in connection therewith; and (D) fourth, the balance of Proceeds
shall then be paid to Senior Mezzanine Lender to be applied pursuant to the
terms of the Senior Mezzanine Loan Agreement or, following the repayment of the
Senior Mezzanine Loan to the Intermediate Mezzanine Lender to be applied
pursuant to the terms of the Intermediate Mezzanine Loan Agreement, or,
following the repayment of the Senior Mezzanine Loan and the Intermediate
Mezzanine Loan, to the Junior Mezzanine Lender to be applied pursuant to the
terms of the Junior Mezzanine Loan Agreement (it being agreed that, upon
satisfaction in full of the entitlements under clauses (A), (B) (C) and (D) of
this sentence, Borrower shall be entitled to receive the balance of the
Proceeds, if any. and a release of the Lien of the Mortgage and the other Loan
Documents with respect to the Property in accordance with and subject to the
terms of Section 2.3.3 hereof), or (ii) make such Proceeds available to
reimburse Borrower for the cost of any Restoration in the manner set forth below
in Section 6.2.4 hereof. Notwithstanding anything to the contrary contained
herein, in the event of a Material Casualty or a Material Condemnation, where
Borrower cannot restore, repair, replace or rebuild the Property to be of at
least substantially equal value and of substantially the same character as prior
to the Material Casualty or Material Condemnation or title defect because the
Property is a legally non-conforming use or as a result of any other Legal
Requirement, Borrower hereby agrees that Lender may apply the Proceeds payable
in connection therewith in accordance with clauses (A), (B) (C) and (D).
 
6.2.4  Manner of Restoration and Reimbursement
 
. If Borrower is entitled pursuant to Sections 6.2.2 or 6.2.3 above to
reimbursement out of Proceeds (and the conditions specified therein shall have
been satisfied), such Proceeds shall be disbursed on a monthly basis upon Lender
being furnished with (i) such architect's certificates, waivers of lien,
contractor's sworn statements, title insurance endorsements, bonds, plats of
survey and such other evidences of cost, payment and performance as Lender may
reasonably require and approve, and (ii) all plans and specifications for such
Restoration, such plans and specifications to be approved by Lender prior to
commencement of any work (such approval not to be
 


--------------------------------------------------------------------------------



unreasonably withheld or delayed). In addition, no payment made prior to the
Final Completion of the Restoration (excluding punch-list items) shall exceed
ninety percent (90%) of the aggregate value of the work performed from time to
time; funds other than Proceeds shall be disbursed prior to disbursement of such
Proceeds; and at all times, the undisbursed balance of such Proceeds remaining
in the hands of Lender, together with funds deposited for that purpose or
irrevocably committed to the satisfaction of Lender by or on behalf of Borrower
for that purpose, shall be at least sufficient in the reasonable judgment of
Lender to pay for the cost of completion of the Restoration, free and clear of
all Liens or claims for Lien. Prior to any disbursement, Lender shall have
received evidence reasonably satisfactory to it of the estimated cost of
completion of the Restoration (such estimate to be made by Borrower's architect
or contractor and approved by Lender in its reasonable discretion), and Borrower
shall have deposited with Lender Eligible Collateral in an amount equal to the
excess (if any) of such estimated cost of completion over the net Proceeds. Any
surplus which may remain out of Proceeds received pursuant to a Casualty after
payment of such costs of Restoration shall be paid to (i) the Senior Mezzanine
Lender to be applied in accordance with the terms of the Senior Mezzanine Loan
Agreement, or (ii) if the Senior Mezzanine Loan is no longer outstanding, to the
Intermediate Mezzanine Lender to be applied in accordance with the terms of the
Intermediate Mezzanine Loan Agreement or (iii) if the Senior Mezzanine Loan and
Intermediate Mezzanine Loan are no longer outstanding, to the Junior Mezzanine
Lender to be applied in accordance with the terms of the Junior Mezzanine Loan
Agreement (if the Junior Mezzanine Loan is funded and then outstanding)). Any
surplus which may remain out of Proceeds received pursuant to a Condemnation
shall be paid to (i) the Senior Mezzanine Lender to be applied in accordance
with the terms of the Senior Mezzanine Loan Agreement, or (ii) if the Senior
Mezzanine Loan is no longer outstanding, to the Intermediate Mezzanine Lender to
be applied in accordance with the terms of the Intermediate Mezzanine Loan
Agreement or (iii) if the Senior Mezzanine Loan and Intermediate Mezzanine Loan
are no longer outstanding, to the Junior Mezzanine Lender (if the Junior
Mezzanine Loan is funded and then outstanding) to be applied in accordance with
the terms of the Junior Mezzanine Loan Agreement).
 
6.2.5  Condemnation
 
.
 
(a)  Borrower shall promptly give Lender written notice of the actual
commencement or written threat of commencement of any Condemnation and shall
deliver to Lender copies of any and all papers served in connection with such
Condemnation. Following the occurrence of a Condemnation, Borrower, regardless
of whether Proceeds are available, shall promptly proceed to restore, repair,
replace or rebuild the same to the extent practicable to be of at least equal
value and of substantially the same character as prior to such Condemnation, all
to be effected in accordance with the terms hereof applicable to Alterations.
 
(b)  Lender is hereby irrevocably appointed as Borrower's attorney-in-fact,
coupled with an interest, with exclusive power to collect, receive and retain
any Proceeds in respect of a Condemnation and to make any compromise or
settlement in
 


--------------------------------------------------------------------------------



connection with such Condemnation, subject to the provisions of this Section.
Provided no Event of Default has occurred and is continuing, (x) in the event of
a Condemnation where the loss does not exceed $5,000,000, Borrower may settle
and compromise such Proceeds; provided that the same is effected in a competent
and timely manner, and (y) in the event of a Condemnation, where the loss
exceeds $5,000,000, Borrower may settle and compromise the Proceeds only with
the consent of Lender (which consent shall not be unreasonably withheld or
delayed) and Lender shall have the opportunity to participate, at Borrower'
cost, in any litigation and settlement discussions in respect thereof.
Notwithstanding any Condemnation by any public or quasi-public authority
(including any transfer made in lieu of or in anticipation of such a
Condemnation), Borrower shall continue to pay the Indebtedness at the time and
in the manner provided for in the Note, this Agreement and the other Loan
Documents, and the Indebtedness shall not be reduced unless and until any
Proceeds shall have been actually received and applied by Lender to discharge
the Indebtedness, pay required interest and pay any other required amounts, in
each case, pursuant to the terms of Sections 6.2.2 or 6.2.3 above. Lender shall
not be limited to the interest paid on the Proceeds by the condemning authority
but shall be entitled to receive out of the Proceeds interest at the rate or
rates provided in the Note. Borrower shall cause any Proceeds that are payable
to Borrower to be paid directly to Lender to be held and applied in accordance
with the terms hereof.
 

VII.  
IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

 

Section 7.1  
Impositions and Other Charges

 
. Subject to the third sentence of this Section 7.1, Borrower shall pay, or
shall cause Operating Lessee to pay all Impositions now or hereafter levied or
assessed or imposed against the Property or any part thereof prior to the
imposition of any interest, charges or expenses for the non-payment thereof and
shall pay all Other Charges on or before the date they are due. Subject to
Borrower's right of contest set forth in Section 7.3, as set forth in the next
two sentences and provided that there are sufficient funds available in the Tax
Reserve Account, Lender, on behalf of Borrower, shall pay all Impositions and
Other Charges which are attributable to or affect the Property or Borrower,
prior to the date such Impositions or Other Charges shall become delinquent or
late charges may be imposed thereon, directly to the applicable taxing authority
with respect thereto. Lender shall, or Lender shall direct the Cash Management
Bank to, pay to the taxing authority such amounts to the extent funds in the Tax
Reserve Account are sufficient to pay such Impositions. Nothing contained in
this Agreement or the Security Instrument shall be construed to require Borrower
to pay any tax, assessment, levy or charge imposed on Lender in the nature of a
franchise, capital levy, estate, inheritance, succession, income or net revenue
tax.
 

Section 7.2  
No Liens

 
. Subject to its right of contest set forth in Section 7.3, Borrower shall at
all times keep, or cause to be kept, the Property free from all Liens (other
than Permitted Encumbrances) and shall pay when due and payable (or bond over)
all claims and demands of mechanics,
 


--------------------------------------------------------------------------------



materialmen, laborers and others which, if unpaid, might result in or permit the
creation of a Lien on the Property or any portion thereof and shall in any event
cause the prompt, full and unconditional discharge of all Liens imposed on or
against the Property or any portion thereof within forty-five (45) days after
receiving written notice of the filing (whether from Lender, the lienor or any
other Person) thereof. Borrower shall do or cause to be done, at the sole cost
of Borrower, everything reasonably necessary to fully preserve the first
priority of the Lien of the Security Instrument against the Property, subject to
the Permitted Encumbrances. Upon the occurrence and during the continuance of an
Event of Default with respect to its Obligations as set forth in this Article
VII, Lender may (but shall not be obligated to) make such payment or discharge
such Lien, and Borrower shall reimburse Lender on demand for all such advances
pursuant to Section 19.12 (together with interest thereon at the Default Rate).
 

Section 7.3  
Contest

 
. Nothing contained herein shall be deemed to require Borrower to pay, or cause
to be paid, any Imposition or to satisfy any Lien, or to comply with any Legal
Requirement or Insurance Requirement, so long as Borrower is in good faith, and
by proper legal proceedings, where appropriate, diligently contesting the
validity, amount or application thereof, provided that in each case, at the time
of the commencement of any such action or proceeding, and during the pendency of
such action or proceeding (i) no Event of Default shall exist and be continuing
hereunder, (ii) Borrower shall keep Lender informed of the status of such
contest at reasonable intervals, (iii) if Borrower is not providing security as
provided in clause (vi) below, adequate reserves with respect thereto are
maintained on Borrower's books in accordance with GAAP or in the Tax Reserve
Account or Insurance Reserve Account, as applicable, (iv) either such contest
operates to suspend collection or enforcement as the case may be, of the
contested Imposition, Lien or Legal Requirement and such contest is maintained
and prosecuted continuously and with diligence or the Imposition or Lien is
bonded, (v) in the case of any Insurance Requirement, the failure of Borrower to
comply therewith shall not impair the validity of any insurance required to be
maintained by Borrower under Section 6.1 or the right to full payment of any
claims thereunder, and (vi) in the case of Impositions and Liens which are not
bonded in excess of $1,000,000 individually, or in the aggregate, during such
contest, Borrower, shall deposit with or deliver to Lender either Cash and Cash
Equivalents or a Letter or Letters of Credit in an amount equal to 125% of (A)
the amount of Borrower's obligations being contested plus (B) any additional
interest, charge, or penalty arising from such contest. Notwithstanding the
foregoing, the creation of any such reserves or the furnishing of any bond or
other security, Borrower promptly shall comply with any contested Legal
Requirement or Insurance Requirement or shall pay any contested Imposition or
Lien, and compliance therewith or payment thereof shall not be deferred, if, at
any time the Property or any portion thereof shall be, in Lender's reasonable
judgment, in imminent danger of being forfeited or lost or Lender is likely to
be subject to civil or criminal damages as a result thereof. If such action or
proceeding is terminated or discontinued adversely to Borrower, Borrower shall
deliver to Lender reasonable evidence of Borrower's compliance with such
contested Imposition, Lien, Legal Requirements or Insurance Requirements, as the
case may be.
 


--------------------------------------------------------------------------------





 

VIII.  
TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

 

Section 8.1  
Restrictions on Transfers and Indebtedness

 
.
 
(a)  Except in connection with a Permitted Mezzanine Transfer, unless such
action is permitted by the subsequent provisions of this Article VIII, Borrower
will not, without Lender's prior written consent and a Rating Agency
Confirmation with respect to the transfer or other matter in question, (A),
Transfer legal, Beneficial or direct or indirect equitable interests in all or
any part of the Property, the Borrower, Operating Lessee, any Mezzanine Borrower
or the General Partner, (B) permit or suffer any owner, directly or indirectly,
of a legal, Beneficial or equitable interest in the Property, the Borrower,
Operating Lessee or the General Partner to Transfer such interest, whether by
transfer of stock or other legal, Beneficial or equitable interest in any entity
or otherwise, (C) mortgage, hypothecate or otherwise encumber or grant a
security interest in all or any part of the legal, Beneficial or equitable
interests in all or any part of the Property, the Borrower, the Operating Lessee
or the General Partner, or (D) file a declaration of condominium with respect to
the Property. Notwithstanding any provision herein to the contrary, nothing
contained herein shall be deemed to restrict or otherwise interfere with the
ability of the holders of direct or indirect legal, Beneficial or equitable
interests in CNL Hospitality Partners, LP and/or KSL DC Operating, LLC to
Transfer such interests, whether in connection with an initial public offering
of shares in CNL Hospitality Partners, LP and/or KSL DC Operating, LLC or
otherwise.
 
(b)  Borrower shall not incur, create or assume any Debt or incur any
liabilities without the consent of Lender; provided, however, Borrower may,
without the consent of Lender, incur, create or assume Permitted Debt.
 

Section 8.2  
Sale of Building Equipment

 
. Borrower may Transfer or dispose of Building Equipment which is being replaced
or which is no longer necessary in connection with the operation of the Property
free from the Lien of the Security Instrument provided that such Transfer or
disposal will not have a Material Adverse Effect on the value of the Property
taken as a whole, will not materially impair the utility of the Property, and
will not result in a reduction or abatement of, or right of offset against, the
Rents payable under any Lease, in either case as a result thereof, and provided
further that any new Building Equipment acquired by Borrower or Operating
Lessee(and not so disposed of) shall be subject to the Lien of the Security
Instrument. Lender shall, from time to time, upon receipt of an Officer's
Certificate requesting the same and confirming satisfaction of the conditions
set forth above, execute a written instrument in form reasonably satisfactory to
Lender to confirm that such Building Equipment which is to be, or has been, sold
or disposed of is free from the Lien of the Security Instrument.
 


--------------------------------------------------------------------------------





 

Section 8.3  
Immaterial Transfers and Easements, etc.

 
Borrower and Operating Lessee may, without the consent of Lender, (i) make
immaterial Transfers of portions of the Property to Governmental Authorities for
dedication or public use (subject to the provisions of Section 6.2) or, portions
of the Property to third parties for the purpose of erecting and operating
additional structures whose use is integrated with the use of the Property, and
(ii) grant easements, restrictions, covenants, reservations and rights of way in
the ordinary course of business for access, water and sewer lines, telephone and
telegraph lines, electric lines or other utilities or for other similar
purposes, provided that no such Transfer, conveyance or encumbrance set forth in
the foregoing clauses (i) and (ii) shall materially impair the utility and
operation of the Property or have a Material Adverse Effect on the value of the
Property taken as a whole. In connection with any Transfer permitted pursuant to
this Section 8.3, Lender shall execute and deliver any instrument reasonably
necessary or appropriate, in the case of the Transfers referred to in clause (i)
above, to release the portion of the Property affected by such Condemnation or
such Transfer from the Lien of the Security Instrument or, in the case of clause
(ii) above, to subordinate the Lien of the Security Instrument to such
easements, restrictions, covenants, reservations and rights of way or other
similar grants upon receipt by Lender of:
 
(a)  thirty (30) days prior written notice thereof;
 
(b)  a copy of the instrument or instruments of Transfer;
 
(c)  an Officer's Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the Property, materially
reduce the value of the Property or have a Material Adverse Effect; and
 
(d)  reimbursement of all of Lender's reasonable costs and expenses incurred in
connection with such Transfer.
 

Section 8.4  
Transfers of Interests in Borrower

 
. Each holder of any direct or indirect interest in Junior Mezzanine Borrower
shall have the right to transfer (but not pledge, hypothecate or encumber) its
equity interest in the Junior Mezzanine Borrower to any Person who is not a
Disqualified Transferee without Lender's consent or a Rating Agency Confirmation
if Section 8.6 is complied with and, after giving effect to such transfer:
 
(a)  (i) the Property will be directly owned by a Single Purpose Entity in
compliance with the representations, warranties and covenants in Section 4.1.29
hereof (as if the Borrower shall have remade all of such representations,
warranties and covenants as of, and after giving effect to, the transfer), and
which shall have executed and delivered to Lender an assumption agreement in
form and substance acceptable to Lender, evidencing the continuing agreement of
the Borrower to abide and be bound by all the terms, covenants and conditions
set forth in this Agreement, the Note, the Security Instrument and the other
Loan Documents and all other outstanding obligations under the Loan, together
with such legal opinions and title insurance endorsements as may be reasonably
requested by Lender;
 
(b)  an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the existing Management Agreement or an Acceptable Management
Agreement;
 
(c)  KSL DC Operating, LLC, CNL Hospitality Partners, LP or a Close Affiliate of
either such entity owns directly or indirectly at least fifty-one percent (51%)
of the equity interests in the Borrower and the Person that is the proposed
transferee is not a Disqualified Transferee; provided that, after giving effect
to any such transfer, in no event shall any Person other than CNL Hospitality
Partners, LP, KSL DC Operating, LLC or a Close Affiliate of CNL Hospitality
Partners, LP or KSL DC Operating, LLC exercise Management Control over the
Borrower. In the event that Management Control shall be exercisable jointly by
CNL Hospitality Partners, LP, KSL DC Operating, LLC or a Close Affiliate of CNL
Hospitality Partners, LP or KSL DC Operating, LLC with any other Person or
Persons, then CNL Hospitality Partners, LP, KSL DC Operating, LLC or such Close
Affiliate shall be deemed to have Management Control only if CNL Hospitality
Partners, LP, KSL DC Operating, LLC or such Close Affiliate retains the
 


--------------------------------------------------------------------------------



ultimate right as between the CNL Hospitality Partners, LP, KSL DC Operating,
LLC or such Close Affiliate and the transferee to unilaterally make all material
decisions with respect to the operation, management, financing and disposition
of the Property;
 
(d)  if there has been a Transfer of forty-nine percent (49%) or more of the
direct membership interests, stock or other direct equity ownership interests in
Borrower or General Partner, Borrower shall have first delivered to Lender (and,
after a Securitization, the Rating Agencies) an Officer's Certificate and legal
opinion of the types described in Section 8.6 below; and
 
(e)  Borrower shall cause the transferee, if Lender so requests and if such
transferee is required to be a Single Purpose Entity pursuant to this Agreement,
to deliver to S&P and to any other Rating Agency Lender requests its
organizational documents solely for the purpose of Standard & Poor's and such
other Rating Agency Lender requests confirming that such organizational
documents comply with the single purpose bankruptcy remote entity requirements
set forth herein.
 

Section 8.5  
Loan Assumption

 
. Without limiting the foregoing, Borrower and Operating Lessee shall have the
right to sell, assign, convey or transfer (but not mortgage, hypothecate or
otherwise encumber or grant a security interest in) legal or equitable title to
all (but not less than all) of the Property only if:
 
(a)  after giving effect to the proposed transaction:
 
(i)  the Property will be owned by a Single Purpose Entity wholly owned
(directly or indirectly) by a Permitted Borrower Transferee, Pre-approved
Transferee or such other entity (specifically approved in writing by both Lender
and each Rating Agency) which will be in compliance with the representations,
warranties and covenants contained in Section 4.1.29 hereof (as if such
transferee shall have remade all of such representations, warranties and
covenants as of, and after giving effect to, the proposed transaction); such
Single Purpose Entity shall have executed and delivered to Lender an assumption
agreement and such other agreements as Lender may reasonably request
(collectively, the Assumption Agreement) in form and substance acceptable to
Lender, evidencing the proposed transferee's agreement to abide and be bound by
all the terms, covenants and conditions set forth in this Agreement, the Note,
the Security Instrument and the other Loan Documents and all other outstanding
obligations under the Loan; the Permitted Borrower Transferee, Pre-approved
Transferee or such other approved entity shall assume the obligations of
Guarantor under the Loan Documents (and such Single Purpose Entity and the
applicable Permitted Borrower Transferee, Pre-approved Transferee or other
approved entity shall thereafter be subject to the provisions of this Article
VIII), and the transferee shall cause to be delivered to Lender, such legal
opinions and title insurance endorsements as may be reasonably requested by
Lender;
 


--------------------------------------------------------------------------------





 
(ii)  an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the existing Management Agreement or an Acceptable Management
Agreement; and
 
(iii)  no Event of Default shall have occurred and be continuing;
 
(b)  the Assumption Agreement shall state the applicable transferee's agreement
to abide by and be bound by the terms in the Note (or such other promissory
notes to be executed by the transferee, such other promissory note or notes to
be on the same terms as the Note), the Security Instrument, this Agreement (or
such other loan agreement to be executed by such transferee, which shall contain
terms substantially identical to the terms hereof) and such other Loan Documents
(or other loan documents to be delivered by such transferee, which shall contain
terms substantially identical to the terms of the applicable Loan Documents)
whenever arising, and Borrower, and/or such transferee shall deliver such legal
opinions and title insurance endorsements as may reasonably be requested by
Lender;
 
(c)  following execution of a contract for the sale of the Property and not less
than thirty (30) days prior to the expected date of such proposed sale, Borrower
shall submit notice of such sale to Lender. Borrower shall submit to Lender, not
less than ten (10) days prior to the expected date of such sale, the Assumption
Agreement for execution by Lender. Such documents shall be in a form appropriate
for the jurisdiction in which the Property is located and shall be reasonably
satisfactory to Lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such assumption, together with an Officer's Certificate
certifying that (i) the assumption to be effected will be effected in compliance
with the terms of this Agreement and (ii) will not impair or otherwise adversely
affect the validity or priority of the Lien of the Security Instrument;
 
(d)  prior to any such transaction, the proposed transferee shall deliver to
Lender an Officer's Certificate stating that (x) such transferee is not an
"employee benefit plan" within the meaning of Section 3(3) of ERISA that is
subject Title I of ERISA or any other Similar Law and (y) the underlying assets
of the proposed transferee do not constitute assets of any such employee benefit
plan for purposes of ERISA or any Similar Law;
 
(e)  if the transfer is to (i) an entity other than a Pre-approved Transferee or
a Permitted Borrower Transferee, a Rating Agency Confirmation shall have been
received in respect of such proposed transfer (or, if the proposed transfer
shall occur prior to a Securitization, such transfer shall be subject to
Lender's consent in its sole discretion) and (ii) a Permitted Borrower
Transferee, such transfer shall be subject to Lender's prior written consent in
its reasonable discretion;
 
(f)  the terms of Section 8.6 shall be complied with and Borrower shall cause
the transferee to deliver to S&P and to any other Rating Agency Lender requests
its
 


--------------------------------------------------------------------------------



organizational documents solely for the purpose of S&P and any other Rating
Agency Lender requests confirming that such organizational documents comply with
the single purpose bankruptcy remote entity requirements set forth herein; and
 
(g)  Lender shall have received the payment of, or reimbursement for, all
reasonable costs and expenses incurred by Lender and the Rating Agencies (and
any servicer in connection with a Securitization) in connection therewith
(including, without limitation, reasonable attorneys' fees and disbursements);
and
 
(h)  Each of the Mezzanine Borrowers shall simultaneously exercise its right to
transfer the "Collateral" (as defined in the Mezzanine Loan) pursuant to and in
accordance with Section 8.5 of each Mezzanine the Loan Agreement.
 

Section 8.6  
Notice Required; Legal Opinions

 
. Not less than five (5) Business Days prior to the closing of any transaction
permitted under the provisions of Sections 8.2 through 8.5, Borrower shall
deliver or cause to be delivered to Lender (A) an Officer's Certificate
describing the proposed transaction and stating that such transaction is
permitted hereunder and under the other Loan Documents, together with any
documents upon which such Officer's Certificate is based, and (B) a legal
opinion of counsel to Borrower or the transferee selected by either of them (to
the extent approved by Lender and the Rating Agencies), in form and substance
consistent with similar opinions then being required by the Rating Agencies and
acceptable to the Rating Agencies, confirming, among other things, that the
assets of the Borrower, and of its managing general partner or managing member,
as applicable, will not be substantively consolidated with the assets of such
owners or Controlling Persons of the Borrower as Lender or the Rating Agencies
may specify, in the event of a bankruptcy or similar proceeding involving such
owners or Controlling Persons.
 

Section 8.7  
Leases

 
.
 
8.7.1  New Leases and Lease Modifications
 
. Except as otherwise provided in this Section 8.7, Borrower shall not and shall
not permit Operating Lessee to (i) enter into any Lease on terms other than
"market" and rental rates (in Borrower's or Operating Lessee's good faith
judgment), or (ii) enter into any Material Lease (a New Lease), or (iii) consent
to the assignment of any Material Lease (unless required to do so by the terms
of such Material Lease) that releases the original Tenant from its obligations
under the Material Lease, or (iv) modify any Material Lease (including, without
limitation, accept a surrender of any portion of the Property subject to a
Material Lease (unless otherwise permitted or required by law), allow a
reduction in the term of any Material Lease or a reduction in the Rent payable
under any Material Lease, change any renewal provisions of any Material Lease,
materially increase the obligations of the landlord or materially decrease the
obligations of any Tenant) or terminate any Material Lease (any such action
referred to in clauses (iii) and (iv) being referred to herein as a Lease
Modification) without the prior written
 


--------------------------------------------------------------------------------



consent of Lender which consent shall not be unreasonably withheld or delayed.
Any New Lease or Lease Modification that requires Lender's consent shall be
delivered to Lender for approval not less than ten (10) Business Days prior to
the effective date of such New Lease or Lease Modification. Lender agrees that
non-material changes to the Operating Lease (as determined by Lender in its sole
but reasonable discretion) may be permitted without requiring Borrower to
deliver to Lender a Rating Agency Confirmation.
 
8.7.2  Leasing Conditions
 
. Subject to terms of this Section 8.7, provided no Event of Default shall have
occurred and be continuing, Borrower may enter into a New Lease or Lease
Modification, without Lender's prior written consent, that satisfies each of the
following conditions (as evidenced by an Officer's Certificate delivered to
Lender prior to Borrower’s entry into such New Lease or Lease Modification):
 
(a)  with respect to a New Lease or Lease Modification, the premises demised
thereunder is not more than 10,000 net rentable square feet of the Property;
 
(b)  the term of such New Lease or Lease Modification, as applicable, does not
exceed 120 months, plus up to two (2) 60-month option terms (or equivalent
combination of renewals);
 
(c)  the New Lease or Lease Modification provides for "market" rental rates
other terms and does not contain any terms which would adversely affect Lender's
rights under the Loan Documents or that would have a Material Adverse Effect;
 
(d)  the New Lease or Lease Modification, as applicable, provides that the
premises demised thereby cannot be used for any of the following uses: any
pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a Material Adverse Effect;
 
(e)  the Tenant under such New Lease or Lease Modification, as applicable, is
not an Affiliate of Borrower;
 
(f)  the New Lease or Lease Modification, as applicable, does not prevent
Proceeds from being held and disbursed by Lender in accordance with the terms
hereof and does not entitle any Tenant to receive and retain Proceeds except
those that may be specifically awarded to it in condemnation proceedings because
of the Condemnation of its trade fixtures and its leasehold improvements which
have not become part of the Property and such business loss as Tenant may
specifically and separately establish; and
 
(g)  the New Lease or Lease Modification, as applicable satisfies the
requirements of Section 8.7.7 and Section 8.7.8.
 
8.7.3  Delivery of New Lease or Lease Modification
 


--------------------------------------------------------------------------------



. Upon the execution of any New Lease or Lease Modification, as applicable,
Borrower shall deliver to Lender an executed copy of the Lease.
 
8.7.4  Lease Amendments
 
. Borrower agrees that it shall not have the right or power, as against Lender
without its consent, to cancel, abridge, amend or otherwise modify any Lease
unless such modification complies with this Section 8.7.
 
8.7.5  Security Deposits
 
. All security or other deposits of Tenants of the Property shall be treated as
trust funds and shall, if required by law or the applicable Lease not be
commingled with any other funds of Borrower, and such deposits shall be
deposited, upon receipt of the same by Borrower in a separate trust account
maintained by Borrower expressly for such purpose. Within ten (10) Business Days
after written request by Lender, Borrower shall furnish to Lender reasonably
satisfactory evidence of compliance with this Section 8.7.5, together with a
statement of all lease securities deposited with Borrower by the Tenants and the
location and account number of the account in which such security deposits are
held.
 
8.7.6  No Default Under Leases
 
. Borrower shall (i) promptly perform and observe all of the material terms,
covenants and conditions required to be performed and observed by Borrower under
the Leases, if the failure to perform or observe the same would have a Material
Adverse Effect; (ii) exercise, within ten (10) Business Days after a written
request by Lender, any right to request from the Tenant under any Lease a
certificate with respect to the status thereof and (iii) not collect any of the
Rents, more than one (1) month in advance (except that Borrower may collect such
security deposits and last month's Rents as are permitted by Legal Requirements
and are commercially reasonable in the prevailing market and collect other
charges in accordance with the terms of each Lease).
 
8.7.7  Subordination
 
. All Lease Modifications and New Leases entered into by Borrower after the date
hereof shall by their express terms be subject and subordinate to this Agreement
and the Security Instrument (through a subordination provision contained in such
Lease or otherwise) and shall provide that the Person holding any rights
thereunder shall attorn to Lender or any other Person succeeding to the
interests of Lender upon the exercise of its remedies hereunder or any transfer
in lieu thereof on the terms set forth in this Section 8.7.
 
8.7.8  Attornment
 
. Each Lease Modification and New Lease entered into from and after the date
hereof shall provide that in the event of the enforcement by Lender of any
 


--------------------------------------------------------------------------------



remedy under this Agreement or the Security Instrument, the Tenant under such
Lease shall, at the option of Lender or of any other Person succeeding to the
interest of Lender as a result of such enforcement, attorn to Lender or to such
Person and shall recognize Lender or such successor in the interest as lessor
under such Lease without change in the provisions thereof; provided, however,
Lender or such successor in interest shall not be liable for or bound by (i) any
payment of an installment of rent or additional rent made more than thirty (30)
days before the due date of such installment, (ii) any act or omission of or
default by Borrower under any such Lease (but the Lender, or such successor,
shall be subject to the continuing obligations of the landlord to the extent
arising from and after such succession to the extent of Lender's, or such
successor's, interest in the Property), (iii) any credits, claims, setoffs or
defenses which any Tenant may have against Borrower, (iv) any obligation on
Borrower's part, pursuant to such Lease, to perform any tenant improvement work
or (v) any obligation on Borrower's part, pursuant to such Lease, to pay any sum
of money to any Tenant. Each such New Lease shall also provide that, upon the
reasonable request by Lender or such successor in interest, the Tenant shall
execute and deliver an instrument or instruments confirming such attornment.
 
8.7.9  Non-Disturbance Agreements
 
. Lender shall enter into, and, if required by applicable law to provide
constructive notice or requested by a Tenant, record in the county where the
subject Property is located, a subordination, attornment and non-disturbance
agreement, substantially in form and substance substantially similar to the form
attached hereto as Exhibit K (a Non-Disturbance Agreement), with any Tenant
(other than an Affiliate of Borrower) entering into a New Lease permitted
hereunder or otherwise consented to by Lender within ten (10) Business Days
after written request therefor by Borrower, provided that, such request is
accompanied by an Officer's Certificate stating that such Lease complies in all
material respects with this Section 8.7. All reasonable third party costs and
expenses incurred by Lender in connection with the negotiation, preparation,
execution and delivery of any Non-Disturbance Agreement, including, without
limitation, reasonable attorneys' fees and disbursements, shall be paid by
Borrower (in advance, if requested by Lender).
 

IX.  
INTEREST RATE CAP AGREEMENT.

 

Section 9.1  
Interest Rate Cap Agreement

 
. Borrower shall maintain the Interest Rate Cap Agreement with an Acceptable
Counterparty in effect and having a term extending through the last day of the
accrual period in which the applicable Maturity Date occurs, and an initial
notional amount equal to the Loan Amount. The Interest Rate Cap Agreement shall
have a strike rate equal to the Maximum Pay Rate. The notional amount of the
Interest Rate Cap Agreement may be reduced from time to time in amounts equal to
any prepayment of the principal of the Loan made in accordance with the Loan
Documents, provided that the strike rate shall be equal to the Maximum Pay Rate.
 


--------------------------------------------------------------------------------





 

Section 9.2  
Pledge and Collateral Assignment

 
. Borrower hereby pledges, assigns, transfers, delivers and grants a continuing
first priority lien to Lender, as security for payment of all sums due in
respect of the Loan and the performance of all other terms, conditions and
covenants of this Agreement and any other Loan Document on Borrower's part to be
paid and performed, in, to and under all of Borrower's right, title and interest
whether now owned or hereafter acquired and whether now existing or hereafter
arising (collectively, the Rate Cap Collateral): (i) in the Interest Rate Cap
Agreement (as soon as such agreement is effective or when and if any replacement
agreement becomes effective, any Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement); (ii) to receive any and all payments
under the Interest Rate Cap Agreement (or, when and if any such agreement
becomes effective, any Replacement Interest Rate Cap Agreement or Extension
Interest Rate Cap Agreement), whether as contractual obligations, damages or
otherwise; and (iii) to all claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under or arising out of
the Interest Rate Cap Agreement (as soon as such agreement is effective or when
and if any such agreement becomes effective, any Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement), in each case including all
accessions and additions to, substitutions for and replacements, products and
proceeds of any of the foregoing. Borrower shall deliver to Lender an executed
counterpart of such Interest Rate Cap Agreement, Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement (which shall, by its terms,
authorize the assignment to Lender and require that payments be made directly to
Lender) and notify the Counterparty of such assignment (either in such Interest
Rate Cap Agreement, Replacement Interest Rate Cap Agreement or Extension
Interest Rate Cap Agreement or by separate instrument). Borrower shall not,
without obtaining the prior written consent of Lender, further pledge, transfer,
deliver, assign or grant any security interest in the Interest Rate Cap
Agreement (or, when and if any such agreement becomes effective, any Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement), or permit
any Lien or encumbrance to attach thereto, or any levy to be made thereon, or
any UCC-1 Financing Statements or any other notice or instrument as may be
required under the UCC, as appropriate, except those naming Lender as the
secured party, to be filed with respect thereto.
 

Section 9.3  
Covenants

 
.
 
(a)  Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Holding Account pursuant to Section 3.1.
Borrower shall take all actions reasonably requested by Lender to enforce
Borrower's rights under the Interest Rate Cap Agreement in the event of a
default by the Counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder.
 


--------------------------------------------------------------------------------





 
(b)  Borrower shall defend Lender's right, title and interest in and to the Rate
Cap Collateral pledged by Borrower pursuant hereto or in which it has granted a
security interest pursuant hereto against the claims and demands of all other
Persons.
 
(c)  In the event of (x) any downgrade, withdrawal or qualification (each, a
Downgrade) of the rating of the Counterparty such that, thereafter, the
Counterparty shall cease to be an Acceptable Counterparty and (y) the
Counterparty shall fail to comply with the requirements contained in the
Interest Rate Cap Agreement which are described in Exhibit I upon such
occurrence, the Borrower shall either (i) obtain a Rating Agency Confirmation
with respect to the Counterparty or (ii) replace the Interest Rate Cap Agreement
with a Replacement Interest Cap Agreement, (x) having a term extending through
the end of the Interest Period in which the Maturity Date occurs, (y) in a
notional amount at least equal to the Principal Amount of the Loan then
outstanding, and (z) having a strike rate equal to the Maximum Pay Rate.
 
(d)  In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement as and when required hereunder, Lender may purchase
the Interest Rate Cap Agreement and the cost incurred by Lender in purchasing
the Interest Rate Cap Agreement shall be paid by Borrower to Lender with
interest thereon at the Default Rate from the date such cost was incurred by
Lender until such cost is paid by Borrower to Lender.
 
(e)  Borrower shall not (i) without the prior written consent of Lender, modify,
amend or supplement the terms of the Interest Rate Cap Agreement, (ii) without
the prior written consent of Lender, except in accordance with the terms of the
Interest Rate Cap Agreement, cause the termination of the Interest Rate Cap
Agreement prior to its stated maturity date, (iii) without the prior written
consent of Lender, except as aforesaid, waive or release any obligation of the
Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) under the Interest Rate Cap Agreement, (iv) without the prior written
consent of Lender, consent or agree to any act or omission to act on the part of
the Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) which, without such consent or agreement, would constitute a default
under the Interest Rate Cap Agreement, (v) fail to exercise promptly and
diligently each and every material right which it may have under the Interest
Rate Cap Agreement, (vi) take or intentionally omit to take any action or
intentionally suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Interest Rate Cap Agreement or any defense by the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) to payment or
(vii) fail to give prompt notice to Lender of any notice of default given by or
to Borrower under or with respect to the Interest Rate Cap Agreement, together
with a complete copy of such notice. If Borrower shall have received written
notice that the Securitization shall have occurred, no consent by Lender
provided for in this Section 9.3 (e) shall be given by Lender unless Lender
shall have received a Rating Agency Confirmation.
 
(f)  In connection with an Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an Opinion of Counsel from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty upon which Lender
and its successors and assigns may rely (the Counterparty Opinion), under New
York law and, if the Counterparty is a non-U.S. entity, the applicable foreign
law, substantially in compliance with the requirements set forth in Exhibit F or
in such other form approved by the Lender.
 

Section 9.4  
Representations and Warranties

 
. Borrower hereby covenants with, and represents and warrants to, Lender as
follows:
 
(a)  The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
(b)  The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and
 


--------------------------------------------------------------------------------



grant a security interest in the same as herein provided without the consent of
any other Person other than any such consent that has been obtained and is in
full force and effect.
 
(c)  The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrower for the consummation
of the transactions contemplated by this Agreement have been obtained.
 
(d)  Giving effect to the aforesaid grant and assignment to Lender, Lender has,
as of the date of this Agreement, and as to Rate Cap Collateral acquired from
time to time after such date, shall have, a valid, and upon proper filing,
perfected and continuing first priority lien upon and security interest in the
Rate Cap Collateral; provided that no representation or warranty is made with
respect to the perfected status of the security interest of Lender in the
proceeds of Rate Cap Collateral consisting of "cash proceeds" or "non-cash
proceeds" as defined in the UCC except if, and to the extent, the provisions of
Section 9-306 of the UCC shall be complied with.
 
(e)  Except for financing statements filed or to be filed in favor of Lender as
secured party, there are no financing statements under the UCC covering any or
all of the Rate Cap Collateral and Borrower shall not, without the prior written
consent of Lender, until payment in full of all of the Obligations, execute and
file in any public office, any enforceable financing statement or statements
covering any or all of the Rate Cap Collateral, except financing statements
filed or to be filed in favor of Lender as secured party.
 

Section 9.5  
Payments

 
. If Borrower at any time shall be entitled to receive any payments with respect
to the Interest Rate Cap Agreement, such amounts shall, immediately upon
becoming payable to Borrower, be deposited by Counterparty into the Holding
Account.
 

Section 9.6  
Remedies

 
. Subject to the provisions of the Interest Rate Cap Agreement, if an Event of
Default shall occur and then be continuing:
 
(a)  Lender, without obligation to resort to any other security, right or remedy
granted under any other agreement or instrument, shall have the right to, in
addition to all rights, powers and remedies of a secured party pursuant to the
UCC, at any time and from time to time, sell, resell, assign and deliver, in its
sole discretion, any or all of the Rate Cap Collateral (in one or more parcels
and at the same or different times) and all right, title and interest, claim and
demand therein and right of redemption thereof, at public or private sale, for
cash, upon credit or for future delivery, and in connection therewith Lender may
grant options and may impose reasonable conditions such as requiring any
purchaser to represent that any "securities" constituting any part of the Rate
Cap Collateral are being purchased for investment only, Borrower hereby waiving
and releasing any and all equity or right of redemption to the fullest extent
permitted by the UCC or applicable law. If all or any of the Rate Cap Collateral
is sold by Lender upon credit or for future delivery, Lender shall not be liable
for the failure of the purchaser to
 


--------------------------------------------------------------------------------



purchase or pay for the same and, in the event of any such failure, Lender may
resell such Rate Cap Collateral. It is expressly agreed that Lender may exercise
its rights with respect to less than all of the Rate Cap Collateral, leaving
unexercised its rights with respect to the remainder of the Rate Cap Collateral,
provided, however, that such partial exercise shall in no way restrict or
jeopardize Lender's right to exercise its rights with respect to all or any
other portion of the Rate Cap Collateral at a later time or times.
 
(b)  Lender may exercise, either by itself or by its nominee or designee, in the
name of Borrower, all of Lender's rights, powers and remedies in respect of the
Rate Cap Collateral, hereunder and under law.
 
(c)  Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, upon the occurrence and during the continuance of an Event of
Default, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the Interest Rate Cap Agreement), or to give any notices, or
to take any action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Lender the rights and
remedies provided for herein, to exercise all of the rights, remedies and powers
granted to Lender in this Agreement, and Borrower further authorizes and
empowers Lender, as Borrower's attorney-in-fact, and as its agent, irrevocably,
with full power of substitution for Borrower and in the name of Borrower, upon
the occurrence and during the continuance of an Event of Default, to give any
authorization, to furnish any information, to make any demands, to execute any
instruments and to take any and all other action on behalf of and in the name of
Borrower which in the opinion of Lender may be necessary or appropriate to be
given, furnished, made, exercised or taken under the Interest Rate Cap
Agreement, in order to comply therewith, to perform the conditions thereof or to
prevent or remedy any default by Borrower thereunder or to enforce any of the
rights of Borrower thereunder. These powers-of-attorney are irrevocable and
coupled with an interest, and any similar or dissimilar powers heretofore given
by Borrower in respect of the Rate Cap Collateral to any other Person are hereby
revoked.
 
(d)  Upon the occurrence and during the continuance of an Event of Default,
Lender may, without notice to, or assent by, Borrower or any other Person (to
the extent permitted by law), but without affecting any of the Obligations, in
the name of Borrower or in the name of Lender, notify the Counterparty, or if
applicable, any other counterparty to the Interest Rate Cap Agreement, to make
payment and performance directly to Lender; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrower, or claims of Borrower,
under the Interest Rate Cap Agreement; file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by Lender necessary
or advisable for the purpose of collecting upon or enforcing the Interest Rate
Cap Agreement; and execute any instrument and do all other things
 


--------------------------------------------------------------------------------



deemed necessary and proper by Lender to protect and preserve and realize upon
the Rate Cap Collateral and the other rights contemplated hereby.
 
(e)  Pursuant to the powers-of-attorney provided for above, Lender may take any
action and exercise and execute any instrument which it may deem necessary or
advisable to accomplish the purposes hereof; provided, however, that Lender
shall not be permitted to take any action pursuant to said power-of-attorney
that would conflict with any limitation on Lender's rights with respect to the
Rate Cap Collateral. Without limiting the generality of the foregoing, Lender,
after the occurrence of an Event of Default, shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to Borrower representing: (i) any payment of obligations owed
pursuant to the Interest Rate Cap Agreement, (ii) interest accruing on any of
the Rate Cap Collateral or (iii) any other payment or distribution payable in
respect of the Rate Cap Collateral or any part thereof, and for and in the name,
place and stead of Borrower, to execute endorsements, assignments or other
instruments of conveyance or transfer in respect of any property which is or may
become a part of the Rate Cap Collateral hereunder.
 
(f)  Lender may exercise all of the rights and remedies of a secured party under
the UCC.
 
(g)  Without limiting any other provision of this Agreement or any of Borrower's
rights hereunder, and without waiving or releasing Borrower from any obligation
or default hereunder, Lender shall have the right, but not the obligation, to
perform any act or take any appropriate action, as it, in its reasonable
judgment, may deem necessary to protect the security of this Agreement, to cure
such Event of Default or to cause any term, covenant, condition or obligation
required under this Agreement or the Interest Rate Cap Agreement to be performed
or observed by Borrower to be promptly performed or observed on behalf of
Borrower. All amounts advanced by, or on behalf of, Lender in exercising its
rights under this Section 9.7(g) (including, but not limited to, reasonable
legal expenses and disbursements incurred in connection therewith), together
with interest thereon at the Default Rate from the date of each such advance,
shall be payable by Borrower to Lender upon demand and shall be secured by this
Agreement.
 

Section 9.7  
Sales of Rate Cap Collateral

 
. No demand, advertisement or notice, all of which are, to the fullest extent
permitted by law, hereby expressly waived by Borrower, shall be required in
connection with any sale or other disposition of all or any part of the Rate Cap
Collateral, except that Lender shall give Borrower at least thirty (30) Business
Days' prior written notice of the time and place of any public sale or of the
time when and the place where any private sale or other disposition is to be
made, which notice Borrower hereby agrees is reasonable, all other demands,
advertisements and notices being hereby waived. To the extent permitted by law,
Lender shall not be obligated to make any sale of the Rate Cap Collateral if it
shall determine not to do so, regardless of the fact that notice of sale may
have been given, and Lender may without notice or publication adjourn any public
or private sale, and such
 


--------------------------------------------------------------------------------



sale may, without further notice, be made at the time and place to which the
same was so adjourned. Upon each private sale of the Rate Cap Collateral of a
type customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent permitted
by law, and may make payment therefor by credit against any of the Obligations
in lieu of cash or any other obligations. In the case of all sales of the Rate
Cap Collateral, public or private, Borrower shall pay all reasonable costs and
expenses of every kind for sale or delivery, including brokers' and attorneys'
fees and disbursements and any tax imposed thereon. However, the proceeds of
sale of Rate Cap Collateral shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale, Lender
shall apply any residue to the payment of the Obligations in the order of
priority as set forth in Section 11 of the Security Instrument.
 

Section 9.8  
Public Sales Not Possible

 
. Borrower acknowledges that the terms of the Interest Rate Cap Agreement may
prohibit public sales, that the Rate Cap Collateral may not be of the type
appropriately sold at public sales, and that such sales may be prohibited by
law. In light of these considerations, Borrower agrees that private sales of the
Rate Cap Collateral shall not be deemed to have been made in a commercially
unreasonably manner by mere virtue of having been made privately.
 

Section 9.9  
Receipt of Sale Proceeds

 
. Upon any sale of the Rate Cap Collateral by Lender hereunder (whether by
virtue of the power of sale herein granted, pursuant to judicial process or
otherwise), the receipt by Lender or the officer making the sale or the proceeds
of such sale shall be a sufficient discharge to the purchaser or purchasers of
the Rate Cap Collateral so sold, and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to Lender or such officer or be answerable in any way for the misapplication or
non-application thereof.
 

Section 9.10  
Extension Interest Rate Cap Agreement

 
. If Borrower exercises any of its options to extend the Maturity Date pursuant
to Section 5 of the Note, then, on or prior to the Maturity Date being extended,
the Borrower shall obtain or have in place an Extension Interest Rate Cap
Agreement (i) having a term through the end of the Interest Period in which the
extended Maturity Date occurs, (ii) in a notional amount at least equal to the
Principal Amount of the Loan as of the Maturity Date being extended, and (iii)
having a strike rate equal to an amount such that the maximum interest rate paid
by the Borrower after giving effect to payments made under such Extension
Interest Rate Cap Agreement shall equal no more than the Maximum Pay Rate.
 

Section 9.11  
Filing of Financing Statements Authorized

 


--------------------------------------------------------------------------------



. Borrower and Operating Lessee hereby authorize the filing of a form UCC-1
financing statement naming the Borrower and the Operating Lessee as debtors and
the Lender as secured party in any office (including the office of the Secretary
of State of the State of Delaware) covering all property of the Borrower and the
Operating Lessee (including, but not limited to, the Account Collateral and the
Rate Cap Collateral, but excluding Excess Cash Flow).
 


 

X.  
MAINTENANCE OF PROPERTY; ALTERATIONS

 

Section 10.1  
Maintenance of Property

 
. Borrower shall keep and maintain, or cause to be kept and maintained, the
Property and every part thereof in good condition and repair, subject to
ordinary wear and tear, and, subject to Excusable Delays and the provisions of
this Agreement with respect to damage or destruction caused by a Casualty or
Condemnation, shall not permit or commit any waste, impairment, or deterioration
of any portion of the Property in any material respect. Borrower further
covenants to do all other acts which from the character or use of the Property
may be reasonably necessary to protect the security hereof, the specific
enumerations herein not excluding the general. Borrower shall not demolish any
Improvement on the Property except as the same may be necessary in connection
with an Alteration or a restoration in connection with a Condemnation or
Casualty, or as otherwise permitted herein, in each case in accordance with the
terms and conditions hereof.
 

Section 10.2  
Alterations and Expansions

 
. Borrower shall not perform or undertake or consent to the performance or
undertaking of any Alteration or Expansion, except in accordance with the
following terms and conditions:
 
(a)  The Alteration or Expansion shall be undertaken in accordance with the
applicable provisions of this Agreement, the other Loan Documents, the Leases
and all Legal Requirements.
 
(b)  No Event of Default shall have occurred and be continuing or shall occur as
a result of such action.
 
(c)  A Material Alteration or Material Expansion, to the extent architects are
customarily used for alterations or expansions of those types, but including any
structural change to any of the Property or the Improvements, shall be conducted
under the supervision of an Independent Architect and shall not be undertaken
until ten (10) Business Days after there shall have been filed with Lender, for
information purposes only and not for approval by Lender, detailed plans and
specifications and cost estimates therefor, prepared and approved in writing by
such Independent Architect. Such plans and specifications may be revised at any
time and from time to time, provided
 


--------------------------------------------------------------------------------



that revisions of such plans and specifications shall be filed with Lender, for
information purposes only.
 
(d)  The Alteration or Expansion may not in and of itself, either during the
Alteration or Expansion or upon completion, be reasonably expected to have a
Material Adverse Effect with respect to the Property or, if a Low DSCR Period
then exists, adversely affect the annual Net Operating Income by more than
$500,000, taking into account the required escrows (or completion bond) provided
under clause (h)(i) below; provided that if, as reasonably determined by the
Lender, such Alteration or Expansion would reduce annual Net Operating Income by
$500,000 or more and a Low DSCR Period then exists, then in order to proceed
with the Alteration or Expansion the Borrower shall deliver to Lender Eligible
Collateral in the amount that the projected reduction in Net Operating Income
resulting from the Alteration or Expansion exceeds $500,000 as additional
security for the Indebtedness, which Eligible Collateral shall be returned to
Borrower after evidence of completion of the applicable Alteration or Expansion
and no Event of Default has occurred and is continuing.
 
(e)  All work done in connection with any Alteration or Expansion shall be
performed with due diligence to Final Completion in a good and workmanlike
manner, all materials used in connection with any Alteration or Expansion shall
be not less than the standard of quality of the materials generally used at the
Property as of the date hereof (or, if greater, the then-current customary
quality in the sub-market in which the Property is located) and all work shall
be performed and all materials used in accordance with all applicable Legal
Requirements and Insurance Requirements.
 
(f)  The cost of any Alteration or Expansion shall be promptly and fully paid
for by Borrower, subject to the next succeeding sentence. No payment made prior
to the Final Completion (excluding punch-list items) of an Alteration or
Expansion or Restoration to any contractor, subcontractor, materialman,
supplier, engineer, architect, project manager or other Person who renders
services or furnishes materials in connection with such Alteration shall exceed
ninety percent (90%) of the aggregate value of the work performed by such Person
from time to time and materials furnished and incorporated into the
Improvements.
 
(g)  Intentionally omitted.
 
(h)  With respect to any Material Alteration or Material Expansion:
 
(i)  Borrower shall have delivered to Lender Eligible Collateral in an amount
equal to at least the total estimated remaining unpaid costs of such Material
Alteration or Material Expansion which is in excess of the Threshold Amount,
which Eligible Collateral shall be held by Lender as security for the
Indebtedness and released to Borrower as such work progresses in accordance with
Section 10.2(h)(iii); provided, however, in the event that any Material
Alteration or Material Expansion shall be made in conjunction with any
Restoration with respect to which Borrower shall be entitled to withdraw
Proceeds pursuant to Section 6.2 hereof (including any Proceeds remaining after
completion of such Restoration), the amount of the Eligible Collateral to be
 


--------------------------------------------------------------------------------



furnished pursuant hereto need not exceed the aggregate cost of such Restoration
and such Material Alteration or Material Expansion (in either case, as estimated
by the Independent Architect) less the sum of the amount of any Proceeds which
the Borrower is entitled to withdraw pursuant to Section 6.2 hereof and the
Threshold Amount;
 
(ii)  Prior to commencement of construction of such Material Alteration or
Material Expansion, Borrower shall deliver to Lender a schedule (with the
concurrence of the Independent Architect) setting forth the projected stages of
completion of such Alteration or Expansion and the corresponding amounts
expected to be due and payable by or on behalf of Borrower in connection with
such completion, such schedule to be updated quarterly by Borrower (and with the
concurrence of the Independent Architect) during the performance of such
Alteration or Expansion.
 
(iii)  Any Eligible Collateral that a Borrower delivers to Lender pursuant
hereto (and the proceeds of any such Eligible Collateral) shall be invested (to
the extent such Eligible Collateral can be invested) by Lender in Permitted
Investments for a period of time consistent with the date on which the Borrower
notifies Lender that the Borrower expects to request a release of such Eligible
Collateral in accordance with the next succeeding sentence. From time to time as
the Alteration or Expansion progresses, the amount of any Eligible Collateral so
furnished may, upon the written request of Borrower to Lender, be withdrawn by
Borrower and paid or otherwise applied by or returned to Borrower in an amount
equal to the amount Borrower would be entitled to so withdraw if Section 6.2.4
were applicable, and any Eligible Collateral so furnished which is a Letter of
Credit may be reduced by Borrower in an amount equal to the amount Borrower
would be entitled to so reduce if Section 6.2.4 hereof were applicable, subject,
in each case, to the satisfaction of the conditions precedent to withdrawal of
funds or reduction of the Letter of Credit set forth in Section 6.2.4 hereof. In
connection with the above-described quarterly update of the projected stages of
completion of the Material Alteration or Material Expansion (as concurred with
by an Independent Architect), Borrower shall increase (or be permitted to
decrease, as applicable) the Eligible Collateral then deposited with Lender as
necessary to comply with Section 10.2(h)(i) hereof.
 
(iv)  At any time after Final Completion of such Material Alterations or
Material Expansions, the whole balance of any Cash deposited with Lender
pursuant to Section 10.2(h) hereof then remaining on deposit may be withdrawn by
Borrower and shall be paid by Lender to Borrower, and any Eligible Collateral so
deposited shall, to the extent it has not been called upon, reduced or
theretofore released, be released by Lender to Borrower, within ten (10) days
after receipt by Lender of an application for such withdrawal and/or release
together with an Officer's Certificate, and as to the following clauses (A) and
(B) of this clause also a certificate of the Independent Architect, setting
forth in substance as follows:
 
(A)  that such Material Alteration(s) or Material Expansion(s) has been
completed in all material respects in accordance with any plans and
specifications therefor previously filed with Lender under Section 10.2(c)
hereof;
 


--------------------------------------------------------------------------------





 
(B)  that to the knowledge of the certifying Person, (x) such Material
Alteration(s) or Material Expansion(s) has been completed in compliance with all
Legal Requirements, and (y) to the extent required for the legal use or
occupancy of the portion of the Property affected by such Alteration(s) or
Expansion(s), the applicable Borrower has obtained a temporary or permanent
certificate of occupancy (or similar certificate) or, if no such certificate is
required, a statement to that effect;
 
(C)  that to the knowledge of the certifying Person, all amounts that a Borrower
is or may become liable to pay in respect of such Material Alteration(s) or
Material Expansion(s) through the date of the certification have been paid in
full or adequately provided for and, to the extent that such are customary and
reasonably obtainable by prudent property owners in the area where the
applicable Property is located, that Lien waivers have been obtained from the
general contractor and subcontractors performing such Alteration(s) or
Expansion(s) or at its sole cost and expense, Borrower shall cause a nationally
recognized title insurance company to deliver to Lender an endorsement to the
Title Policy, updating such policy and insuring over such Liens without further
exceptions to such policy other than Permitted Encumbrances, or shall, at its
sole cost and expense, cause a reputable title insurance company to deliver a
lender's title insurance policy, in such form, in such amounts and with such
endorsements as the Title Policy, which policy shall be dated the date of
completion of the Material Alteration and shall contain no exceptions other than
Permitted Encumbrances; provided, however, that if, for any reason, Borrower are
unable to deliver the certification required by this clause (C) with respect to
any costs or expenses relating to the Alteration(s) or Expansion(s), then,
assuming Borrower are able to satisfy each of the other requirements set forth
in clauses (A) and (B) above, Borrower shall be entitled to the release of the
difference between the whole balance of such Eligible Collateral and the total
of all costs and expenses to which Borrower are unable to certify; and
 
(D)  that to the knowledge of the certifying Person, no Event of Default has
occurred and is continuing.
 

XI.  
BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

 

Section 11.1  
Books and Records

 
. Borrower shall keep and maintain on a fiscal year basis proper books and
records separate from any other Person, in which accurate and complete entries
shall be made of all dealings or transactions of or in relation to the Note, the
Property and the business and affairs of Borrower relating to the Property which
shall reflect all items of income and expense in connection with the operation
on an individual basis of the Property and in connection with any services,
equipment or furnishings provided in connection with the operation of the
Property, in accordance with GAAP. Lender and its authorized representatives
shall have the right at reasonable times and upon reasonable notice to examine
the books and records of Borrower relating to the operation of the Property and
to make such copies or extracts thereof as Lender may reasonably require.
 

Section 11.2  
Financial Statements

 
.
 
11.2.1  Monthly Reports
 
. During a Low DSCR Period, Borrower shall furnish to Lender, within thirty (30)
days after the end of each calendar month, unaudited operating statements, aged
accounts receivable reports, rent rolls, STAR Reports and PACE Reports;
occupancy and ADR reports for the Property, in each case accompanied by an
Officer's Certificate certifying (i) with respect to the operating statements,
that to the Best of Borrower's Knowledge and the best of such officer's
knowledge such statements are true, correct, accurate and complete and fairly
present the results of the operations of Borrower and the Property, and (ii)
with respect to the aged accounts receivable reports, rent rolls, occupancy and
ADR reports, that such items are to
 


--------------------------------------------------------------------------------



the Best of Borrower's Knowledge and the best of such officer's knowledge true,
correct and accurate and fairly present the results of the operations of
Borrower and the Property. Borrower will also provide Lender copies of all flash
reports as to monthly revenues upon request;
 
11.2.2  Quarterly Reports
 
. Borrower will furnish, or cause to be furnished, to Lender on or before the
forty-fifth (45th) day after the end of each Fiscal Quarter, the following
items, accompanied by an Officer’s Certificate, certifying that to the Best of
Borrower's Knowledge and the best of such officer's knowledge such items are
true, correct, accurate and complete and fairly present the financial condition
and results of the operations of Borrower and the Property in a manner
consistent with GAAP (subject to normal year end adjustments) to the extent
applicable:
 
(a)  quarterly and year to date financial statements prepared for such fiscal
quarter with respect to the Borrower, including a balance sheet and operating
statement for such quarter for the Borrower for such quarter;
 
(b)  during a Low DSCR Period, a comparison of the budgeted income and expenses
and the actual income and expenses for such quarter for the Property, together
with a detailed explanation of any variances of five percent (5%) or more
between budgeted and actual amounts in the aggregate and on a line-item basis
for such period and year to date; provided, however, that Borrower shall not be
obligated to provide such detailed explanation for line items the actual amounts
for such quarter of which are less than $100,000;
 
(c)  occupancy levels at the Property for such period, including average daily
room rates and the average revenue per available room;
 
(d)  concurrently with the provision of such reports, Borrower shall also
furnish a report of Operating Income and Operating Expenses (as well as a
calculation of Net Operating Income based thereon) with respect to the Borrower
and the Property for the most recently completed quarter;
 
(e)  a STAR Report and a PACE Report for the most recently completed quarter;
 
(f)  a calculation of DSCR for the trailing four (4) Fiscal Quarters; and
 
(g)  a report of aged accounts receivable relating to the Property as of the
most recently completed quarter and a list of Security Deposits and the
aggregate amount of all Security Deposits.
 
11.2.3  Annual Reports
 
. Borrower shall furnish to Lender within ninety (90) days following the end of
each Fiscal Year a complete copy of the annual financial statements
 


--------------------------------------------------------------------------------



of the Borrower, audited by a “Big Four” accounting firm or another independent
certified public accounting firm acceptable to Lender in accordance with GAAP
for such Fiscal Year and containing a balance sheet, a statement of operations
and a statement of cash flows. The annual financial statements of the Borrower
shall be accompanied by (i) an Officer’s Certificate certifying that each such
annual financial statement presents fairly, in all material respects, the
financial condition and results of operation of the Property and has been
prepared in accordance with GAAP and (ii) a management report, in form and
substance reasonably satisfactory to Lender, discussing the reconciliation
between the financial statements for such Fiscal Year and the most recent
Budget. Together with the Borrower’s annual financial statements, the Borrower
shall furnish to Lender (A) an Officer’s Certificate certifying as of the date
thereof whether, to Borrower’s knowledge, there exists a Default or Event of
Default, and if such Default or Event of Default exists, the nature thereof, the
period of time it has existed and the action then being taken to remedy the
same; and (B) an annual report, for the most recently completed fiscal year,
containing:
 
(1)  Capital Expenditures (including for this purpose any and all additions to,
and replacements of, FF&E,) made in respect of the Property, including separate
line items with respect to any project costing in excess of $500,000;
 
(2)  occupancy levels for the Property for such period; and
 
(3)  average daily room rates at the Property for such period.
 
11.2.4  Leasing Reports
 
. Not later than forty-five (45) days after the end of each fiscal quarter of
Borrower's operations, Borrower shall deliver to Lender a true and complete rent
roll for the Property, dated as of the last month of such fiscal quarter,
showing the percentage of gross leasable area of the Property, if any, leased as
of the last day of the preceding calendar quarter, the current annual rent for
the Property, the expiration date of each Lease, whether to Borrower's knowledge
any portion of the Property has been sublet, and if it has, the name of the
subtenant, and such rent roll shall be accompanied by an Officer's Certificate
certifying that such rent roll is true, correct and complete in all material
respects as of its date and stating whether Borrower, within the past three (3)
months, has issued a notice of default with respect to any Lease which has not
been cured and the nature of such default.
 
11.2.5  Management Agreement
 
. Borrower shall deliver to Lender, within ten (10) Business Days of the receipt
thereof by Borrower, a copy of all reports prepared by Manager pursuant to the
Management Agreement, including, without limitation, the Budget and any
inspection reports.
 
11.2.6  Budget
 


--------------------------------------------------------------------------------





 
(a)  Not later than March 1st of each Fiscal Year hereafter, Borrower shall
prepare or cause to be prepared and deliver to Lender, for informational
purposes only, a Budget in respect of the Property for the Fiscal Year in which
such delivery date falls. If Borrower subsequently amends the Budget, Borrower
shall promptly deliver the amended Budget to Lender.
 
(b)  Notwithstanding the foregoing clause any Budgets submitted during a Low
DSCR Period, and in each case any material amendment therefrom, shall be subject
to Lender's prior written approval, which approval shall not be unreasonably
withheld or delayed.
 
(c)  Within thirty (30) days after its receipt of notice of the commencement of
any Low DSCR Period, Borrower shall (unless the then current Budget has been
approved in writing by Lender) prepare or cause to be prepared and deliver to
Lender for Lender's approval (which shall not be unreasonably withheld or
delayed), a proposed Budget for the Fiscal Year in which such Low DSCR Period
commences. Borrower shall consult with Lender and shall afford Lender a
reasonable opportunity to meet and confer with Borrower to discuss in reasonable
detail such proposed revised Budget and general hotel operations, and Borrower
(as distinguished from its constituent partners) shall use its best efforts to
obtain Manager's approval of the resulting budget revisions as requested by
Lender in its reasonable discretion.
 
11.2.7  Other Information
 
. Borrower shall, promptly after written request by Lender or, if a
Securitization shall have occurred, the Rating Agencies, furnish or cause to be
furnished to Lender, in such manner and in such detail as may be reasonably
requested by Lender, such reasonable additional information as may be reasonably
requested with respect to the Property. The information required to be furnished
by Borrower to Lender under this Section 11.2 shall be provided in both hard
copy format and electronic format; provided that Borrower shall only be required
to provide the information required under this Section 11.2.7 in electronic
format if such information is so available in the ordinary course of the
operations of the Borrower and Manager and without significant expense.
 

XII.  
ENVIRONMENTAL MATTERS.

 

Section 12.1  
Representations

 
. Borrower hereby represents and warrants that except as set forth in the
environmental reports and studies delivered to Lender (the Environmental
Reports), (i) Borrower has not engaged in or knowingly permitted any operations
or activities upon, or any use or occupancy of the Property, or any portion
thereof, for the purpose of or in any way involving the handling, manufacture,
treatment, storage, use, generation, release, discharge, refining, dumping or
disposal of any Hazardous Materials on, under, in or about the Property, or
transported any Hazardous Materials to, from or across the Property, except in
all cases in material compliance with Environmental Laws and only in
 


--------------------------------------------------------------------------------



the course of legitimate business operations at the Property; (ii) to the Best
of Borrower's Knowledge, no tenant, occupant or user of the Property, or any
other Person, has engaged in or permitted any operations or activities upon, or
any use or occupancy of the Property, or any portion thereof, for the purpose of
or in any material way involving the handling, manufacture, treatment, storage,
use, generation, release, discharge, refining, dumping or disposal of any
Hazardous Materials on, in or about the Property, or transported any Hazardous
Materials to, from or across the Property, except in all cases in material
compliance with Environmental Laws and only in the course of legitimate business
operations at the Property; (iii) to the Best of Borrower's Knowledge, no
Hazardous Materials are presently constructed, deposited, stored, or otherwise
located on, under, in or about the Property except in material compliance with
Environmental Laws; (iv) to the Best of Borrower's Knowledge, no Hazardous
Materials have migrated from the Property upon or beneath other properties which
would reasonably be expected to result in material liability for Borrower; and
(v) to the Best of Borrower's Knowledge, no Hazardous Materials have migrated or
threaten to migrate from other properties upon, about or beneath the Property
which would reasonably be expected to result in material liability for Borrower.
 

Section 12.2  
Covenants

 
.
 
12.2.1  Compliance with Environmental Laws
 
. Subject to Borrower's right to contest under Section 7.3, Borrower covenants
and agrees with Lender that it shall comply with all Environmental Laws. If at
any time during the continuance of the Lien of the Security Instrument, a
Governmental Authority having jurisdiction over the Property requires remedial
action to correct the presence of Hazardous Materials in, around, or under the
Property (an Environmental Event), Borrower shall deliver prompt notice of the
occurrence of such Environmental Event to Lender. Within thirty (30) days after
Borrower has knowledge of the occurrence of an Environmental Event, Borrower
shall deliver to Lender an Officer's Certificate (an Environmental Certificate)
explaining the Environmental Event in reasonable detail and setting forth the
proposed remedial action, if any. Borrower shall promptly provide Lender with
copies of all notices which allege or identify any actual or potential violation
or noncompliance received by or prepared by or for Borrower in connection with
any Environmental Law. For purposes of this paragraph, the term "notice" shall
mean any summons, citation, directive, order, claim, pleading, letter,
application, filing, report, findings, declarations or other materials pertinent
to compliance of the Property and Borrower with such Environmental Laws.
 
12.2.2  Reserved
 
.
 

Section 12.3  
Environmental Reports

 


--------------------------------------------------------------------------------



. Upon the occurrence and during the continuance of an Environmental Event with
respect to the Property or an Event of Default, Lender shall have the right to
have its consultants perform a comprehensive environmental audit of the
Property. Such audit shall be conducted by an environmental consultant chosen by
Lender and may include a visual survey, a record review, an area reconnaissance
assessing the presence of hazardous or toxic waste or substances, PCBs or
storage tanks at the Property, an asbestos survey of the Property, which may
include random sampling of the Improvements and air quality testing, and such
further site assessments as Lender may reasonably require due to the results
obtained from the foregoing. Borrower grants Lender, its agents, consultants and
contractors the right to enter the Property as reasonable or appropriate for the
circumstances for the purposes of performing such studies and the reasonable
cost of such studies shall be due and payable by Borrower to Lender upon demand
and shall be secured by the Lien of the Security Instrument. Lender shall not
unreasonably interfere with, and Lender shall direct the environmental
consultant to use its commercially reasonable efforts not to hinder, Borrower's
or any Tenant's, other occupant's or Manager's operations upon the Property when
conducting such audit, sampling or inspections. By undertaking any of the
measures identified in and pursuant to this Section 12.3, Lender shall not be
deemed to be exercising any control over the operations of Borrower or the
handling of any environmental matter or hazardous wastes or substances of
Borrower for purposes of incurring or being subject to liability therefore
 

Section 12.4  
Environmental Indemnification

 
. Borrower shall protect, indemnify, save, defend, and hold harmless the
Indemnified Parties from and against any and all liability, loss, damage,
actions, causes of action, costs or expenses whatsoever (including reasonable
attorneys' fees and expenses) and any and all claims, suits and judgments which
any Indemnified Party may suffer, as a result of or with respect to: (a) any
Environmental Claim relating to or arising from the Property; (b) the violation
of any Environmental Law in connection with the Property; (c) any release,
spill, or the presence of any Hazardous Materials affecting the Property; and
(d) the presence at, in, on or under, or the release, escape, seepage, leakage,
discharge or migration at or from, the Property of any Hazardous Materials,
whether or not such condition was known or unknown to Borrower; provided that,
in each case, Borrower shall be relieved of its obligation under this subsection
if any of the matters referred to in clauses (a) through (d) above did not occur
(but need not have been discovered) prior to (1) the foreclosure of the Security
Instrument, (2) the delivery by Borrower to Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (3) Lender's or its
designee's taking possession and control of the Property after the occurrence of
an Event of Default hereunder. If any such action or other proceeding shall be
brought against Lender, upon written notice from Borrower to Lender (given
reasonably promptly following Lender's notice to Borrower of such action or
proceeding), Borrower shall be entitled to assume the defense thereof, at
Borrower's expense, with counsel reasonably acceptable to Lender; provided,
however, Lender may, at its own expense, retain separate counsel to participate
in such defense, but such participation shall not be deemed to give Lender a
right to control such defense, which right Borrower expressly retains.
Notwithstanding the foregoing, each Indemnified Party shall have the right to
employ
 


--------------------------------------------------------------------------------



separate counsel at Borrower's expense if, in the reasonable opinion of legal
counsel, a conflict or potential conflict exists between the Indemnified Party
and Borrower that would make such separate representation advisable. Borrower
shall have no obligation to indemnify an Indemnified Party for damage or loss
resulting from such Indemnified Party's gross negligence or willful misconduct.
 

Section 12.5  
Recourse Nature of Certain Indemnifications

 
. Notwithstanding anything to the contrary provided in this Agreement or in any
other Loan Document, the indemnification provided in Section 12.4 shall be fully
recourse to Borrower and shall be independent of, and shall survive, the
discharge of the Indebtedness, the release of the Lien created by the Security
Instrument, and/or the conveyance of title to the Property to Lender or any
purchaser or designee in connection with a foreclosure of the Security
Instrument or conveyance in lieu of foreclosure.
 

XIII.  
RESERVED

 

XIV.  
SECURITIZATION AND PARTICIPATION

 

Section 14.1  
Sale of Note and Securitization

 
. At the request of Lender and, to the extent not already required to be
provided by Borrower under this Agreement, Borrower shall use reasonable efforts
to satisfy the market standards which may be reasonably required in the
marketplace or by the Rating Agencies in connection with the sale of the Note or
participation therein as part of the first successful securitization (such sale
and/or securitization, the Securitization) of rated single or multi-class
securities (the Securities) secured by or evidencing ownership interests in the
Note and this Agreement, including using reasonable efforts to do (or cause to
be done) the following (but Borrower shall not in any event be required to
incur, suffer or accept (except to a de minimis extent)) (i) any lesser rights
or greater obligations or liability than as currently set forth in the Loan
Documents (except any increase in the weighted average interest rate of the
Notes that may result after certain prepayments of the Loan have been made and
applied in accordance with the terms hereof) and (ii) except as set forth in
this Article XIV and other than payment by Borrower of any legal fees of
Borrower and Guarantor, any expense or any liability:
 
14.1.1  Provided Information
 
. (i) Provide, at the sole expense of the holder of the Note (other than legal
fees of counsel to the Borrower and Guarantor), such non-confidential financial
and other information (but not projections) with respect to the Property and
Borrower and Manager to the extent such information is reasonably available to
Borrower or Manager, (ii) provide, at the sole expense of the holder of the Note
(other than legal fees of counsel to the Borrower and Guarantor), business plans
(but not projections) and budgets relating to the Property, to the extent
prepared by the Borrower or Manager and (iii) cooperate with the holder of the
Note (and its representatives) in obtaining, at the sole expense of the holder
of the Note (other than legal fees of counsel to the Borrower and Guarantor),
such site inspection, appraisals, market studies,
 


--------------------------------------------------------------------------------



environmental reviews and reports, engineering reports and other due diligence
investigations of the Property, as may be reasonably requested by the holder of
the Note or reasonably requested by the Rating Agencies (all information
provided pursuant to this Section 14.1 together with all other information
heretofore provided to Lender in connection with the Loan, as such may be
updated, at Borrower's request, in connection with a Securitization, or
hereafter provided to Lender in connection with the Loan or a Securitization,
being herein collectively called the Provided Information);
 
14.1.2  Opinions of Counsel
 
. Use reasonable efforts to cause to be rendered such customary updates or
customary modifications to the Opinions of Counsel delivered at the closing of
the Loan as may be reasonably requested by the holder of the Note or the Rating
Agencies in connection with the Securitization. Borrower's failure to use
reasonable efforts to deliver or cause to be delivered the opinion updates or
modifications required hereby within twenty (20) Business Days after written
request therefor shall constitute an "Event of Default" hereunder. To the extent
any of the foregoing Opinions of Counsel were required to be delivered in
connection with the closing of the Loan, any update thereof shall be without
cost to Borrower. Any such Opinions of Counsel that Borrower is reasonably
required to cause to be delivered in connection with a Securitization (which the
parties agree shall consist of a "Review Letter" in substantially the form
attached hereto as Schedule VII and bring downs of the Opinions of Counsel
delivered as of the date hereof which Borrower acknowledges will be required to
be delivered by Borrower's counsel in connection with a Securitization taking
into account the due diligence Borrower's counsel deems reasonably necessary to
deliver such "Review Letter"); and
 
14.1.3  Modifications to Loan Documents
 
. Without cost to the Borrower (other than legal fees of counsel to the Borrower
and Guarantor), execute such amendments to the organizational documents of
Borrower, Security Instrument and Loan Documents as may be reasonably requested
by Lender or the Rating Agencies in order to achieve the required rating or to
effect the Securitization (including, without limitation, modifying the Payment
Date, as defined in the Note, to a date other than as originally set forth in
the Note), provided, that nothing contained in this Section 14.1.3 shall result
in any economic or other adverse change in the transaction contemplated by the
Security Instrument or the Loan Documents (unless Borrower is made whole by the
holder of Note) or result in any operational changes that are burdensome to the
Property, Operating Lessee, Manager or Borrower.
 

Section 14.2  
Cooperation with Rating Agencies

 
. Borrower shall, at Lender's expense (other than legal fees of counsel to the
Borrower and Guarantor), (i) at Lender's request, meet with representatives of
the Rating Agencies at reasonable times to discuss the business and operations
of the Property, and (ii) cooperate with the reasonable requests of the Rating
Agencies in connection with the Property. Until the Obligations are paid in
full, Borrower shall provide the Rating Agencies with all financial reports
required hereunder and such other information as they
 


--------------------------------------------------------------------------------



shall reasonably request, including copies of any default notices or other
material notices delivered to and received from Lender hereunder, to enable them
to continuously monitor the creditworthiness of Borrower and to permit an annual
surveillance of the implied credit rating of the Securities.
 

Section 14.3  
Securitization Financial Statements

 
. Borrower acknowledges that all such financial information delivered by
Borrower to Lender pursuant to Article XI may, at Lender's option, be delivered
to the Rating Agencies.
 

Section 14.4  
Securitization Indemnification

 
.
 
14.4.1  Disclosure Documents
 
. Borrower understands that certain of the Provided Information may be included
in disclosure documents in connection with the Securitization, including a
prospectus or private placement memorandum or a public registration statement
(each, a Disclosure Document) and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the Securities Act) or the Securities and Exchange Act of 1934, as
amended (the Exchange Act), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, upon
request, Borrower shall reasonably cooperate with the holder of the Note in
updating the Provided Information for inclusion or summary in the Disclosure
Document by providing all current information pertaining to Borrower and the
Property reasonably requested by Lender.
 
14.4.2  Indemnification Certificate
 
. In connection with each of (x) a preliminary and a private placement
memorandum, or (y) a preliminary and final prospectus, as applicable, Borrower
agrees to provide, at Lender's reasonable request, an indemnification
certificate (at no cost to Borrower other than legal fees of counsel to the
Borrower and Guarantor):
 
(a)  certifying that Borrower has carefully examined those portions of such
memorandum or prospectus, as applicable, reasonably designated in writing by
Lender for Borrower's review pertaining to Borrower, the Property, the Loan
and/or the Provided Information and insofar as such sections or portions thereof
specifically pertain to Borrower, the Property, the Provided Information or the
Loan (such portions, the Relevant Portions), the Relevant Portions do not
(except to the extent specified by Borrower if Borrower does not agree with the
statements therein), as of the date of such certificate, to the Best of
Borrower's Knowledge, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.
 


--------------------------------------------------------------------------------





 
(b)  indemnifying Lender and the Affiliates of Deutsche Bank Securities, Inc.
(collectively, DBS) that have prepared the Disclosure Document relating to the
Securitization, each of its directors, each of its officers who have signed the
Disclosure Document and each person or entity who controls DBS within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the DBS Group), and DBS, together with the DBS Group, each of
their respective directors and each person who controls DBS or the DBS Group,
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the Underwriter Group) for any actual, out-of-pocket
losses, third party claims, damages (excluding lost profits, diminution in value
and other consequential damages) or liabilities arising out of third party
claims (the Liabilities) to which any member of the Underwriter Group may become
subject to the extent such Liabilities arise out of or are based upon any untrue
statement of any material fact contained in the Relevant Portions and in the
Provided Information or arise out of or are based upon the omission by Borrower
to state therein a material fact required to be stated in the Relevant Portions
in order to make the statements in the Relevant Portions in light of the
circumstances under which they were made, not misleading (except that (x)
Borrower's obligation to indemnify in respect of any information contained in a
preliminary or final registration statement, private placement memorandum or
preliminary or final prospectus shall be limited to any untrue statement or
omission of material fact therein known to Borrower to the extent in breach of
Borrower's certification made pursuant to clause (a) above and (y) Borrower
shall have no responsibility for the failure of any member of the Underwriting
Group to accurately transcribe written information supplied by Borrower or to
include such portions of the Provided Information).
 
(c)  Borrower's liability under clauses (a) and (b) above shall be limited to
Liabilities arising out of or based upon any such untrue statement or omission
made in a Disclosure Document in reliance upon and in conformity with
information furnished to Lender by, or furnished at the direction and on behalf
of, Borrower in connection with the preparation of those portions of the
registration statement, memorandum or prospectus pertaining to Borrower, the
Property or the Loan, including financial statements of Borrower and operating
statements with respect to the Property. This indemnity agreement will be in
addition to any liability which Borrower may otherwise have.
 
(d)  Promptly after receipt by an indemnified party under this Article XIV of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Article XIV, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after
 


--------------------------------------------------------------------------------



receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Article XIV of its assumption of such defense, the indemnifying party shall not
be liable for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or in conflict with those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties at the expense of the indemnifying party. The indemnifying party shall
not be liable for the expenses of separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in conflict with those available to another
indemnified party.
 
(e)  In order to provide for just and equitable contribution in circumstances in
which the indemnity provided for in this Article XIV is for any reason held to
be unenforceable by an indemnified party in respect of any actual, out-of-pocket
losses, claims, damages or liabilities relating to third party claims (or action
in respect thereof) referred to therein which would otherwise be indemnifiable
under this Article XIV, the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such actual, out of
pocket losses, third party claims, damages or liabilities (or action in respect
thereof) (but excluding damages for lost profits, diminution in value of the
Property and consequential damages); provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution for Liabilities arising
therefrom from any person who was not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered: (i)
the DBS Group's and Borrower's relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; (iii) the limited
responsibilities and obligations of Borrower as specified herein; and (iv) any
other equitable considerations appropriate in the circumstances.
 

Section 14.5  
Retention of Servicer

 
. Lender reserves the right, at Lender's sole cost and expense, to retain the
Servicer. Lender has advised Borrower that the Servicer initially retained by
Lender shall be Midland Loan Services, Inc. Borrower shall pay any special
servicing fees and any administrative fees and expenses of the Servicer,
including, without limitation, reasonable attorney and other third-party fees
and disbursements in connection with a prepayment, release of the Property,
assumption or modification of the Loan or enforcement of the Loan Documents.
Lender shall pay the ongoing standard monthly servicing fee.
 

XV.  
ASSIGNMENTS AND PARTICIPATIONS.

 


--------------------------------------------------------------------------------





 

Section 15.1  
Assignment and Acceptance

 
. At no incremental cost or liability to Borrower, Lender may assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including, without limitation, all or a portion of
the Note); provided that the parties to each such assignment shall execute and
deliver to Lender, for its acceptance and recording in the Register (as
hereinafter defined), an Assignment and Acceptance. In addition, at no
incremental cost to Borrower, Lender may participate to one or more Persons all
or any portion of its rights and obligations under this Agreement and the other
Loan Documents (including without limitation, all or a portion of the Note)
utilizing such documentation to evidence such participation and the parties'
respective rights thereunder as Lender, in its sole discretion, shall elect.
 

Section 15.2  
Effect of Assignment and Acceptance

 
. Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of Lender, as the case may be,
hereunder and such assignee shall be deemed to have assumed such rights and
obligations, and (ii) Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
and the other Loan Documents (and, in the case of an Assignment and Acceptance
covering all or the remaining portion of Lender's rights and obligations under
this Agreement and the other Loan Documents, Lender shall cease to be a party
hereto) accruing from and after the effective date of the Assignment and
Acceptance, except with respect to (A) any payments made by Borrower to Lender
pursuant to the terms of the Loan Documents after the effective date of the
Assignment and Acceptance and (B) any letter of credit, cash deposit or other
deposits or security (other than the Lien of the Security Instrument and the
other Loan Documents) delivered to or for the benefit of or deposited with
German American Capital Corporation, as Lender, for which German American
Capital Corporation shall remain responsible for the proper disposition thereof
until such items
 


--------------------------------------------------------------------------------



are delivered to a party who is qualified as an Approved Bank and agrees to hold
the same in accordance with the terms and provisions of the agreement pursuant
to which such items were deposited.
 

Section 15.3  
Content

 
. By executing and delivering an Assignment and Acceptance, Lender and the
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any other Loan Documents or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; (ii) Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under any Loan
Documents or any other instrument or document furnished pursuant thereto; (iii)
such assignee confirms that it has received a copy of this Agreement, together
with copies of such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents; (v) such assignee
appoints and authorizes Lender to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
Lender by the terms hereof together with such powers and discretion as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform, in accordance with their terms, all of the obligations which by the
terms of this Agreement and the other Loan Documents are required to be
performed by Lender.
 

Section 15.4  
Register

 
. Lender shall maintain a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of Lender and each assignee pursuant to this Article XV and the Principal Amount
of the Loan owing to each such assignee from time to time (the Register). The
entries in the Register shall, with respect to such assignees, be conclusive and
binding for all purposes, absent manifest error. The Register shall be available
for inspection by Borrower or any assignee pursuant to this Article XV at any
reasonable time and from time to time upon reasonable prior written notice.
 

Section 15.5  
Substitute Notes

 
. Upon its receipt of an Assignment and Acceptance executed by an assignee,
together with any Note or Notes subject to such assignment, Lender shall, if
such Assignment and
 


--------------------------------------------------------------------------------



Acceptance has been completed and is in substantially the form of Exhibit J
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register, and (iii) give prompt written notice thereof
to Borrower. Within five (5) Business Days after its receipt of such notice,
Borrower, at Lender's own expense, shall execute and deliver to Lender in
exchange and substitution for the surrendered Note or Notes a new Note to the
order of such assignee in an amount equal to the portion of the Loan assigned to
it and a new Note to the order of Lender in an amount equal to the portion of
the Loan retained by it hereunder. Such new Note or Notes shall be in an
aggregate Principal Amount equal to the aggregate then outstanding principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the Note (modified, however, to the extent necessary so as not to impose
duplicative or increased obligations on Borrower and to delete obligations
previously satisfied by Borrower). Notwithstanding the provisions of this
Article XV, Borrower and Operating Lessee shall not be responsible or liable for
any additional taxes, reserves, adjustments or other costs and expenses that are
related to, or arise as a result of, any transfer of the Loan or any interest or
participation therein that arise solely and exclusively from the transfer of the
Loan or any interest or participation therein or from the execution of the new
Note contemplated by this Section 15.5, including, without limitation, any
mortgage tax. Lender and/or the assignees, as the case may be, shall from time
to time designate one agent through which Borrower shall request all approvals
and consents required or contemplated by this Agreement and on whose statements
Borrower and Operating Lessee may rely.
 

Section 15.6  
Participations

 
. Each assignee pursuant to this Article XV may sell participations to one or
more Persons (other than Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of the Note held by
it); provided, however, that (i) such assignee's obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) such
assignee shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such assignee shall remain the holder of
any such Note for all purposes of this Agreement and the other Loan Documents,
and (iv) Borrower, Lender and the assignees pursuant to this Article XV shall
continue to deal solely and directly with such assignee in connection with such
assignee's rights and obligations under this Agreement and the other Loan
Documents. In the event that more than one (1) party comprises Lender, Lender
shall designate one party to act on the behalf of all parties comprising Lender
in providing approvals and all other necessary consents under the Loan Documents
and on whose statements Borrower and Operating Lessee may rely.
 

Section 15.7  
Disclosure of Information

 
. Any assignee pursuant to this Article XV may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Article XV, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Borrower furnished to such assignee by
or on behalf of Borrower; provided, however, that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree in
writing for the benefit of Borrower to preserve the confidentiality of any
confidential information received by it.
 

Section 15.8  
Security Interest in Favor of Federal Reserve Bank

 
. Notwithstanding any other provision set forth in this Agreement or any other
Loan Document, any assignee pursuant to this Article XV may at any time create a
security interest in all or any portion of its rights under this Agreement or
the other Loan
 


--------------------------------------------------------------------------------



Documents (including, without limitation, the amounts owing to it and the Note
or Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.
 

XVI.  
RESERVE ACCOUNTS

 

Section 16.1  
Tax Reserve Account

 
. In accordance with the time periods set forth in Section 3.1, and during any
period when the Manager is not reserving for Impositions and Other Charges,
Borrower shall deposit into the Tax Reserve Account an amount equal to (a)
one-twelfth of the annual Impositions that Lender reasonably estimates, based on
the most recent tax bill for the Property, will be payable during the next
ensuing twelve (12) months in order to accumulate with Lender sufficient funds
to pay all such Impositions at least twenty (20) days prior to the imposition of
any interest, charges or expenses for the non-payment thereof and (b)
one-twelfth of the annual Other Charges that Lender reasonably estimates will be
payable during the next ensuing twelve (12) months (said monthly amounts in (a)
and (b) above hereinafter called the Monthly Tax Reserve Amount, and the
aggregate amount of funds held in the Tax Reserve Account being the Tax Reserve
Amount). As of the Closing Date, the Monthly Tax Reserve Amount is $0.00, but
such amount is subject to adjustment by Lender in accordance with the provisions
of this Section 16.1. The Monthly Tax Reserve Amount shall be paid by Borrower
to Lender on each Payment Date. Lender will apply the Monthly Tax Reserve Amount
to payments of Impositions and Other Charges required to be made by Borrower
pursuant to Article V and Article VII and under the Security Instrument, subject
to Borrower's right to contest Impositions in accordance with Section 7.3. In
making any payment relating to the Tax Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof. If the amount of funds in the Tax Reserve Account
shall exceed the amounts due for Impositions and Other Charges pursuant to
Article V and Article VII, Lender shall credit such excess against future
payments to be made to the Tax Reserve Account. If at any time Lender reasonably
determines that the Tax Reserve Amount is not or will not be sufficient to pay
Impositions and Other Charges by the dates set forth above, Lender shall notify
Borrower of such determination and Borrower shall increase its monthly payments
to Lender by the amount that Lender reasonably estimates is sufficient to make
up the deficiency at least thirty (30) days prior to the imposition of any
interest, charges or expenses for the non-payment of the Impositions and Other
Charges. Upon payment of the Impositions and Other Charges, Lender shall
reassess the amount necessary to be deposited in the Tax Reserve Account for the
succeeding period, which calculation shall take into account any excess amounts
remaining in the Tax Reserve Account.
 

Section 16.2  
Insurance Reserve Account

 
. Following an Insurance Reserve Trigger, Borrower will immediately pay to
Lender for transfer by Lender to the Holding Account (or if Borrower fails to so
pay Lender, Lender
 


--------------------------------------------------------------------------------



will transfer from the Holding Account) an amount (the Insurance Reserve Amount)
equal to payments of insurance premiums required to be made by Borrower to pay
(or to reimburse Borrower or Operating Lessee for) the insurance required
pursuant to Article VI and under the
 


--------------------------------------------------------------------------------



Security Instrument. In addition, prior to such time as Borrower maintains
blanket policies of insurance in all respects satisfactory to Lender pursuant to
Section 6.1.16, and otherwise following an Insurance Reserve Trigger, in
accordance with the time periods set forth in Section 3.1, Borrower shall
deposit into the Insurance Reserve Account an amount equal to one-twelfth of the
insurance premiums that Lender reasonably estimates based on the most recent
bill, will be payable for the renewal of the coverage afforded by the insurance
policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such insurance premiums at least twenty (20) days
prior to the expiration of the policies required to be maintained by Borrower
pursuant to the terms hereof (said monthly amounts hereinafter called the
Monthly Insurance Reserve Amount); provided, however, that immediately following
an Insurance Reserve Trigger, Borrower will pay to Lender for transfer by Lender
to the Insurance Reserve Account (or if Borrower fails to so pay Lender, Lender
will transfer from the Holding Account) an amount equal to payments of insurance
premiums required to be made by Borrower to pay (or to reimburse Borrower or
Operating Lessee) for the insurance required pursuant to Article VI and under
the Security Instrument. As of the Closing Date, the Monthly Insurance Reserve
Amount is $0.00. The Monthly Insurance Reserve Amount, if same is payable
pursuant to this Section 16.2, shall be paid by Borrower to Lender on each
Payment Date. Lender will apply the Monthly Insurance Reserve Amount to payments
of insurance premiums required to be made by Borrower to pay for the insurance
required pursuant to Article VI and under the Security Instrument. In making any
payment relating to the Insurance Reserve Account, Lender may do so according to
any bill, statement or estimate procured from the insurer or agent, without
inquiry into the accuracy of such bill, statement or estimate or into the
validity thereof. If at any time Lender reasonably determines that the Insurance
Reserve Amount is not or will not be sufficient to pay insurance premiums (up to
a maximum amount equal to the aggregate annual insurance premium required
hereunder), Lender shall notify Borrower of such determination and Borrower
shall increase the Insurance Reserve Amount by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to expiration of the applicable insurance policies. Upon payment of such
insurance premiums, Lender shall reassess the amount necessary to be deposited
in the Insurance Reserve Account for the succeeding period, which calculation
shall take into account any excess amounts remaining in the Insurance Reserve
Account.
 

Section 16.3  
Intentionally Omitted

 
.
 

Section 16.4  
Low DSCR Reserve Account

 
. Following each Fiscal Quarter, Lender will perform a DSCR Test to determine
whether a Low DSCR Period has occurred and is continuing (it being hereby agreed
that all determinations as to whether a Low DSCR Period has occurred and is
continuing shall be made by Lender based on the financial information delivered
by Borrower pursuant to Section 11.2 hereof). Pursuant to and in accordance with
the provisions of Section 3.1.1, during a Low DSCR Period, monies shall be
transferred in accordance with Section 3.1.1 hereof from the Holding Account
into the applicable Low DSCR Reserve Account and
 


--------------------------------------------------------------------------------



retained by Lender as additional security for the Indebtedness and shall be
applied or disbursed as hereinafter provided. From and after the occurrence and
continuation of an Event of Default, Lender shall have the right to apply any
amounts then remaining in the Low DSCR Reserve Accounts to repay the
Indebtedness or any other amounts due hereunder or under the other Loan
Documents in such order, manner and amount as Lender shall determine in its sole
discretion. Provided no Default or Event of Default shall have occurred and be
continuing, Lender shall instruct the Cash Management Bank to transfer to
Borrower's Account free and clear of all Liens, any amounts remaining in the Low
DSCR Reserve Account within ten (10) Business Days after Borrower provides
Lender with evidence satisfactory to Lender indicating that the Property has
achieved the DSCR requirement set forth in subclause (ii) of the definition of
Low DSCR Period in Section 1.1 hereof.
 

Section 16.5  
Intentionally Deleted

 
.
 

Section 16.6  
Intentionally Deleted

 
.
 

Section 16.7  
Franchise Fee Reserve Accounts

 
. Upon the request of Borrower, Lender will, within ten (10) Business Days after
the receipt of such request and the satisfaction of the other conditions set
forth in this Section, cause disbursements to Operating Lessee from the
Franchise Fee Reserve Account, as applicable, to pay or to reimburse Borrower
for actual costs incurred in connection with the Third-Party Franchise Fee (to
the extent any such fee or expense is required to be paid under the related
franchise agreement), provided that (A) Lender has received evidence of payment
of the Third-Party Franchise Fee, or received invoices evidencing that the fees
for which such disbursements are requested are due and payable, are in respect
of the Third-Party Franchise Fee for the Property, and have not been previously
paid; (B) any amounts previously disbursed pursuant to this paragraph have been
properly applied; and (C) Lender has received an Officer's Certificate
confirming that the conditions in the foregoing clauses (A) and (B) have been
satisfied and that the copies of invoices (to the extent required above)
attached to such Officer's Certificate are true, complete and correct. Subject
to the terms of the Assignment of Management Agreement, in no event shall Lender
be obligated to disburse funds from the Franchise Fee Reserve Account if a
Monetary Default or an Event of Default exists.
 

Section 16.8  
Letter of Credit Provisions

 
.
 
16.8.1  Delivery of Letter of Credit
 
. In lieu of maintaining on deposit all or any portion of the funds in the Low
Debt Service Reserve Account with Lender pursuant to Section 16.4,
 


--------------------------------------------------------------------------------



Borrower shall have the right to deliver a Letter of Credit in the amount of all
or any portion of the amounts on deposit with Lender from time to time under
Sections 16.4.
 
16.8.2  Reduction of Letter of Credit
 
. In the event that Borrower elects to deliver the Letter of Credit to Lender
under the terms of Section 16.4.1, Lender agrees to permit the reduction from
time to time of the outstanding amount of the Letter of Credit by (i) the amount
of cash funds delivered to Lender as reserve funds by Borrower in place of such
Letter of Credit, and (ii) the amount that Borrower would otherwise be entitled
to receive as a disbursement from the applicable reserve account pursuant to
Section 16.4.
 
16.8.3  Security for Debt
 
. Each Letter of Credit delivered under this Agreement shall be additional
security for the payment of the Indebtedness. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Indebtedness in such order,
proportion or priority as Lender may determine.
 
16.8.4  Additional Rights of Lender
 
. In addition to any other right Lender may have to draw upon a Letter of Credit
pursuant to the terms and conditions of this Agreement, Lender shall have the
additional rights to draw in full any Letter of Credit: (a) if Lender has
received a notice from the issuing bank that the Letter of Credit will not be
renewed and a substitute Letter of Credit is not provided at least thirty (30)
days prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (b) upon receipt of notice from the issuing bank that the Letter of
Credit will be terminated (except if a substitute Letter of Credit is provided);
or (c) if Lender has received notice that the bank issuing the Letter of Credit
shall cease to be an Approved Bank (unless an alternative Approved Bank issues
an equivalent Letter of Credit within fifteen (15) days of Borrower's receipt of
notice of same). Notwithstanding anything to the contrary contained in the
above, Lender is not obligated to draw any Letter of Credit upon the happening
of an event specified in (a), (b) or (c) above and shall not be liable for any
losses sustained by Borrower due to the insolvency of the bank issuing the
Letter of Credit if Lender has not drawn the Letter of Credit.
 

XVII.  
DEFAULTS

 

Section 17.1  
Event of Default

 
.
 
(a)  Each of the following events shall constitute an event of default hereunder
(an Event of Default):
 


--------------------------------------------------------------------------------





 
(i)  if (A) the Indebtedness is not paid in full on the Maturity Date, (B) any
Debt Service is not paid in full on the applicable Payment Date, (C) any
prepayment of principal due under this Agreement or the Note is not paid when
due, (D) the Prepayment Fee is not paid when due, (E) any deposit to the Deposit
Account or any of the other Collateral Accounts is not made on the required
deposit date therefor; or (F) except as to any amount included in (A), (B), (C),
(D), and/or (E) of this clause (i), any other amount payable pursuant to this
Agreement, the Note or any other Loan Document is not paid in full when due and
payable in accordance with the provisions of the applicable Loan Document, with
such failure as described in subclauses (A), (B), (C), (D), and (E) continuing
for ten (10) Business Days after Lender delivers written notice thereof to
Borrower;
 
(ii)  subject to Borrower's right to contest as set forth in Section 7.3, if any
of the Impositions or Other Charges are not paid prior to the imposition of any
interest, penalty, charge or expense for the non-payment thereof;
 
(iii)  if the insurance policies required by Section 6.1 are not kept in full
force and effect, or if certificates of any of such insurance policies are not
delivered to Lender within ten (10) Business Days following Lender's request
therefor;
 
(iv)  if, except as permitted pursuant to Article VIII, (a) any Transfer of any
direct or indirect legal, beneficial or equitable interest in all or any portion
of the Property, (b) any Transfer of any direct or indirect interest in
Borrower, Guarantor or General Partner or other Person restricted by the terms
of Article VIII, (c) any Lien or encumbrance on all or any portion of the
Property, (d) any pledge, hypothecation, creation of a security interest in or
other encumbrance of any direct or indirect interests in Borrower, Guarantor or
General Partner or other Person restricted by the terms of Article VIII or (e)
the filing of a declaration of condominium with respect to the Property;
 
(v)  if (i) any representation or warranty made by Borrower in Section 4.1.23
shall have been false or misleading in any material respect as of the date the
representation or warranty was made which incorrect, false or misleading
statement is not cured within thirty (30) days after receipt by Borrower of
notice from Lender in writing of such breach or (ii) if any other representation
or warranty made by Borrower herein by Borrower, Guarantor or any Affiliate of
Borrower in any other Loan Document, or in any report, certificate (including,
but not limited to, any certificate by Borrower delivered in connection with the
issuance of the Non-Consolidation Opinion), financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made; provided, however, that if such representation or warranty which was
false or misleading in any material respect is, by its nature, curable and is
not reasonably likely to have a Material Adverse Effect, and such representation
or warranty was not, to the Best of Borrower's Knowledge, false or misleading in
any material respect which made, then same shall not constitute an Event of
Default unless Borrower has not cured
 


--------------------------------------------------------------------------------



same within five (5) Business Days after receipt by Borrower of notice from
Lender in writing of such breach;
 
(vi)  if Borrower, General Partner or any Guarantor shall make an assignment for
the benefit of creditors;
 
(vii)  if a receiver, liquidator or trustee shall be appointed for Borrower,
General Partner, Operating Lessee, CNL Hotel Del Tenant Corp., or any Guarantor
or if Borrower, General Partner, Operating Lessee, CNL Hotel Del Tenant Corp. or
any Guarantor shall be adjudicated a bankrupt or insolvent, or if any petition
for bankruptcy, reorganization or arrangement pursuant to federal bankruptcy
law, or any similar federal or state law, shall be filed by or against,
consented to, or acquiesced in by, Borrower, Operating Lessee, CNL Hotel Del
Tenant Corp., General Partner or any Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, General Partner, Operating Lessee, CNL
Hotel Del Tenant Corp., or any Guarantor shall be instituted; provided, however,
if such appointment, adjudication, petition or proceeding was involuntary and
not consented to by Borrower, Operating Lessee, CNL Hotel Del Tenant Corp.,
General Partner, or any Guarantor upon the same not being discharged, stayed or
dismissed within ninety (90) days;
 
(viii)  if Borrower, Operating Lessee, CNL Hotel Del Tenant Corp., General
Partner or any Guarantor, as applicable, Transfers its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;
 
(ix)  with respect to any term, covenant or provision set forth herein (other
than the other subsections of this Section 17.l) which specifically contains a
notice requirement or grace period, if Borrower, Operating Lessee, General
Partner, Operating Lessee GP or any Guarantor shall be in default under such
term, covenant or condition after the giving of such notice or the expiration of
such grace period;
 
(x)  if Borrower, having notified Lender of its election to extend the Maturity
Date as set forth in Section 5 of the Note, fails to deliver the Replacement
Interest Rate Cap Agreement to Lender prior to the first day of the extended
term of the Loan and Borrower has not prepaid the Loan pursuant to the terms of
the Note prior to such first day of the extended term;
 
(xi)  if Borrower or Operating Lessee shall fail to comply with any covenants
set forth in Article V or Section XI with such failure continuing for ten (10)
Business Days after Lender delivers written notice thereof to Borrower;
 
(xii)  if Borrower shall fail to comply with any covenants set forth in Section
4 or Section 3(d) or Section 8 of the Security Instrument with such failure
continuing for ten (10) Business Days after Lender delivers written notice
thereof to Borrower;
 


--------------------------------------------------------------------------------





 
(xiii)  Borrower, Operating Lessee, Manager or any Affiliate of any such Person
shall fail to deposit any sums required to be deposited in the Holding Account
or any Sub-Accounts thereof pursuant to the requirements herein when due;
 
(xiv)  if this Agreement or any other Loan Document or any Lien granted
hereunder or thereunder, in whole or in part, shall terminate or shall cease to
be effective or shall cease to be a legally valid, binding and enforceable
obligation of Borrower or any Guarantor, or any Lien securing the Indebtedness
shall, in whole or in part, cease to be a perfected first priority Lien, subject
to the Permitted Encumbrances (except in any of the foregoing cases in
accordance with the terms hereof or under any other Loan Document or by reason
of any affirmative act of Lender);
 
(xv)  if the Management Agreement is terminated (other than as a result of a
Borrower default as addressed in clause (xvii)) and an Acceptable Manager is not
appointed as a replacement manager pursuant to the provisions of Section 5.2.14
within sixty (60) days after such termination;
 
(xvi)  if Borrower shall default beyond the expiration of any applicable cure
period under any existing easement, covenant or restriction which affects the
Property, the default of which shall have a Material Adverse Effect;
 
(xvii)  There exists any fact or circumstance that reasonably could be expected
to result in the (a) imposition of a Lien or security interest under Section
412(n) of the Code or under ERISA or (b) the complete or partial withdrawal by
Borrower or any ERISA Affiliate from any "multiemployer plan" that is reasonably
expected to result in any material liability to Borrower; provided, however that
the existence of such fact or circumstance under clause (xvii)(b) shall not
constitute an Event of Default if such material withdrawal liability (x) in the
case of a withdrawal by an ERISA Affiliate that is reasonably expected to cause
a Material Adverse Effect or any withdrawal by Borrower, is paid within thirty
(30) days after the date incurred or is contested in accordance with Section 7.3
hereof or (y) in the case of a withdrawal by an ERISA Affiliate that is not
reasonably expected to cause a Material Adverse Effect, is paid within the
period required under applicable ERISA statutes or is contested in accordance
with Section 7.3 hereof;
 
(xviii)  if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or of any Loan Document not
specified in subsections (i) to (xvii) above, for thirty (30) days after notice
from Lender; provided, however, that if such Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently proceeds to cure the same, such
thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed ninety (90) days.
 


--------------------------------------------------------------------------------





 
(b)  Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
clauses (a)(vi), (vii) or (viii) above) Lender may, without notice or demand, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, (i) declaring immediately
due and payable the entire Principal Amount together with interest thereon and
all other sums due by Borrower under the Loan Documents, (ii) collecting
interest on the Principal Amount at the Default Rate whether or not Lender
elects to accelerate the Note and (iii) enforcing or availing itself of any or
all rights or remedies set forth in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in subsections (a)(vi) or
(a)(vii) above, the Indebtedness and all other obligations of Borrower hereunder
and under the other Loan Documents shall immediately and automatically become
due and payable, without notice or demand, and Borrower hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding. The foregoing provisions shall not be
construed as a waiver by Lender of its right to pursue any other remedies
available to it under this Agreement, the Security Instrument or any other Loan
Document. Any payment hereunder may be enforced and recovered in whole or in
part at such time by one or more of the remedies provided to Lender in the Loan
Documents.
 

Section 17.2  
Remedies

 
.
 
(a)  Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrower under
this Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Indebtedness shall
be declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Property. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if an Event of Default is continuing (i) Lender
shall not be subject to any one action or election of remedies law or rule and
(ii) all liens and other rights, remedies or privileges provided to Lender shall
remain in full force and effect until Lender has exhausted all of its remedies
against the Property and the Security Instrument has been
 


--------------------------------------------------------------------------------



foreclosed, sold and/or otherwise realized upon in satisfaction of the
Indebtedness or the Indebtedness has been paid in full.
 
(b)  Upon the occurrence and during the continuance of an Event of Default, with
respect to the Account Collateral, the Lender may:
 
(i)  Subject to the terms of the Assignment of Management Agreement, without
notice to Borrower, except as required by law, and at any time or from time to
time, charge, set-off and otherwise apply all or any part of the Account
Collateral against the Obligations, Operating Expenses and/or Capital
Expenditures for the Property or any part thereof;
 
(ii)  in Lender's sole discretion, at any time and from time to time, exercise
any and all rights and remedies available to it under this Agreement, and/or as
a secured party under the UCC;
 
(iii)  Subject to the terms of the Assignment of Management Agreement, demand,
collect, take possession of or receipt for, settle, compromise, adjust, sue for,
foreclose or realize upon the Account Collateral (or any portion thereof) as
Lender may determine in its sole discretion; and
 
(iv)  take all other actions provided in, or contemplated by, this Agreement.
 
(c)  With respect to Borrower, the Account Collateral, the Rate Cap Collateral
and the Property, nothing contained herein or in any other Loan Document shall
be construed as requiring Lender to resort to the Property for the satisfaction
of any of the Indebtedness, and Lender may seek satisfaction out of the Property
or any part thereof, in its absolute discretion in respect of the Indebtedness.
In addition, Lender shall have the right from time to time to partially
foreclose this Agreement and the Security Instrument in any manner and for any
amounts secured by this Agreement or the Security Instrument then due and
payable as determined by Lender in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal or interest, Lender may foreclose this Agreement and the
Security Instrument to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose this Agreement and the Security Instrument to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by this Agreement or the Security Instrument as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to this Agreement and the Security Instrument to secure
payment of sums secured by this Agreement and the Security Instrument and not
previously recovered.
 

Section 17.3  
Remedies Cumulative; Waivers

 
.
 


--------------------------------------------------------------------------------



The rights, powers and remedies of Lender under this Agreement and the Security
Instrument shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrower pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender's
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender's sole discretion.
No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower or any Guarantor shall
not be construed to be a waiver of any subsequent Default or Event of Default by
Borrower or any Guarantor or to impair any remedy, right or power consequent
thereon.
 

Section 17.4  
Costs of Collection

 
. In the event that after an Event of Default: (i) the Note or any of the Loan
Documents is placed in the hands of an attorney for collection or enforcement or
is collected or enforced through any legal proceeding; (ii) an attorney is
retained to represent Lender in any bankruptcy, reorganization, receivership, or
other proceedings affecting creditors' rights and involving a claim under the
Note or any of the Loan Documents; or (iii) an attorney is retained to protect
or enforce the lien or any of the terms of this Agreement, the Security
Instrument or any of the Loan Documents; then Borrower shall pay to Lender all
reasonable attorney's fees, costs and expenses actually incurred in connection
therewith, including costs of appeal, together with interest on any judgment
obtained by Lender at the Default Rate.
 

XVIII.  
SPECIAL PROVISIONS

 

Section 18.1  
Exculpation

 
.
 
18.1.1  Exculpated Parties
 
. Except as set forth in this Section 18.1, the Recourse Guaranty and the
Environmental Indemnity, no personal liability shall be asserted, sought or
obtained by Lender or enforceable against (i) Borrower, (ii) any Affiliate of
Borrower, (iii) any Person owning, directly or indirectly, any legal or
beneficial interest in Borrower or any Affiliate of Borrower or (iv) any direct
or indirect partner, member, principal, officer, Controlling Person,
beneficiary, trustee, advisor, shareholder, employee, agent, Affiliate or
director of any Persons described in clauses (i) through (iii) above
(collectively, the Exculpated Parties) and none of the Exculpated Parties shall
have any personal liability (whether by suit, deficiency, judgment or otherwise)
in respect of the Obligations, this Agreement, the Security Instrument, the
Note, the Property or any other Loan Document, or the making, issuance or
transfer thereof, all such liability, if any, being expressly waived by Lender.
The foregoing limitation shall not in any way limit or affect Lender's right to
any of the following and Lender shall not be deemed to have waived any of the
following:
 
(a)  Foreclosure of the lien of this Agreement and the Security Instrument in
accordance with the terms and provisions set forth herein and in the Security
Instrument;
 
(b)  Action against any other security at any time given to secure the payment
of the Note and the other Obligations;
 
(c)  Exercise of any other remedy set forth in this Agreement or in any other
Loan Document which is not inconsistent with the terms of this Section 18.1;
 
(d)  Any right which Lender may have under Sections 506(a), 506(b), 1111(b) or
any other provisions of the Bankruptcy Code to file a claim for the full amount
of the Indebtedness secured by this Agreement and the Security Instrument or to
require that all collateral shall continue to secure all of the Indebtedness
owing to Lender in accordance with the Loan Documents; or
 
(e)  The liability of any given Exculpated Party with respect to any separate
written guaranty or agreement given by any such Exculpated Party in connection
with the Loan (including, without limitation, the Recourse Guaranty and the
Environmental Indemnity).
 
18.1.2  Carveouts From Non-Recourse Limitations
 
. Notwithstanding the foregoing or anything in this Agreement or any of the Loan
Documents to the contrary, there shall at no time be any limitation on
Borrower's or any
 


--------------------------------------------------------------------------------



Guarantor's liability (except each Guarantor's liability may be several in
accordance with the terms of the Recourse Guaranty) for the payment, in
accordance with the terms of this Agreement, the Note, the Security Instrument
and the other Loan Documents, to Lender of:
 
(a)  any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of (i) the fraudulent acts of or intentional misrepresentations by
Borrower or any Affiliate of Borrower and/or (ii) the failure of Borrower and/or
Operating Lessee (as applicable) to have a valid and subsisting certificate of
occupancy(s) for all or any portion of the Property if and to the extent such
certificate of occupancy(s) is required to comply with all Legal Requirements;
 
(b)  Proceeds which Borrower or any Affiliate of Borrower has received and to
which Lender is entitled pursuant to the terms of this Agreement or any of the
Loan Documents to the extent the same have not been applied toward payment of
the Indebtedness, or used for the repair or replacement of the Property in
accordance with the provisions of this Agreement;
 
(c)  any membership deposits and any security deposits and advance deposits
which are not delivered to Lender upon a foreclosure of the Property or action
in lieu thereof, except to the extent any such deposits were applied or refunded
in accordance with the terms and conditions of any of the Leases or membership
agreement, as applicable, prior to the occurrence of the Event of Default that
gave rise to such foreclosure or action in lieu thereof;
 
(d)  any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of all or any part of the Property, the Account Collateral or the Rate
Cap Collateral being encumbered by a Lien (other than this Agreement and the
Security Instrument) in violation of the Loan Documents;
 
(e)  after the occurrence and during the continuance of an Event of Default, any
Rents, issues, profits and/or income collected by Borrower, Operating Lessee or
any Affiliate of Borrower or Operating Lessee (other than Rents and credit card
receivables sent to the applicable Deposit Account or paid directly to Lender
pursuant to any notice of direction delivered to tenants of the Property or
credit card companies) and not applied to payment of the Obligations or used to
pay normal and verifiable Operating Expenses of the Property or otherwise
applied in a manner permitted under the Loan Documents;
 
(f)  any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of physical damage to the Property from intentional waste committed by
Borrower or any Affiliate of Borrower;
 
(g)  any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in the Security
Instrument
 


--------------------------------------------------------------------------------



concerning environmental laws, hazardous substances and asbestos and any
indemnification of Lender with respect thereto in either document;
 
(h)  any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the failure of Borrower to comply with any of the provisions of
Article XIV;
 
(i)  if Borrower fails to obtain Lender's prior written consent to any Transfer,
as required by the Loan Agreement or the Security Instrument;
 
(j)  any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys' fees, causes of action,
suits, claims, demands and adjustments of any nature or description whatsoever)
which may at any time be imposed upon, incurred by or awarded against Lender, in
the event (and arising out of such circumstances) that (x) Borrower should raise
any defense, counterclaim and/or allegation in any foreclosure action by Lender
relative to the Property, the Account Collateral or the Rate Cap Collateral or
any part thereof which is found by a court to have been raised by Borrower in
bad faith or to be without basis in fact or law, or (y) an involuntary case is
commenced against Borrower under the Bankruptcy Code with the collusion of
Borrower or any of its Affiliates or (z) an order for relief is entered with
respect to the Borrower under the Bankruptcy Code through the actions of the
Borrower or any of its Affiliates at a time when the Borrower is able to pay its
debts as they become due unless Borrower and Guarantor shall have received an
opinion of independent counsel that the directors of Borrower has a fiduciary
duty to seek such an order for relief;
 
(k)  any actual loss, damage, cost, or expense incurred by or on behalf of
Lender by reason of Borrower, Operating Lessee, or their respective general
partners failing to be and have been since the date of its respective formation,
a Single Purpose Entity; and
 
(l)  reasonable attorney's fees and expenses incurred by Lender in connection
with any successful suit filed on account of any of the foregoing clauses (a)
through (l).
 

XIX.  
MISCELLANEOUS

 

Section 19.1  
Survival

 
. This Agreement and all covenants, indemnifications, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Indebtedness is outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party.
All covenants, promises and agreements in this Agreement, by or on behalf of
Borrower,
 


--------------------------------------------------------------------------------



shall inure to the benefit of the successors and assigns of Lender. If Borrower
consists of more than one person, the obligations and liabilities of each such
person hereunder and under the other Loan Documents shall be joint and several.
 

Section 19.2  
Lender's Discretion

 
. Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.
 

Section 19.3  
Governing Law

 
.
 
(A)  THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE
BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
 
(B)  ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER'S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
 


--------------------------------------------------------------------------------



ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
 
    CORPORATION SERVICE COMPANY
    80 STATE STREET
    ALBANY, NEW YORK 12207-2543
 
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
 

Section 19.4  
Modification, Waiver in Writing

 
. No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, or
consent to any departure therefrom, shall in any event be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to or demand on Borrower shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.
 

Section 19.5  
Delay Not a Waiver

 
. Neither any failure nor any delay on the part of Lender in insisting upon
strict performance of any term, condition, covenant or agreement, or exercising
any right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender
 


--------------------------------------------------------------------------------



shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.
 

Section 19.6  
Notices

 
. All notices, consents, approvals and requests required or permitted hereunder
or under any other Loan Document shall be given in writing and shall be
effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested, (b)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of attempted delivery or (c) telecopier (with answer back
acknowledged), addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):
 

 
If to Lender:
German American Capital Corporation

 
                        60 Wall Street, 10th Floor
                        New York New York 10005
                        Attention: Todd Sammann and General Counsel
                        Telecopy No.: (212) 797-4489
                        Confirmation No.: (212) 250-2748
 



 
With a copy to:
Midland Loan Services, Inc.

 
                        10851 Mastin, Suite 700
                        Overland Park, Kansas 66210
                        Attention: Jan Sternin
                        Telecopy: (913) 253-9001
                        Confirmation: (913) 253-9216
 



 
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP

 
                        Four Times Square
                        New York, New York 10036
                Attention: Harvey R. Uris, Esq.
                        Telecopy No.: (917) 777-2212
                        Confirmation No.: (212) 735-3000
 



 
If to Borrower:
CNL Hotel Del Partners, LP

 
           
               c/o CNL Hotels & Resorts, Inc.
                    
    CNL Center at City Commons
                        450 South Orange Avenue
                        Orlando, Florida 32801
                        Attention: Senior Vice President
                        Telefax No.: (407) 650-1085
 


--------------------------------------------------------------------------------





      and
 
                        c/o KSL Resorts
                        50-905 Avenida Bermudas
                        La Quinta, California 92253
                        Attention: Mr. Eric Resnick, Chief Financial Officer
                        Telefax No.: (760) 564-8005
 
      With a copy to:
 
                        Gibson Dunn & Crutcher LLP
                        333 South Grand Avenue
                        Los Angeles, CA 90071-3197
                        Attention: Michael F. Sfregola, Esq.
                        Telefax No.: (213) 229-6558
      and                     
                        Lowndes Drosdick Doster Kantor & Reed, P.A.
                        215 North Eola Avenue
                        Orlando, Florida 32801
                        Attention: Richard J. Fildes, Esq.
                        Telefax No.: (407) 843-4444
 
All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, (iii) three (3) Business Days after being deposited in the United States
mail as required above or (iv) on the day sent if sent by facsimile with
confirmation on or before 5:00 p.m. New York time on any Business Day or on the
next Business Day if so delivered after 5:00 p.m. New York time or on any day
other than a Business Day. Rejection or other refusal to accept or the inability
to deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, election, request, or
demand sent.
 

Section 19.7  
TRIAL BY JURY

 
. BORROWER AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER IT, HEREBY EXPRESSLY,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT,
THE SECURITY INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR
ANY OTHER LOAN DOCUMENT (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
 


--------------------------------------------------------------------------------



WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY. BORROWER ACKNOWLEDGES THAT
IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND
ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE
LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.
 

Section 19.8  
Headings

 
. The Article and/or Section headings and the Table of Contents in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 

Section 19.9  
Severability

 
. Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 

Section 19.10  
Preferences

 
. To the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.
 

Section 19.11  
Waiver of Notice

 
. Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.
 


--------------------------------------------------------------------------------





 

Section 19.12  
Expenses; Indemnity

 
(a)  Except as may be otherwise expressly set forth in the Loan Documents,
Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender upon receipt of written notice from Lender for all reasonable costs and
expenses (including reasonable attorneys' fees and disbursements) incurred by
Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
requested by Lender pursuant to this Agreement); (ii) Lender's ongoing
performance of and compliance with all agreements and conditions contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date; (iii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters as required herein or under the other Loan Documents; (iv)
securing Borrower's compliance with any requests made pursuant to the provisions
of this Agreement; (v) the filing and recording fees and expenses, mortgage
recording taxes, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Lender pursuant to this
Agreement and the other Loan Documents; (vi) enforcing or preserving any rights,
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; (vii) enforcing any obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a work-out or of any insolvency or bankruptcy proceedings and (viii)
procuring insurance policies pursuant to Section 6.1.11; provided, however, that
Borrower shall not be liable for the payment of any such costs and expenses to
the extent the same arise (A) by reason of the gross negligence, illegal acts,
fraud or willful misconduct of Lender or (B) in connection with any action taken
under Article IV or a Securitization, other than the Borrower's internal
administrative costs. Any cost and expenses due and payable to Lender may be
paid from any amounts in the Deposit Accounts or the Holding Account if same are
not paid by Borrower within ten (10) Business Days after receipt of written
notice from Lender.
 
(b)  Subject to the non-recourse provisions of Section 18.1, Borrower shall
protect, indemnify and save harmless Lender, and all officers, directors,
stockholders, members, partners, employees, agents, successors and assigns
thereof (collectively, the Indemnified Parties) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including all reasonable attorneys' fees and expenses actually
incurred) imposed upon or incurred by or asserted against the Indemnified
Parties or the Property or any part of its interest therein, by reason of the
occurrence or existence of any of the following (to the extent Proceeds
 


--------------------------------------------------------------------------------



payable on account of the following shall be inadequate; it being understood
that in no event will the Indemnified Parties be required to actually pay or
incur any costs or expenses as a condition to the effectiveness of the foregoing
indemnity) prior to (i) the acceptance by Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (ii) an Indemnified
Party or its designee taking possession or control of the Property or (iii) the
foreclosure of the Security Instrument, except to the extent caused by the
willful misconduct or gross negligence of the Indemnified Parties (other than
such willful misconduct or gross negligence imputed to the Indemnified Parties
because of their interest in the Property): (1) ownership of Borrower's interest
in the Property, or any interest therein, or receipt of any Rents or other sum
therefrom, (2) any accident, injury to or death of any persons or loss of or
damage to property occurring on or about the Property or any Appurtenances
thereto, (3) any design, construction, operation, repair, maintenance, use,
non-use or condition of the Property or Appurtenances thereto, including claims
or penalties arising from violation of any Legal Requirement or Insurance
Requirement, as well as any claim based on any patent or latent defect, whether
or not discoverable by Lender, any claim the insurance as to which is
inadequate, and any Environmental Claim, (4) any Default under this Agreement or
any of the other Loan Documents or any failure on the part of Borrower to
perform or comply with any of the terms of any Lease within the applicable
notice or grace periods, (5) any performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof, (6) any negligence or tortious act or omission on the part of
Borrower or any of its agents, contractors, servants, employees, sublessees,
licensees or invitees, (7) any contest referred to in Section 7.3 hereof, (8)
any obligation or undertaking relating to the performance or discharge of any of
the terms, covenants and conditions of the landlord contained in the Leases, or
(9) except as may be expressly limited herein, the presence at, in or under the
Property or the Improvements of any Hazardous Materials in violation of any
Environmental Law. Any amounts the Indemnified Parties are legally entitled to
receive under this Section which are not paid within fifteen (15) Business Days
after written demand therefor by the Indemnified Parties or Lender, setting
forth in reasonable detail the amount of such demand and the basis therefor,
shall bear interest from the date of demand at the Default Rate, and shall,
together with such interest, be part of the Indebtedness and secured by the
Security Instrument. In case any action, suit or proceeding is brought against
the Indemnified Parties by reason of any such occurrence, Borrower shall at
Borrower's expense resist and defend such action, suit or proceeding or will
cause the same to be resisted and defended by counsel at Borrower's reasonable
expense for the insurer of the liability or by counsel designated by Borrower
(unless reasonably disapproved by Lender promptly after Lender has been notified
of such counsel); provided, however, that nothing herein shall compromise the
right of Lender (or any Indemnified Party) to appoint its own counsel at
Borrower's expense for its defense with respect to any action which in its
reasonable opinion presents a conflict or potential conflict between Lender and
Borrower that would make such separate representation advisable; provided
further that if Lender shall have appointed separate counsel pursuant to the
foregoing, Borrower shall not be responsible for the expense of additional
separate counsel of any Indemnified Party unless in the reasonable opinion of
Lender a conflict or potential conflict exists between such Indemnified Party
and Lender. So long as Borrower is resisting and defending such
 


--------------------------------------------------------------------------------



action, suit or proceeding as provided above in a prudent and commercially
reasonable manner, Lender and the Indemnified Parties shall not be entitled to
settle such action, suit or proceeding without Borrower's consent which shall
not be unreasonably withheld or delayed, and claim the benefit of this Section
with respect to such action, suit or proceeding and Lender agrees that it will
not settle any such action, suit or proceeding without the consent of Borrower;
provided, however, that if Borrower is not diligently defending such action,
suit or proceeding in a prudent and commercially reasonable manner as provided
above, and Lender has provided Borrower with thirty (30) days' prior written
notice, or shorter period if mandated by the requirements of applicable law, and
opportunity to correct such determination, Lender may settle such action, suit
or proceeding and claim the benefit of this Section 19.12 with respect to
settlement of such action, suit or proceeding. Any Indemnified Party will give
Borrower prompt notice after such Indemnified Party obtains actual knowledge of
any potential claim by such Indemnified Party for indemnification hereunder. The
Indemnified Parties shall not settle or compromise any action, proceeding or
claim as to which it is indemnified hereunder without notice to Borrower.
 

Section 19.13  
Exhibits and Schedules Incorporated

 
. The Exhibits and Schedules annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.
 

Section 19.14  
Offsets, Counterclaims and Defenses

 
. Any assignee of Lender's interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
 

Section 19.15  
Liability of Assignees of Lender

 
. No assignee of Lender shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any other Loan
Document or any amendment or amendments hereto made at any time or times,
heretofore or hereafter, any different than the liability of Lender hereunder.
In addition, no assignee shall have at any time or times hereafter any personal
liability, directly or indirectly, under or in connection with or secured by any
agreement, lease, instrument, encumbrance, claim or right affecting or relating
to the Property or to which the Property is now or hereafter subject any
different than the liability of Lender hereunder. The limitation of liability
provided in this Section 19.15 is (i) in addition to, and not in limitation of,
any limitation of liability applicable to the assignee provided by law or by any
other contract, agreement or instrument, and (ii) shall not apply to any
assignee's gross negligence or willful misconduct.
 


--------------------------------------------------------------------------------





 

Section 19.16  
No Joint Venture or Partnership; No Third Party Beneficiaries

 
(a)  Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
 
(b)  This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein provided, however, that it is hereby
agreed by Lender and Borrower that the provisions of Section 3.1.5 and the
provisions of Sections 6.2.2 and 6.2.5 (to the extent they relate to
disbursement of funds to any Mezzanine Account and/or to pay amounts owed in
connection with the Mezzanine Loans) are intended to confer upon Mezzanine
Lenders the right to insist upon and enforce the performance and observance of
the obligation expressly set forth therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender's sole
discretion, Lender deems it advisable or desirable to do so.
 

Section 19.17  
Publicity

 
. All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, or any of
its Affiliates shall be subject to the prior written approval of Lender.
 

Section 19.18  
Waiver of Marshalling of Assets

 
. To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower's shareholders and others with interests in Borrower and of
the Property, and agrees not to assert any right under any laws pertaining to
the marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Indebtedness
without any prior or different resort for collection or of the right of Lender
to the payment of the
 


--------------------------------------------------------------------------------



Indebtedness out of the net proceeds of the Property in preference to every
other claimant whatsoever.
 

Section 19.19  
Waiver of Counterclaim and other Actions

 
. Borrower hereby expressly and unconditionally waives, in connection with any
suit, action or proceeding brought by Lender on this Agreement, the Note, the
Security Instrument or any Loan Document, any and every right it may have to (i)
interpose any counterclaim therein (other than a counterclaim which can only be
asserted in the suit, action or proceeding brought by Lender on this Agreement,
the Note, the Security Instrument or any Loan Document and cannot be maintained
in a separate action) and (ii) have any such suit, action or proceeding
consolidated with any other or separate suit, action or proceeding.
 

Section 19.20  
Conflict; Construction of Documents; Reliance

 
. In the event of any conflict between the provisions of this Agreement and any
of the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender's exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
 

Section 19.21  
Prior Agreements

 
. This Agreement and the other Loan Documents contain the entire agreement of
the parties hereto and thereto in respect of the transactions contemplated
hereby and thereby, and all prior agreements among or between such parties,
whether oral or written, are superseded by the terms of this Agreement and the
other Loan Documents and unless specifically set forth in a writing
contemporaneous herewith the terms, conditions and provisions of any and all
such prior agreements do not survive execution of this Agreement.
 

Section 19.22  
Counterparts

 


--------------------------------------------------------------------------------





 
. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, but all of which shall constitute one document.
 

Section 19.23  
Disclosure

 
. Notwithstanding anything to the contrary contained in Sections 14.4.1, 15.1
and 15.6, in connection with the transactions contemplated by such Sections, in
no event shall Lender deliver financial information with respect to the Property
or the Guarantor to the Persons listed in Schedule III, without first obtaining
Borrower's prior written consent; provided however, Borrower's consent shall not
be required with respect to Morgan Stanley, Lehman Brothers, The Equitable Life
Assurance Society of the United States, Teachers Insurance and Annuity
Association and the State of Ohio Pension Fund if Lender delivers a
confidentiality agreement from any of such Persons reasonably acceptable to
Borrower.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 


 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 
BORROWER:


CNL HOTEL DEL PARTNERS, LP,
a Delaware limited partnership



 
By:
CNL Hotel Del Partners GP, LLC

a Delaware limited liability company
its General Partner




By:  /s/ John X. Brady, Jr.
Name:  John X. Brady, Jr.
Title:  Vice President




--------------------------------------------------------------------------------



By signing below, Operating Lessee agrees that in consideration of the
substantial benefit that it will receive from Lender making the Loan to
Borrower, to comply with all of the terms, conditions, obligations and
restrictions affecting Operating Lessee set forth herein:
 
OPERATING LESSEE:


HOTEL DEL CORONADO, LP,
a Delaware limited partnership




By: CNL Hotel Del Tenant Corp.,
a Delaware corporation,
its sole General Partner


By: /s/ John X. Brady, Jr.
Name:  John X. Brady, Jr.
Title:    Vice Presient


 
By signing below, General Partner agrees that in consideration of the
substantial benefit that it will receive from Lender making the Loan to
Borrower, to comply (or permit Borrower to take such action necessary to comply)
with all of the terms, conditions, obligations and restrictions affecting
General Partner set forth herein:
 
GENERAL PARTNER:
 
CNL Hotel Del Partners GP, LLC,
a Delaware limited liability company




By:  /s/ John X. Brady, Jr.
Name:  John X. Brady, Jr.
Title:  Vice President


[Lender's signature appears on following page]
 


--------------------------------------------------------------------------------



LENDER:


GERMAN AMERICAN CAPITAL CORPORATION,
a Maryland corporation




By: /s/ Todd O. Sammon
Name:  Todd O. Sammon
Title:  Vice President




By:  /s/ Eric M. Schwartz
Name:  Eric M. Schwartz
Title:  Vice President
